Exhibit 10.1


EXECUTION VERSION



SECOND AMENDED AND RESTATED FINANCING AGREEMENT
Dated as of May 14, 2015
by and among
LION OIL COMPANY,
as the Borrower,
AND EACH SUBSIDIARY OF LION OIL COMPANY LISTED AS A GUARANTOR
ON THE SIGNATURE PAGES HERETO,
as Guarantors,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
FIFTH THIRD BANK, an Ohio banking corporation,
as Administrative Agent
and
BANK HAPOALIM B.M. AND FIFTH THIRD BANK,
each as a Collateral Agent
$275,000,000
TERM LOAN CREDIT FACILITY



--------------------------------------------------------------------------------

FIFTH THIRD BANK, BANK HAPOALIM B.M., AND ISRAEL DISCOUNT BANK OF NEW YORK,
as Joint Lead Arrangers
and
FIFTH THIRD BANK,
as Sole Book Runner



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
HEADING
PAGE
ARTICLE I
DEFINITIONS; CERTAIN TERMS
2


Section 1.01.
Definitions
2


Section 1.02.
Terms Generally
39


Section 1.03.
Accounting and Other Terms
40


Section 1.04.
Time References
40


Section 1.05.
Rounding
40


ARTICLE II
THE LOANS
41


Section 2.01.
Commitments and Loans
41


Section 2.02.
Making the Loans
41


Section 2.03.
Repayment of Loans; Evidence of Debt
43


Section 2.04.
Interest
44


Section 2.05.
Reduction of Commitment; Prepayment of Loans
45


Section 2.06.
Administrative Agent Fees.
49


Section 2.07.
Taxes
49


Section 2.08.
Continuation and Conversion of Loans
51


Section 2.09.
Breakage Costs
52


Section 2.10.
Increased Costs and Reduced Return
52


Section 2.11.
LIBOR Not Determinable, Impracticability or Illegality
54


ARTICLE III
FEES, PAYMENTS AND OTHER COMPENSATION
55


Section 3.01.
Payments; Computations and Statements
55


Section 3.02.
Sharing of Payments, Etc.
55


Section 3.03.
Apportionment of Payments
56


ARTICLE IV
CONDITIONS TO LOANS
57


Section 4.01.
Conditions Precedent to Effectiveness
57


ARTICLE V
REPRESENTATIONS AND WARRANTIES
59


Section 5.01.
Representations and Warranties
59


ARTICLE VI
COVENANTS OF THE LOAN PARTIES
67


Section 6.01.
Affirmative Covenants
67


Section 6.02.
Negative Covenants
78


Section 6.03.
Financial Covenants
90


Section 6.04.
Post‑Closing Matters
91


ARTICLE VII
EVENTS OF DEFAULT
91


Section 7.01.
Events of Default
92




‑i‑

--------------------------------------------------------------------------------




ARTICLE VIII.
THE ADMINISTRATIVE AGENT AND LEAD COLLATERAL AGENT
96


Section 8.01.
Appointment and Authorization of Administrative Agent and Lead Collateral Agent
96


Section 8.02.
Administrative Agent and Lead Collateral Agent and Its Affiliates
96


Section 8.03.
Exculpatory Provisions
97


Section 8.04.
Reliance by Administrative Agent and Lead Collateral Agent
99


Section 8.05.
Delegation of Duties
99


Section 8.06.
Non‑Reliance on Administrative Agent, Lead Collateral Agent and Other Lenders
100


Section 8.07.
Resignation of Administrative Agent or Lead Collateral Agent and Successor
Administrative Agent or Lead Collateral Agent
100


Section 8.08.
Reserved
102


Section 8.09.
Hedging Liability and Bank Product Liability Arrangements
102


Section 8.10.
No Other Duties; Designation of Additional Agents
102


Section 8.11.
Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranties
102


Section 8.12.
Administrative Agent May File Proofs of Claim
103


Section 8.13.
Collateral and Guaranty Matters
104


Section 8.14.
Credit Bidding
105


ARTICLE VIII
DESIGNATED ACCOUNT COLLATERAL AGENT
105


Section 9.01.
Appointment of Designated Account Collateral Agent
105


Section 9.02.
Terms Concerning Designated Account Collateral Agent
105


ARTICLE X
GUARANTY
106


Section 10.01.
Guaranty
106


Section 10.02.
Guaranty Absolute
107


Section 10.03.
Waiver
108


Section 10.04.
Continuing Guaranty; Assignments
108


Section 10.05.
Subrogation
109


ARTICLE XI
MISCELLANEOUS
109


Section 11.01.
Notices, Etc
110


Section 11.02.
Amendments, Etc
111


Section 11.03.
No Waiver; Remedies, Etc
112


Section 11.04.
Expenses; Taxes; Attorneys’ Fees
112


Section 11.05.
Right of Set‑off
114


Section 11.06.
Severability
114


Section 11.07.
Assignments and Participations
114




‑ii‑

--------------------------------------------------------------------------------




Section 11.08.
Counterparts
116


Section 11.09.
GOVERNING LAW
117


Section 11.10.
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
117


Section 11.11.
WAIVER OF JURY TRIAL, ETC
118


Section 11.12.
Consent by the Agent Parties and Lenders
118


Section 11.13.
No Party Deemed Drafter
118


Section 11.14.
Reinstatement; Certain Payments
119


Section 11.15.
Indemnification; Limitation of Liability for Certain Damages
119


Section 11.16.
Records
121


Section 11.17.
Binding Effect
121


Section 11.18.
Interest
121


Section 11.19.
Confidentiality
121


Section 11.20.
Integration
122


Section 11.21.
No Novation
122







SCHEDULES AND EXHIBITS
SCHEDULE 1.01(A) —
LENDERS AND LENDERS’ TERM LOAN COMMITMENT AND PORTION OF OUTSTANDING LOAN

SCHEDULE 1.01(B)    —    MLP EXISTING ROFO ASSETS AND MLP RELATED ASSETS
SCHEDULE 1.01(C)    —    MLP SUBJECT ASSETS
SCHEDULE 1.01(D)    —    MLP PERMITTED EASEMENTS
SCHEDULE 5.01(e)    —    CAPITALIZATION; SUBSIDIARIES
SCHEDULE 5.01(f)    —    LITIGATION; COMMERCIAL TORT CLAIMS
SCHEDULE 5.01(o)    —    REAL PROPERTY
SCHEDULE 5.01(q)    —    ENVIRONMENTAL MATTERS
SCHEDULE 6.02(a)    —    EXISTING LIENS
SCHEDULE 6.02(b)    —    EXISTING INDEBTEDNESS
SCHEDULE 6.02(e)    —    EXISTING INVESTMENTS
SCHEDULE 6.04    —    POST‑CLOSING MATTERS
EXHIBIT A    —    FORM OF NOTICE OF BORROWING
EXHIBIT B    —    FORM OF LIBOR NOTICE
EXHIBIT C    —    FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT D    —    FORM OF TERM NOTE
EXHIBIT E    —    FORM OF COMPLIANCE CERTIFICATE
EXHIBIT F    —    FORM OF JOINDER AGREEMENT





‑iii‑

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED FINANCING AGREEMENT
This Second Amended and Restated Financing Agreement, dated as of May 14, 2015,
by and among LION OIL COMPANY, an Arkansas corporation (the “Borrower”), each
subsidiary of the Borrower listed as a Guarantor on the signature pages hereto
(each a “Guarantor” and collectively, the “Guarantors”), the various
institutions from time to time party to this Agreement, as Lenders, FIFTH THIRD
BANK, an Ohio banking corporation (“Fifth Third”) as Administrative Agent and
Lead Collateral Agent and BANK HAPOALIM B.M. (“Hapoalim”), as Designated Account
Collateral Agent (Fifth Third and Hapoalim are each individually a “Collateral
Agent”).
RECITALS
Pursuant to the Financing Agreement, dated April 29, 2011 (the “Original
Financing Agreement”), by and among the Borrower, the guarantors party thereto,
the lenders party thereto, and Bank Leumi USA (“BLUSA”; together with the
lenders party thereto, the “Original Lenders”), as collateral agent, the
Original Lenders extended credit to the Borrower consisting of a term loan in
the original aggregate principal amount of $100,000,000 (the “Original Loan”).
Pursuant to the Amended and Restated Financing Agreement, dated December 18,
2013 (the “Prior Financing Agreement”), by and among the Borrower, the
guarantors party thereto, the lenders party thereto (the “Existing Lenders”) and
Hapoalim, as collateral agent, the Existing Lenders amended and restated the
Original Financing Agreement to extend additional credit to the Borrower
resulting in a term loan in the original aggregate principal amount of
$90,000,000, which term loan was increased by an additional amount advanced by
Fifth Third on June 23, 2014, of which loans $99,000,000 is outstanding on the
Restatement Effective Date.
The Borrower has requested that (i) the Lenders make additional loans in an
aggregate principal amount of $176,000,000, which additional loans will result
in the outstanding aggregate principal amount of all loans hereunder to be
$275,000,000 on the date hereof, and (ii) the Lenders and the Agent Parties make
certain additional modifications to the Prior Financing Agreement and certain
other Loan Documents. Subject to the terms and conditions set forth herein and
the understanding that the Outstanding Loan, as defined in this Agreement, is
owing to the Lenders without set‑off, counterclaim, deduction, offset or
defense, the Lenders have agreed to make such additional loans and such other
changes.
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree to amend and restate the Prior Financing
Agreement as follows:




--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS; CERTAIN TERMS
Section 1.01.    Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
“2019 Turnaround” means the Turnaround with respect to the El Dorado refinery of
the Loan Parties planned to occur during the calendar year commencing January 1,
2019 or such earlier date as the Borrower deems necessary or desirable.
“Account Pledge Agreement” means the Account Pledge Agreement re: Designated
Accounts, dated as of the Restatement Effective Date, made by the Loan Parties
in favor of the Designated Account Collateral Agent for the benefit of the
Lenders, securing the Secured Obligations.
“Accounts Receivable” means any accounts arising from the sale of inventory in
the ordinary course of business.
“Action” has the meaning specified therefor in Section 11.12.
“additional amount” has the meaning specified therefor in Section 2.07(a).
“Additional Term Loan” has the meaning specified therefor in Section 2.01.
“Adjusted Collateral Value” means, as of any date of determination thereof, an
amount equal to the sum of:
(a)    80% of an amount equal to the Refinery Appraised Value; plus;
(b)    (i) 35% of the Average Market Value of one share of Alon Marketable Stock
multiplied by the number of shares of Alon Stock constituting Alon Stock
Collateral that is not Alon Marketable Stock; plus
(ii)    50% of the Average Market Value of one share of Alon Marketable Stock
multiplied by the number of shares of Alon Stock constituting Alon Stock
Collateral that is all or any portion of the Alon Marketable Stock;
provided that, in the event that no Alon Stock is Alon Marketable Stock, the
amount under this clause (b) shall be equal to 35% of the Alon Stock Appraised
Value; plus

‑2‑

--------------------------------------------------------------------------------




(c)    (i) 35% of the Average Market Value of one of the MLP Listed Units
multiplied by the number of shares of MLP Subordinated Units that are included
in MLP Equity Collateral; plus
(ii)    50% of the Average Market Value of one of the MLP Listed Units
multiplied by the number of MLP Common Units that are included in MLP Equity
Collateral.
“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation, as
contractual representative for itself and the other Lenders and any successor
pursuant to Section 9.07.
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, in no event shall any Agent
Party or any Lender be considered an “Affiliate” of any Loan Party.
“After Acquired Property” has the meaning specified therefor in Section 6.01(l).
“Agent Parties” means the Administrative Agent, the Designated Account
Collateral Agent and the Lead Collateral Agent.
“Agreement” means this Second Amended and Restated Financing Agreement,
including all amendments, modifications and supplements and any exhibits or
schedules to any of the foregoing, and shall refer to the Agreement as the same
may be in effect at the time such reference becomes operative.
“Alon Marketable Stock” means, as of any date of determination, all of the Alon
Stock that is publicly traded on the American Stock Exchange or the New York
Stock Exchange or is authorized for quotation on the NASDAQ National Market.
“Alon Purchase” means the acquisition by the Parent from the Sellers of
33,691,292 shares of the Alon Stock all pursuant to, and as described in, the
Purchase Agreement.
“Alon Stock” means all common stock issued by Alon USA.

‑3‑

--------------------------------------------------------------------------------




“Alon Stock Appraisal” means an appraisal of the Alon Stock Collateral performed
by a qualified independent appraiser reasonably acceptable to the Administrative
Agent and the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, provided, however, that if such Persons do not agree upon
an appraiser then either Person, by written notice to the other Person, may
require the appraisal of the Alon Stock Collateral to be performed by Duff &
Phelps (the “Appraiser”). If, within 10 days following receipt of the notice
described in the immediately preceding sentence, the Appraiser cannot or is
unwilling to act as the independent appraiser, and the Administrative Agent and
the Borrower otherwise fail to agree on an independent appraiser, either Person
may request the regional office of the CPR Institute covering Texas to designate
an independent appraiser who shall be qualified by his or her education,
training and experience in the refinery, crude oil transportation, storage, and
the retail marketing industry, to determine the fair market value of the Alon
Stock Collateral, and such determination of the independent appraiser shall be
final and binding on the Agent Parties, the Lenders and the Credit Parties. If
each regional office of the CPR Institute fails to designate an independent
appraiser, either the Administrative Agent or the Borrower may in writing
request the judge of the United States District Court for the Northern District
of Texas most senior in term of service to appoint an independent appraiser
qualified by his or her education, training and experience in the refinery,
crude oil transportation, storage and the retail marketing industry to determine
the Alon Stock Appraised Value, and such determination of the independent
appraiser shall be final and binding on the Agent Parties, the Lenders and the
Credit Parties.
“Alon Stock Appraised Value” means the fair market value of the Alon Stock
Collateral, as such value is expressed in the most recent Alon Stock Appraisal
received by the Administrative Agent.
“Alon Stock Collateral” means, as of any date of determination thereof, all Alon
Stock in which the Lead Collateral Agent has a valid, perfected and enforceable
first priority security interest, subject only to Permitted Covenant Liens.
“Alon USA” means Alon USA Energy, Inc.
“Applicable Margin” means, (a) with respect to Reference Rate Loans, 3.50%, and
(b) with respect to LIBOR Rate Loans, 4.50%.
“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Restatement
Effective Date up to and including the date that is the first anniversary of the
Restatement Effective Date, an amount equal to 1% multiplied by the principal
amount of any prepayment of the Term Loan on such date and (b) thereafter, zero.

‑4‑

--------------------------------------------------------------------------------




“AR Guaranty” means the Limited Recourse General Continuing Guaranty dated as of
April 29, 2011, by the Borrower in favor of Wells Fargo Capital Finance, LLC, in
respect of the obligations of Delek Refining, Ltd.
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, in accordance with Section 11.07 hereof and
substantially in the form of Exhibit C hereto or such other form acceptable to
the Administrative Agent.
“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, president, executive vice president, chief
accounting officer, treasurer or vice president of finance of such Person.
“Average Market Value” means, as of any date of determination, the average
closing price of any applicable Capital Stock on each day that the American
Stock Exchange, the New York Stock Exchange or other applicable exchange or
quotation service was open for trading within the immediately preceding thirty
(30) day period.
“Bank Product Liability” of the Credit Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.
“Bank Products” means each and any of the following bank products and services
provided to any Credit Party by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including “commercial credit cards” and
purchasing cards), (b) stored value cards, and (c) depository, cash management,
and treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member

‑5‑

--------------------------------------------------------------------------------




thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
“Borrower” has the meaning specified therefor in the preamble hereto.
“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks in Cincinnati, Ohio are authorized or required to close
and, (ii) if the applicable Business Day relates to the advance or continuation
of, or conversion into, or payment of a LIBOR Rate Loan, any day on which banks
are dealing in U.S. Dollar deposits in the interbank eurodollar market in
London, England.
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Capital Stock
of, any other Person.
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
“Captive Insurance Subsidiary” means a Subsidiary of the Parent organized in a
state of the United States and established for the sole purpose of insuring the
businesses or properties owned by the Parent or any of its Subsidiaries and
subject to regulation as an insurance company.

‑6‑

--------------------------------------------------------------------------------




“Cash and Cash Equivalents” means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.
“Cash Equity” means, in connection with any Borrower Equity Cure Right, all Cash
and Cash Equivalents received by the Borrower as contribution of capital, except
any Cash and Cash Equivalents received in connection with the issuance of a
Permitted Borrower Cure Security.
“Casualty Event” means any event that gives rise to the receipt by any Loan
Party of any insurance proceeds or condemnation awards in respect of any real
property, fixed assets or equipment (including any improvements thereon) or
other assets the restoration, repairing, replacement or rebuilding of which
would constitute a Capital Expenditure to restore, repair, replace or rebuild
such real property, fixed assets or equipment or other assets.
“Change in Law” means the occurrence, after the Original Effective Date, of any
of the following: (a) the adoption or taking effect of any Requirement of Law,
(b) any change in any Requirement of Law or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following events: (a) the
Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens (except Liens created by a Loan Document) and (b) the Borrower
shall cease to own and control, of record and beneficially, directly, 100% of
each class of outstanding Capital Stock of each of its Subsidiaries free and
clear of all Liens (except Liens created by a Loan Document).
“Closing Date Financial Covenants” shall mean each of the following:
(a)    the pro forma ratio of (i) the outstanding principal amount of
indebtedness for borrowed money (excluding any such indebtedness incurred
pursuant to the J. Aron Supply and Offtake Agreement) of the Loan Parties on the
Restatement Effective Date, after

‑7‑

--------------------------------------------------------------------------------




giving effect to the Transactions, less Cash and Cash Equivalents of the Loan
Parties on the Restatement Effective Date, after giving effect to the
Transactions, to (ii) Consolidated EBITDA of the Borrower for the four
consecutive fiscal quarters ending on December 31, 2014 shall not be greater
than 3.50 to 1.00; and
(b)    the pro forma outstanding amount of Net Senior Secured Debt, after giving
effect to the Transactions on the Restatement Effective Date, shall not exceed
the Adjusted Collateral Value; provided that, the Refinery Appraised Value
included in such Adjusted Collateral Value shall be equal to the Refinery
Appraised Value based on the Refinery Appraisal most recently delivered under
the Original Financing Agreement.
“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Secured Obligations.
“Collateral Agent” has the meaning specified therefor in the preamble hereto.
“Collateral Assignment” means a Collateral Assignment of Rights under Stock
Purchase Agreement and Related Documents, dated as of the Restatement Effective
Date, made by the Parent in favor of the Lead Collateral Agent for the benefit
of the Lenders, securing the Secured Obligations.
“Commitments” means, with respect to each Lender, such Lender’s Term Loan
Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated EBITDA” means, with respect to any Person for any period,
Consolidated Net Income of such Person and its Subsidiaries for such period
(other than (v) gains or losses from the sale, exchange, transfer or other
Disposition of Property or assets not in the ordinary course of business of such
Person and its Subsidiaries, and related tax effects in accordance with GAAP,
(w) gains or losses from the sale, exchange, transfer or other Disposition of
property included in Growth Capital Expenditure that is not necessary to the
business of the Loan Parties, and related tax effects in accordance with GAAP,
(x) any other extraordinary gains or losses of such Person or its Subsidiaries,
and related tax effects, in each case, in accordance with GAAP, (y) unusual or
non‑recurring gains or income (or losses or expenses), and related tax effects
in accordance with GAAP, all of which shall be excluded, and (z) with respect to
the Borrower, Consolidated Net Income from the MLP, to the extent the MLP has
not made cash distributions of such Consolidated Net Income to the Borrower (for
the avoidance of doubt, Consolidated EBITDA of the Borrower shall exclude any
Consolidated Net Income of Borrower attributed to the MLP, as a Subsidiary of

‑8‑

--------------------------------------------------------------------------------




Borrower, but shall include cash distributions received by the Borrower with
respect to the MLP Equity Interests owned by it)), plus, in each case, without
duplication and to the extent deducted in the calculation of Consolidated Net
Income for such period, all as determined on a consolidated basis, the sum of
(a) income tax expense, (b) Interest Expense (less interest income),
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, and (e) all
non‑cash losses or expenses (or minus non‑cash income or gain) included or
deducted in calculating Consolidated Net Income for such period, but excluding
any non‑cash loss or expense (i) that is an accrual of a reserve for a cash
expenditure or payment to be made, or anticipated to be made, in a future period
or (ii) relating to a write‑down, write‑off or reserve with respect to accounts
and inventory.
“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (i) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (ii) the obligation to make take‑or‑pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

‑9‑

--------------------------------------------------------------------------------




“Continuing Directors” means the directors of the Parent on the Restatement
Effective Date and each other director of the Parent, if, in each case, such
other director’s nomination for election to the Board of Directors of the Parent
is recommended or approved by at least 60% of the then Continuing Directors.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Lead Collateral Agent or the Designated Account Collateral
Agent, as appropriate, executed and delivered by the applicable Loan Party, the
Lead Collateral Agent or the Designated Account Collateral Agent, as
appropriate, and the securities intermediary with respect to a securities
account or a bank with respect to a deposit account.
“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly is in control of, is controlled by, or is under
common control with such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Coverage Trigger Event” means and includes the occurrence, on the last day of
any Test Period, of the aggregate amount of Net Senior Secured Debt on such date
being equal to or exceeding eighty percent of the Adjusted Collateral Value on
such date.
“Credit Parties” means the Borrower, the Subsidiary Guarantors and the Parent.
“Current Value” has the meaning specified therefor in Section 6.01(l).
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
“Designated Account Collateral Agent” means Hapoalim, as contractual
representative for the Agent Parties and the Lenders pursuant to Article IX.

‑10‑

--------------------------------------------------------------------------------




“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of inventory in the ordinary course of business on
ordinary business terms and Accounts Receivable arising from such sales of
inventory.
“Dividend Prepayment Amount” means, for a Dividend Prepayment Event, 100% of the
aggregate amount of all such dividends and distributions that are received or
issued to the Borrower (to the extent in excess of $25,000,000 in any Fiscal
Year).
“Dividend Prepayment Event” means each of the following: the receipt by the
Borrower of dividends or distributions from the MLP as a result of (i) any sale
of the assets of the MLP or its subsidiaries or (ii) the issuance of additional
units by the MLP (other than from the issuance of additional units to the
Borrower).
“Dividend Prepayment Event Offer” has the meaning set forth in
Section 2.05(c)(v).
“Dividend Prepayment Notice” has the meaning set forth in Section 2.05(c)(v).
“Dollar,” “Dollars” and the symbol “$” each mean lawful money of the United
States of America.
“El Dorado Refinery” has the meaning set forth in Section 6.02(c)(ii).
“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.
“Environmental Actions” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any of their
predecessors in interest; (ii) from adjoining properties or businesses; or (iii)
onto any facilities that received Hazardous Materials generated by any Loan
Party or any of its Subsidiaries or any of their predecessors in interest.

‑11‑

--------------------------------------------------------------------------------




“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future Federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other legally binding determination
of any Governmental Authority imposing liability or establishing standards of
conduct for protection of the environment or other government restrictions
relating to the protection of the environment or the Release, deposit or
migration of any Hazardous Materials into the environment, which are applicable
to the relevant Loan Party.
“Environmental Liabilities and Costs” means all liabilities (including strict
liabilities), monetary obligations, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts or consultants,
and costs of investigation, feasibility studies and laboratory fees), fines,
penalties, sanctions and interest incurred as a result of any Environmental
Action, or any Remedial Action required to comply with Environmental Laws or
required by any Governmental Authority or any third party.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
“Ergon Note” means the Promissory Note dated the Original Effective Date, made
by the Borrower to the order of Ergon, Inc., a Mississippi corporation, and in
the original principal amount of $50,000,000. As of the Restatement Effective
Date, the outstanding principal amount of the Ergon Note is $20,000,000.00.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to Sections of ERISA shall be
construed also to refer to any successor Sections.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and that would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

‑12‑

--------------------------------------------------------------------------------




“Event of Default” means any of the events set forth in Section 7.01.
“Excess Amount” has the meaning specified in Section 6.02(f) hereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
"Excluded Property" means any Capital Stock of any Foreign Subsidiary which, if
the Lead Collateral Agent were granted a security interest therein, would cause
a material adverse effect on any Loan Party's federal income tax liability,
unless requested by the Administrative Agent after the occurrence and during the
continuation of an Event of Default; provided that, Excluded Property shall not
include, and the Collateral shall include, (a) non‑voting equity interests of a
first‑tier Foreign Subsidiary owned by any Loan Party and (b) voting equity
interests of a first‑tier Foreign Subsidiary owned by any Loan
Party representing not more than 66% of the total voting power of all
outstanding voting equity interests of such Foreign Subsidiary, with equity
interests of such Foreign Subsidiary constituting “stock entitled to vote”
within the meaning of Treasury regulation section 1.956‑2(c)(2) being treated as
voting equity interests of such Foreign Subsidiary for purposes of this
definition.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligations. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Existing Effective Date” means December 18, 2013.
“Existing Lenders” has the meaning specified therefor in the recitals hereto.
“Fee Letter” has the meaning specified in Section 2.06 hereof.
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next higher 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on such day (or, if such day is
not a Business Day, on the immediately preceding Business

‑13‑

--------------------------------------------------------------------------------




Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the quotations for such day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fifth Third” has the meaning specified therefor in the preamble hereto.
“Final Maturity Date” means May 14, 2020, or such earlier date on which any Loan
shall become due and payable in accordance with the terms of this Agreement and
the other Loan Documents.
“Financial Statements” means the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2014.
“Fiscal Year” means, as applicable, the fiscal year of the Borrower and its
Subsidiaries ending on December 31 of each year.
“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) Consolidated EBITDA of the Borrower for the most recent twelve
(12) consecutive fiscal months of the Borrower for which financial statements
have been furnished to the Administrative Agent as required by Section
6.01(a)(i) and (ii) less the sum of (i) unfinanced Capital Expenditures of the
Borrower and its Subsidiaries incurred during such period and (ii) income tax
expenses attributable to income of the Borrower and its Subsidiaries paid in
cash during such period, to (b) Fixed Charges for the same twelve (12)
consecutive fiscal months.
“Fixed Charge Coverage Requirement” has the meaning specified therefor in
Section 6.03(c).
“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries, plus (b) the cash portion of any Interest Expense (less the cash
portion of any interest income) for such period; provided that Principal
Payments and Interest Expense described in clauses (a) and (b) of this
definition will not include the following: payments (i) with respect to
Indebtedness described in clause (l) of the definition of “Permitted
Indebtedness” made on the Restatement Effective Date, (ii) made pursuant to the
J. Aron Supply and Offtake Agreement, (iii) made pursuant to the Optional
Advance Note and (iv) made pursuant to the Receivables Purchase Agreement.
“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia,

‑14‑

--------------------------------------------------------------------------------




(b) conducts substantially all of its business outside of the United States of
America, and (c) has substantially all of its assets outside of the United
States of America.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided that for the purpose of any financial covenant herein or
in the Parent Guaranty and the definitions used therein, “GAAP” shall mean
generally accepted accounting principles in effect on the Restatement Effective
Date and consistent with those used in the preparation of the Financial
Statements, provided, further, that if there occurs after the date hereof any
change in GAAP that affects in any respect the calculation of any such financial
covenant, the Administrative Agent and the Borrower shall negotiate in good
faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant with the intent of having the respective positions
of the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the Original Effective Date and,
until any such amendments have been agreed upon, such financial covenants shall
be calculated as if no such change in GAAP has occurred. In addition and without
limiting the foregoing, it is agreed and understood that if any change in GAAP
shall result in the requirement that existing or future obligations under
operating leases from time to time entered into by the Borrower or its
Subsidiaries (as determined in accordance with GAAP as in effect on the
Restatement Effective Date) be treated as Indebtedness or Capitalized Leases,
such operating leases shall not be treated as Indebtedness or Capitalized Leases
hereunder, including, without limitation, for purposes of calculating covenants
hereunder and shall be treated as operating leases.
“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture agreement, declaration or other applicable agreement
or documentation evidencing or otherwise relating to its formation or
organization; and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.
“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department,

‑15‑

--------------------------------------------------------------------------------




commission, board, bureau, instrumentality, agency or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Growth Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all Capital Expenditures by such Person and its Subsidiaries
during such period that will increase the Nelson complexity rating of the assets
of the Borrower or its Subsidiaries, and shall exclude in any event any
maintenance and regulatory Capital Expenditures.
“Growth Capital Expenditure Limitation” has the meaning specified in Section
6.02(f) hereof.
“Guaranteed Obligations” has the meaning specified therefor in Section 10.01.
“Guaranties” means (a) each Subsidiary Guaranty, and (b) the Parent Guaranty.
“Guarantors” means the Subsidiary Guarantors, the Parent and all other Persons
that guarantee, pursuant to Section 6.01(b) or otherwise, all or any part of the
Secured Obligations.
“Hapoalim” has the meaning specified therefor in the preamble hereto.
“Hapoalim Assignment Agreement” means the Resignation and Appointment Agreement,
dated as of the Restatement Effective Date, by and among Hapoalim, as prior
Collateral Agent under, and as defined in, the Prior Financing Agreement, Fifth
Third, as successor Collateral Agent under, and as defined in, the Prior
Financing Agreement, the Existing Lenders and the Borrower.
“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws, which is present in the environment in such quantity or state that it
contravenes any Environmental Law; (b) petroleum and its refined products;
(c) polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or reactivity as well as any radioactive or explosive materials; and
(e) any raw materials, building components (including, without limitation,
asbestos‑containing materials) and manufactured products containing hazardous
substances listed or classified as such under Environmental Laws. Hazardous
Material does not include CO2 or other greenhouse gases unless regulations are
promulgated and implemented by a Governmental Authority and there is no pending
litigation or appeal that would affect the enforcement of CO2 or other
greenhouse gases as Hazardous Materials.

‑16‑

--------------------------------------------------------------------------------




“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
“Hedging Liability” means the liability (after taking into account the effect of
any legally enforceable netting agreements related thereto and not including any
Excluded Swap Obligations) of any Credit Party to any of the Lenders, or any
Affiliates of such Lenders, in respect of any Hedging Agreement as such Credit
Party, as the case may be, may from time to time enter into with any one or more
of the Lenders party to this Agreement or their Affiliates, equal to (a) for any
such date on or after the date such Hedging Agreement has been closed out and
termination value determined in accordance therewith, such termination value and
(b) for any date before the date referenced in clause (a), the amount determined
as the mark‑to‑market value for such Hedging Agreement; provided, however, that,
with respect to any Guarantor, Hedging Liability guaranteed by such Guarantor
shall exclude all Excluded Swap Obligations.
“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 120 days after the date such
payable was created); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property;
(v) all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis satisfactory to the Administrative Agent and
in accordance with accepted practice, of such Person under Hedging Agreements;
(viii) all monetary obligations under any receivables factoring, receivable
sales or similar transactions and all monetary obligations under any synthetic
lease, tax ownership/operating lease, off‑balance sheet financing or similar
financing; (ix) all Contingent Obligations; and (x) all obligations referred to
in clauses (i) through (ix) of this definition of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien upon property owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness. The

‑17‑

--------------------------------------------------------------------------------




Indebtedness of any Person shall include the Indebtedness of any partnership of
or joint venture in which such Person is a general partner or a joint venturer.
“Indemnified Matters” has the meaning specified therefor in Section 11.15.
“Indemnitees” has the meaning specified therefor in Section 11.15.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Debtor Relief Laws.
“Interest Expense” means, with reference to any Person for any period, the sum
of all interest charges (including imputed interest charges with respect to
Capitalized Lease Obligations and all amortization of debt discount and expense,
and other banking fees, discounts, charges and commissions) of such Person and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Interest Payment Date” means (a) as to any Reference Rate Loan, the last
Business Day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
LIBOR Rate Loan, the last day of such Interest Period and, if the applicable
Interest Period is longer than three (3) months, on each day occurring every
three (3) months after the commencement of such Interest Period, and (c) as to
any Loan, the date of any repayment or prepayment made in respect thereof.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, 3, 6 or 12 months thereafter; provided, that
(a) if any Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended (subject to clauses (c)‑(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, 6 or 12 months after the date on which the Interest
Period began, as applicable, and (e) the Borrower may not elect an Interest
Period that will end after the Final Maturity Date; provided, however that, with

‑18‑

--------------------------------------------------------------------------------




respect to any LIBOR Rate Loan made on the Restatement Effective Date, the
Interest Period commencing on such date shall continue to, but exclude, June 30,
2015.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
“J. Aron Supply and Offtake Agreement” means the Amended and Restated Master
Supply and Offtake Agreement, dated as of December 23, 2013, among J. Aron &
Company, a general partnership organized under the laws of New York, the
Borrower and Lion Oil Trading & Transportation, Inc., a Guarantor hereunder, as
amended or renewed on market terms from time to time.
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F, duly executed by any Subsidiary of any Loan Party pursuant to which
such Subsidiary shall be made a party to this Agreement as a Subsidiary
Guarantor in accordance with the provisions of Section 6.01(b) .
“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
“Lenders” means and includes the banks, financial institutions and other lenders
from time to time party to this Agreement, as a “Lender” hereunder, including
each assignee Lender pursuant to Section 11.07.
“LIBOR” means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the greater of (i) one percent (1%) and (ii) the rate per
annum determined on the basis of the rate for deposits in Dollars for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London,
England time), two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Reuters Screen LIBOR01 Page (or
otherwise on such screen), “LIBOR” for purposes of this definition shall be the
rate of interest determined by the Administrative Agent to be the rate at which
deposits in Dollars are offered to major banks in the London interbank market,
two Business Days prior to the beginning of such Interest Period, in an amount
approximately equal to the principal amount of the LIBOR Rate Loan to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period, which determination shall be conclusive absent manifest error; provided
that, with respect to any LIBOR Rate Loan made on the Restatement Effective
Date, the rate per annum set forth in clause (ii) of this definition of LIBOR
shall be determined on the basis of the rate for deposits in Dollars for a
period commencing on the Restatement Effective Date and ending 1 month
thereafter appearing on Reuters Screen LIBOR01

‑19‑

--------------------------------------------------------------------------------




Page as of 11:00 a.m. (London, England time), two Business Days prior to the
Restatement Effective Date.
“LIBOR Notice” means a written notice.
“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Administrative Agent (rounded upwards if necessary,
to the next 1/100%) by dividing (a) LIBOR for such Interest Period by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.
“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
“Loan” means the portion of the Term Loan made by a Lender to the Borrower
pursuant to Article II hereof and each Lender’s portion of the Outstanding Loan.
“Loan Document” means this Agreement, any Guaranty, the Account Pledge
Agreement, the Collateral Assignment, the Loan Party Security Agreement, the
Parent Pledge Agreement, any Mortgage, the Perfection Certificate, the
Subordination Agreement and any other agreement, instrument and other document
executed and delivered pursuant hereto or thereto or otherwise evidencing or
securing any Secured Obligation.
“Loan Party” means the Borrower and any Subsidiary Guarantor.
“Loan Party Security Agreement” means the Amended and Restated Pledge and
Security Agreement, dated as of the Restatement Effective Date, made by the Loan
Parties in favor of the Lead Collateral Agent for the benefit of the Lenders and
the other holders of Secured Obligations, securing the Secured Obligations.
“Loan to Value Requirement” has the meaning specified therefor in
Section 6.03(a).
“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board.

‑20‑

--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole or of the Parent, (ii) the
ability of any Credit Party to perform any of its obligations under any Loan
Document to which it is a party, (iii) the legality, validity or enforceability
of this Agreement or any other Loan Document, (iv) the rights and remedies of
any Agent Party or any Lender under any Loan Document, or (v) the validity,
perfection or priority of a Lien in favor of a Collateral Agent securing the
Secured Obligations on any of the Collateral.
“MLP” means Delek Logistics Partners, LP, a Delaware limited partnership.
“MLP Common Units” means, as of any date of determination, all of the Common
Units (as defined in the MLP Partnership Agreement) of the MLP.
“MLP Documents” means the MLP Primary Commercial Agreements and any other
agreements, instruments and other documents delivered or entered into in
connection therewith, as the same may be amended in accordance with
Section 6.02(l)(vii).
“MLP Equity Collateral” means, as of any date of determination thereof, all
Units (as defined in the MLP Partnership Agreement) in which the Lead Collateral
Agent has a valid, perfected and enforceable first priority security interest,
subject only to Permitted Covenant Liens.
“MLP Equity Interests” means the Capital Stock of the MLP from time to time
owned by the Borrower or any of its Subsidiaries.
“MLP Existing ROFO Assets” means ROFO Assets (as defined in the MLP Omnibus
Agreement as in effect on the Restatement Effective Date) of the Borrower and
its Subsidiaries as of the Restatement Effective Date, which are described on
Schedule 1.01(B) hereto.
“MLP Listed Units” means, as of any date of determination thereof, all of the
MLP Common Units that are publicly traded on the American Stock Exchange or the
New York Stock Exchange or are authorized for quotation on the NASDAQ National
Market.
“MLP New ROFO Assets” means “ROFO Assets” as set forth in Schedule V of the MLP
Omnibus Agreement as such Schedule V shall automatically be amended from time to
time to include MLP Subject Assets pursuant to and in accordance with the
provisions of Section 2.3(a) of the MLP Omnibus Agreement as in effect on the
Restatement Effective Date. In no event shall the MLP Existing ROFO Assets
constitute MLP New ROFO Assets.
“MLP Omnibus Agreement” means the Third Amended and Restated Omnibus Agreement
dated as of March 31, 2015, by and among the Parent, certain Subsidiaries of the
Parent (including

‑21‑

--------------------------------------------------------------------------------




the Loan Parties) and the MLP, as the same may be amended in accordance with
Section 6.02(l)(vii).
“MLP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Delek Logistics Partners, LP, dated as of November 7,
2012, by and between Delek Logistics GP, LLC, a Delaware limited liability
company, as the general partner, and the Guarantor, together with any other
Persons who become partners or parties thereto, as the same may be amended in
accordance with Section 6.02(l)(vii).
“MLP Primary Commercial Agreements” means (a) the MLP Omnibus Agreement, (b) the
Pipelines and Storage Facilities Agreement dated as of November 7, 2012, by and
among the Borrower, Delek Logistics Partners, LP, LOTT Gathering Systems LLC, El
Dorado Pipeline Company, LLC, Magnolia Pipeline Company LLC and J. Aron &
Company, (c) the Terminalling Services Agreement (Memphis Terminal), dated as of
November 7, 2012, by and between the Borrower and Delek Logistics Operating,
LLC, and (d) pursuant to the terms of such MLP Primary Commercial Agreements,
any other agreements, instruments and documents delivered or entered into in
connection with the MLP New ROFO Assets and MLP Subject Assets, as the same may
be amended in accordance with Section 6.02(l)(vii).
“MLP Released Assets” means the local gathering system, pipelines, terminals and
other related assets and equity interests owned by the Borrower and its
Subsidiaries that, in each case, are described in Schedule 1.01(B) hereto, which
the Borrower and its Subsidiaries transferred to the MLP on November 7, 2012.
Any references to “MLP Released Assets” in this Agreement shall not include any
assets (including, without limitation, MLP Subject Assets, MLP New ROFO Assets
or other ROFO Assets referred to in the MLP Omnibus Agreement) sold or
transferred by the Borrower or any of its Subsidiaries to the MLP and its
subsidiaries after November 7, 2012.
“MLP Specified Sale Equity Interests” means 612,207 Common Units held by the
Borrower on the Restatement Effective Date.
“MLP Subject Assets” means “Subject Assets,” as such term is defined in the MLP
Omnibus Agreement as in effect on November 7, 2012, including, without
limitation, the assets described on Schedule 1.01(C) hereto.
“MLP Subordinated Units” means, as of any date of determination, all of the
Subordinated Units (as defined in the MLP Partnership Agreement) of the MLP.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

‑22‑

--------------------------------------------------------------------------------




“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
reasonably satisfactory to the Administrative Agent, made by a Loan Party in
favor of the Lead Collateral Agent, securing the Secured Obligations and
delivered to the Lead Collateral Agent pursuant to Section 4.01(c),
Section 6.01(b), Section 6.01(l) or otherwise.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed, or has been obligated to contribute, at any time
during the preceding six (6) years.
“Net Cash Proceeds” means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries or any Casualty Event with respect to any property of
any Person, the amount of cash received (directly or indirectly) from time to
time (whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary in
connection therewith after deducting therefrom only (A) the amount of any
Indebtedness secured by any Lien permitted by Section 6.02(a) on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition or Casualty
Event (other than Indebtedness under this Agreement), (B) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (C) transfer taxes paid to any taxing authorities by such Person or
such Subsidiary in connection therewith, (D) net income taxes to be paid in
connection with such Disposition (after taking into account any tax credits or
deductions and any tax sharing arrangements), and (E) the deduction of
reasonable and appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property
disposed in the Disposition and retained by the Borrower or any Subsidiary after
the Disposition, until any such reserves are released (and upon such release
such proceeds shall be considered Net Cash Proceeds and shall be applied in
accordance with Section 2.05(c)), and (ii) with respect to the issuance or
incurrence of any Indebtedness by any Person or any of its Subsidiaries, or the
sale or issuance by any Person or any of its Subsidiaries of any shares of its
Capital Stock, the aggregate amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary in connection therewith, after deducting therefrom only
(A) reasonable expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (B) transfer taxes paid by such Person or
such Subsidiary in connection therewith and (C) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in each case of clause (i) and (ii) to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out‑of‑pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.

‑23‑

--------------------------------------------------------------------------------




“Net Senior Secured Debt” means, as of any date of determination, (a) (i) the
aggregate outstanding principal amount of the Term Loan, plus (ii) to the extent
the proceeds of which financed Specified Fixed Asset Collateral, the outstanding
principal amount of Capitalized Lease Obligations and purchase money
indebtedness of the Loan Parties, and the aggregate outstanding principal amount
of indebtedness incurred pursuant to the Platinum Consignment Agreement, in each
case to the extent of the value of such Specified Fixed Asset Collateral
securing such indebtedness have contributed to the most recent Refinery
Appraised Value; less (b) the aggregate amount of Pledged Cash of the Borrower
and its Subsidiaries.
“New Lending Office” has the meaning specified therefor in Section 2.07(d).
“Non‑U.S. Lender” has the meaning specified therefor in Section 2.07(d).
“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).
“Obligations” means all present and future indebtedness, obligations and
liabilities of each Credit Party to the Agent Parties and the Lenders, whether
or not the right of payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 7.01. Without limiting the generality of the foregoing, the Obligations
of each Credit Party under the Loan Documents include (a) the obligation to pay
principal, interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Person under the Loan Documents,
and (b) the obligation of such Person to reimburse any amount in respect of any
of the foregoing that any Agent Party (in its sole discretion) may elect to pay
or advance on behalf of such Person; provided that Excluded Swap Obligations
shall not be “Obligations” of any Guarantor that is not a Qualified ECP
Guarantor.
“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
“Optional Advance Note” has the meaning set forth in the Receivables Purchase
Agreement.
“Original Effective Date” means April 29, 2011.
“Original Financing Agreement” has the meaning specified therefor in the
recitals hereto.
“Original Lenders” has the meaning specified therefor in the recitals hereto.
“Other Taxes” has the meaning specified therefor in Section 2.07(b).

‑24‑

--------------------------------------------------------------------------------




“Outstanding Loan” has the meaning specified therefor in Section 2.01.
“Parent” means Delek US Holdings, Inc., a Delaware corporation.
“Parent Acquisition Note” means the promissory note dated as of the Restatement
Effective Date, made by the Parent in favor of the Borrower and in the original
principal amount of $155,000,000, which is the outstanding principal amount of
the Parent Acquisition Note on the Restatement Effective Date.
“Parent Consolidated Tax Return” means any income or franchise tax return that
includes the Parent and its Subsidiaries which is filed on a consolidated,
combined or unified basis.
“Parent Guaranty” means the Second Amended and Restated Guaranty dated as of the
Restatement Effective Date, made by the Parent in favor of the Administrative
Agent, for the benefit of the other holders of Secured Obligations.
“Parent Pledge Agreement” means an Amended and Restated Pledge and Security
Agreement dated as of the Restatement Effective Date, made by the Parent in
favor of the Lead Collateral Agent for the benefit of the Lenders and the other
holders of Secured Obligations, securing the Secured Obligations.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Perfection Certificate” means that certain Perfection Certificate dated as of
the Restatement Effective Date from the Credit Parties to the Administrative
Agent, Collateral Agents and Lenders.
“Permitted Borrower Cure Security” means (i) common equity securities of the
Borrower, to the extent pledged to the Collateral Agent pursuant to the Parent
Pledge Agreement, and (ii) Subordinated Indebtedness of the Borrower.

‑25‑

--------------------------------------------------------------------------------




“Permitted Covenant Liens” means (i) with respect to Alon Stock Collateral and
MLP Equity Collateral, inchoate Liens that qualify as Permitted Liens under
clause (b) of that definition and Permitted Liens described in clause (a) of
that definition, and (ii) with respect to Specified Fixed Asset Collateral, (a)
Permitted Liens that do not secure Indebtedness and (b) Permitted Liens incurred
pursuant to clauses (a) or (m) of the definition of “Permitted Liens”.
“Permitted Indebtedness” means:
(a)    any Indebtedness owing to any Agent Party or any Lender under this
Agreement and the other Loan Documents;
(b)    any other Indebtedness listed on Schedule 6.02(b), and the extension of
maturity, refinancing or modification of the terms thereof; provided, however,
that (i) such extension, refinancing or modification is pursuant to terms that
are not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified and (ii) after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification, plus an amount necessary to pay
fees and expenses, including premiums and defeasance costs related to the
extension, refinancing or modification;
(c)    Indebtedness in respect of reimbursement obligations in connection with
bonds or other obligations permitted under clause (i) of the definition of
“Permitted Liens”;
(d)    Indebtedness permitted under clauses (e) and (m) of the definition of
“Permitted Lien”;
(e)    Indebtedness permitted under Section 6.02(e);
(f)    the Subordinated Borrower Indebtedness;
(g)    Reserved;
(h)    Indebtedness evidenced by the Ergon Note;
(i)    Indebtedness evidenced by the J. Aron Supply and Offtake Agreement;
(j)    Indebtedness under agreements related to Bank Products entered into by
the Loan Parties in the ordinary course of business;

‑26‑

--------------------------------------------------------------------------------




(k)    Indebtedness secured by the inventory, Accounts Receivable and the
proceeds thereof of the Borrower and its Subsidiaries (including, without
limitation, the AR Guaranty and letters of credit issued for the account of a
Loan Party in the ordinary course of business);
(l)    Indebtedness of the Borrower to Parent;
(m)    Indebtedness under Hedging Agreements entered into by the Loan Parties
for the purpose of limiting interest rate risk in the ordinary course of the
financial management of the Loan Parties and not for speculative purposes,
provided that the obligations under such Hedging Agreements are related to
payment obligations on Indebtedness otherwise permitted hereunder;
(n)    Indebtedness under Hedging Agreements entered into by the Loan Parties
for the purpose of limiting currency exchange rate risks directly related to
transactions entered into by the Loan Parties in the ordinary course of business
and not for speculative purposes;
(o)    Indebtedness under Hedging Agreements entered into by the Loan Parties
for the purpose of limiting commodity price risk in the ordinary course of the
financial management of the Loan Parties and not for speculative purposes;
(p)    Indebtedness of the Borrower owing to and held by any Subsidiary
Guarantor and Indebtedness of a Subsidiary Guarantor owing to and held by the
Borrower or any Subsidiary Guarantor;
(q)    Indebtedness arising from agreements of the Loan Parties providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred in connection with the disposition of any business, assets or
Capital Stock of a Subsidiary Guarantor; provided that the maximum aggregate
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Loan Parties in connection with such
disposition;
(r)    Indebtedness of the Borrower under the Optional Advance Note;
(s)    Indebtedness arising under the Platinum Consignment Agreement in an
amount not exceeding $17,500,000 at any time outstanding;
(t)    Indebtedness owed to insurance companies (or, for the period from the
Restatement Effective Date through the first renewal of the Loan Parties’
insurance after

‑27‑

--------------------------------------------------------------------------------




the Restatement Effective Date, to a third party) in the ordinary course of
business and under customary terms in connection with the financing of insurance
premiums payable on insurance policies maintained by the Borrower and its
Subsidiaries; provided that the total aggregate amount of such Indebtedness
shall not exceed the aggregate amount of insurance premiums so financed; and
(u)    other unsecured Indebtedness of the Borrower or any of its Subsidiaries,
provided, that the aggregate principal amount of all such Indebtedness shall not
exceed $5,000,000 at any time outstanding.
“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P‑1 by Moody’s or A‑1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof; (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax‑exempt securities rated A or higher by Moody’s or
A+ or higher by Standard & Poor’s.
“Permitted Liens” means:
(a)    Liens securing the Secured Obligations;
(b)    Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 6.01(c);
(c)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, suppliers’ and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 45 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor, provided that (i) in each case,
no foreclosure, sale or similar proceeding shall have been commenced with
respect to

‑28‑

--------------------------------------------------------------------------------




any portion of the Collateral on account thereof and (ii) the aggregate amount
of obligations or other liabilities secured by a Lien on assets constituting
Collateral that is not subordinate to a Collateral Agent’s Lien on such
Collateral does not exceed $15,000,000 at any time; provided that any such Liens
incurred solely in connection with the 2019 Turnaround shall not count toward
the foregoing $15,000,000 limitation at any time prior to December 31, 2019 and
to the extent such Liens terminate by such date;
(d)    Liens described on Schedule 6.02(a), but not the extension of coverage
thereof to other property or the increase of the Indebtedness secured thereby;
(e)    (i) Liens on fixed assets in respect of Capitalized Lease Obligations
entered into to finance Capital Expenditures in accordance with Section 6.02(f),
(ii) purchase money Liens on fixed assets acquired or held by any Loan Party or
any of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such fixed assets or Indebtedness incurred solely for the
purpose of financing the acquisition of such fixed assets or (iii) Liens
existing on such fixed assets at the time of their acquisition; provided,
however, that (A) no such Lien shall extend to or cover any other property of
any Loan Party or any of its Subsidiaries, (B) the principal amount of the
Indebtedness secured by any such Lien shall not exceed the lesser of 80% (or, in
the case of railcar purchases, 100%) of the fair market value or the cost of the
property so held or acquired and (C) the aggregate principal amount of
Indebtedness secured by any or all such Liens shall not exceed at any one time
outstanding $35,000,000;
(f)    deposits and pledges of cash securing obligations on surety or appeal
bonds, but only to the extent such deposits or pledges are made or otherwise
arise in the ordinary course of business and secure obligations not past due;
(g)    (i) easements, rights‑of‑way, utility easements, building restrictions,
zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not (x) secure obligations for the
payment of money or (y) materially impair the value of such property or its use
by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person’s business, and (ii) easements and rights‑of‑way described on
Schedule 1.01(D);
(h)    Liens securing Indebtedness permitted by subsection (c) and (to the
extent limited to Accounts Receivable, inventory and proceeds thereof)
subsection (k) of the definition of “Permitted Indebtedness,” including Liens on
inventory and the proceeds thereof securing obligations arising under the J.
Aron Supply and Offtake Agreement;

‑29‑

--------------------------------------------------------------------------------




(i)    Liens on the property of the Borrower or any Subsidiary incurred in the
ordinary course of business to secure performance of obligations with respect to
statutory or regulatory requirements, performance or return‑of‑money bonds,
surety bonds or other obligations of a like nature and incurred in a manner
consistent with industry practice, including banker’s liens and rights of
set‑off, in each case which are not incurred in connection with the borrowing of
money, the obtaining of advances or credit, the payment of the deferred purchase
price of property or incurrence of other Indebtedness and which do not in the
aggregate impair in any respect the use of property in the operation of the
business of the Borrower and its Subsidiaries taken as a whole, provided that
the aggregate amount of performance or return‑of‑money bonds, surety bonds or
other obligations of a like nature shall not exceed $20,000,000 at any time
outstanding and such bonds or other obligations shall (if required) be secured
by cash or cash equivalents;
(j)    Liens arising out of judgments or awards against the Borrower or its
Subsidiaries that do not constitute an Event of Default under Section 7.01(k) of
this Agreement;
(k)    leases or subleases of real property granted by the Borrower or its
Subsidiaries to any other Person in the ordinary course of business, to the
extent not otherwise expressly prohibited by this Agreement or the other Loan
Documents and not materially interfering with or impairing the use of the real
property in the operation of the business of the Borrower or its Subsidiaries;
(l)    Liens securing Indebtedness with respect to the Platinum Consignment
Agreement, to the extent such Indebtedness is permitted under clause (q) of the
definition of “Permitted Indebtedness”;
(m)    Environmental Liens that do not (i) have a Material Adverse Effect or
(ii) otherwise materially impair the operation of the business for which the
Borrower has posted or caused to be posted bonds or other financial assurances
that the Administrative Agent within its sole discretion determine to be
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens; and
(n)    cash or Cash Equivalents maintained in hedge margin accounts in an
aggregate amount not to exceed $15,000,000 at any one time outstanding securing
Indebtedness permitted by subsections (m), (n) and (o) of the definition of
“Permitted Indebtedness.”

‑30‑

--------------------------------------------------------------------------------




“Permitted Securitization Transaction” means any transaction or series of
transactions otherwise permitted pursuant to Section 6.02(c) and designated in
writing by the Borrower to the Lenders to be a “Permitted Securitization
Transaction” that is entered into by the Borrower or any Subsidiary pursuant to
which the Borrower or any Subsidiary, as applicable, may sell, convey or
otherwise transfer to a Special Purpose Subsidiary any inventory or Accounts
Receivable (whether now existing or arising in the future) of the Borrower or
such Subsidiary and any proceeds thereof, including all collateral securing such
Accounts Receivable, all contracts and all guarantees or other obligations in
respect of such Accounts Receivable, and proceeds of such Accounts Receivable
and other assets that are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving Accounts Receivable.
“Person” means an individual, corporation, limited liability company,
partnership, association, joint‑stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
“Plan” means any Employee Plan or Multiemployer Plan.
“Platinum Consignment Agreement” means an agreement pursuant to which a bank or
other financial institution shall consign platinum to the Borrower, together
with any related agreements (including, without limitation, any intercreditor
agreements), in each case in form and substance satisfactory to the
Administrative Agent.
“Pledged Cash” means Cash and Cash Equivalents that are subject to a valid,
perfected and enforceable first priority security interest in favor of a
Collateral Agent as security for the Secured Obligations; provided that, during
the Post-Closing Period, any Cash and Cash Equivalents that do not qualify as
Pledged Cash but that the Borrower reasonably expects to become Pledged Cash
within such Post-Closing Period, which expectation is subject to the reasonable
consent of the Administrative Agent will be deemed Pledged Cash during such
Post-Closing Period; provided that, any Cash and Cash Equivalents held in an
account maintained with a Lender will be deemed Pledged Cash during such
Post-Closing Period without any Administrative Agent consent.
“Post-Closing Period” means that period beginning on the Restatement Effective
Date and ending on that date that is thirty (30) days after the Restatement
Effective Date (such date, the “End Date”); provided that, the Administrative
Agent in its sole discretion may extend the End Date to a later date.
“Post‑Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest

‑31‑

--------------------------------------------------------------------------------




is not otherwise in effect, interest at the highest rate specified herein for
any Loan then outstanding prior to an Event of Default plus 2.00%.
“Prior Financing Agreement” has the meaning specified therefor in the recitals
hereto.
“Pro Rata Share” means, as of any date of determination, with respect to a
Lender’s right to receive payments of interest, fees and principal with respect
to the Term Loan, the percentage obtained by dividing (i) such Lender’s portion
of the Term Loan on such date after giving effect to the Transactions and, after
the Restatement Effective Date, also giving effect to any repayments and
prepayment of the Term Loan made pursuant to this Agreement by (ii) the
aggregate unpaid principal amount of the Term Loan on such date.
“Purchase Agreement” means the Stock Purchase Agreement dated as of April 14,
2015, by and between Seller and Parent pertaining to the Alon Purchase.
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by the Borrower or its Subsidiaries and the improvements
thereto.
“Real Property Collateral” means any Real Property owned by the Borrower or its
Subsidiaries and in which the Lead Collateral Agent has a perfected, first
priority mortgage lien (subject to Permitted Liens having priority as a matter
of applicable law).
“Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement, dated as of April 29, 2011, by and between Delek Refining, Ltd. and
the Borrower.
“Reference Rate” means for any day, the rate per annum equal to the greatest of:
(a) the rate of interest published from time to time in the “Money Rates”
section of The Wall Street Journal as the U.S. Prime Rate for such day (or, if
such source is not available, such alternate source as determined by the
Administrative Agent), (b) the sum of (i) the Federal Funds Rate plus (ii) .50%
and (c) the sum of (i) the LIBOR that would be applicable to a LIBOR Rate Loan
with a one‑month Interest Period advanced on such day (or if such day is not a
Business Day, the immediately preceding

‑32‑

--------------------------------------------------------------------------------




Business Day) plus (ii) 1.00%. Each change in the Reference Rate shall be
effective from and including the date such change is published or publicly
announced as being effective,
“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.
“Refinery Appraisal” means an appraisal of the Specified Fixed Asset Collateral
(including the equipment and any Real Property Collateral) performed by a
qualified independent appraiser reasonably acceptable to the Administrative
Agent, prepared in a manner consistent with previous appraisals provided under
the Original Financing Agreement, in form and substance reasonably satisfactory
to the Administrative Agent.
“Refinery Appraised Value” means the net orderly liquidation value (net of
liquidation expenses) determined in a manner consistent with previous appraisals
provided under the Original Financing Agreement, of any equipment (as defined in
the Uniform Commercial Code), real property and other fixed assets, in each case
constituting Specified Fixed Asset Collateral, such value to be based on the
most recent Refinery Appraisal thereof received by the Administrative Agent.
“Regulation T,” “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
“Reinvestment Requirement” has the meaning specified therefor in
Section 6.02(g)(B).
“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor

‑33‑

--------------------------------------------------------------------------------




environment; (ii) prevent or minimize a Release or threatened Release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment; (iii) perform
pre‑remedial studies and investigations and post‑remedial operation and
maintenance activities; or (iv) perform any other actions authorized by 42
U.S.C. § 9601.
“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30‑day notice to the PBGC under the
regulations promulgated under such Section).
“Required Lenders” means at least two (2) Lenders whose Pro Rata Shares of the
Term Loan aggregate at least 60%. For the purposes of this definition, any
Lender and its Affiliates shall constitute a single Lender.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all Federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions and decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
“Restatement Effective Date” means the date, on or before May 14, 2015, on which
all of the conditions precedent set forth in Section 4.01 are satisfied or
waived and the Additional Term Loans are made.
“Sanctioned Country” means a country or territory that is the subject of a
Sanctions Program.
“Sanctioned Person” means (a) a Person named on a Sanctions List, each Person
owned or controlled by a Person named on a Sanctions List, and each other Person
that is subject to a Sanctions Program, (b) an agency or government of a
Sanctioned Country, (c) an organization controlled directly or indirectly by a
Sanctioned Country, or (d) a Person resident in a Sanctioned Country, to the
extent subject to a Sanctions Program.
“Sanctions Event” means the event specified in Section 6.01(n).
“Sanctions Lists” means, and includes, (a) the list of the Specially Designated
Nationals and Blocked Persons maintained by OFAC, (b) the list of Sectoral
Sanctions Identifications maintained by the U.S. Department of Treasury, (c) the
list of Foreign Sanctions Evaders maintained by the U.S. Department of Treasury,
and (d) any similar list maintained by the U.S. State Department,

‑34‑

--------------------------------------------------------------------------------




the U.S. Department of Commerce, the U.S. Department of Treasury or any other
U.S. Governmental Authority, or maintained by a Canadian Governmental Authority,
the United Nations Security Counsel or the European Union.
“Sanctions Programs” means (a) all economic, trade and financial sanctions
programs administered by OFAC (including all laws, regulations and Executive
Orders administered by OFAC), the U.S. State Department, and any other U.S.
Governmental Authority, including the Bank Secrecy Act, anti‑money laundering
laws (including the Patriot Act), and any and all similar United States Federal
laws, regulations or Executive Orders, and any similar laws, regulations or
orders adopted by any State within the United States, and (b) to the extent
applicable, all similar economic, trade and financial sanctions programs
administered, enacted, or enforced by the European Union or the United Kingdom.
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
“Secured Obligations” means the Obligations, Hedging Liability and Bank Product
Liability, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Credit Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Credit Party in
any such proceeding).
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
“Seller” means Alon Israel Oil Company, Ltd.
“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

‑35‑

--------------------------------------------------------------------------------




“Special Purpose Subsidiary” means any special purpose entity that (a) is a
domestic subsidiary of the Borrower and (b) has no operations and whose primary
assets (other than cash and cash equivalents) are Accounts Receivable or
inventory that has been sold or otherwise transferred by a Loan Party.
“Specified Fixed Asset Collateral” means, as of any date of determination, any
real property, equipment and other fixed assets then owned by a Loan Party,
including, without limitation, the Real Property Collateral, to the extent such
real property, equipment or other fixed assets are not the subject of a Lien
(other than Permitted Covenant Liens).
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw‑Hill Companies, Inc. and any successor thereto.
“Subordinated Borrower Indebtedness” means the Indebtedness evidenced by the
Subordinated Borrower Note.
“Subordinated Borrower Note” means the promissory note dated as of the Original
Effective Date, made by the Borrower in favor of the Parent and in the original
principal amount of $45,000,000. As of the Restatement Effective Date, the
outstanding principal amount of the Subordinated Borrower Note after giving
effect to the Transactions is $15,000,000.
“Subordinated Indebtedness” means (a) the Subordinated Borrower Indebtedness and
(b) other Indebtedness of any Credit Party the terms of which are reasonably
satisfactory to the Administrative Agent and which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents (i) by the execution and delivery of a subordination
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, or (ii) otherwise on terms and conditions (including, without limitation,
subordination provisions, payment terms, interest rates, covenants, remedies,
defaults and other material terms) reasonably satisfactory to the Administrative
Agent.
“Subordination Agreement” means the Subordination Agreement (Subordinated
Borrower Loan), dated as of the Restatement Effective Date, by and among the
Loan Parties, as obligors, the Parent, as subordinated creditor, and the
Administrative Agent, as amended from time to time.
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or

‑36‑

--------------------------------------------------------------------------------




other managing body of such Person, (B) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company, or (C) in the case of a trust, estate, association,
joint venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
Person. References to a Subsidiary shall mean a Subsidiary of the Borrower
unless the context expressly provides otherwise; provided, that references to a
Subsidiary shall not include the MLP and its subsidiaries, unless the context
provides otherwise; provided further that the MLP and its Subsidiaries shall be
deemed to be Subsidiaries of:
(a)    the Parent for the purposes of (I) the financial statements required to
be delivered under Section 7(g) of the Parent Guaranty, to the extent the MLP
and its Subsidiaries are required to be consolidated with the Parent in
accordance with GAAP, (II) the calculation of any financial covenant of the
Parent or any quantity calculated based on consolidated financial statements of
the Parent in this Agreement or any other Loan Document, in each case, to the
extent the MLP and its Subsidiaries are required to be consolidated with the
Parent and its Subsidiaries in accordance with GAAP, and (III) Sections 7.01(f),
(g), (h) and (k); and
(b)    the Borrower for (1) the purposes of the financial statements required to
be delivered under Sections 6.01(a)(i)-(iv) and (2) for purposes of calculating
Consolidated EBITDA (to the extent the Borrower has received cash distributions
with respect to the MLP Equity Interests owned by it), to the extent the MLP and
its Subsidiaries are required to be consolidated with the Borrower in accordance
with GAAP.
“Subsidiary Guarantor” means (i) each Subsidiary of the Borrower listed as a
“Guarantor” on the signature pages hereto, and (ii) each other Subsidiary that
guarantees, pursuant to Section 6.01(b) or otherwise, all or any part of the
Secured Obligations.
“Subsidiary Guaranty” means (i) the guaranty of each Guarantor party hereto
contained in Article IX hereof, and (ii) each guaranty, in form and substance
acceptable to the Administrative Agent, made by any other Guarantor in favor of
the Agent Parties, the Lenders and the other holders of Secured Obligations
pursuant to Section 6.01(b) or otherwise.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Tax Distributions” has the meaning specified therefor in Section 6.02(g)(E).

‑37‑

--------------------------------------------------------------------------------




“Taxes” has the meaning specified therefor in Section 2.07(a).
“Term Loan” means, collectively, (i) the Outstanding Loan owed by the Borrower
to the Existing Lenders on the Restatement Effective Date in the aggregate
original principal amount of $99,000,000 and (ii) the Additional Term Loans made
by the Lenders to the Borrower on the Restatement Effective Date pursuant to
Section 2.01 in the aggregate principal amount of $176,000,000.
“Term Loan Commitment” means, with respect to each Lender committed to make an
Additional Term Loan as indicated in Schedule 1.01(A) hereto, the commitment of
such Lender to make an Additional Term Loan to the Borrower in the amount set
forth in Schedule 1.01(A) hereto, as the same may be terminated or reduced from
time to time in accordance with the terms of this Agreement.
“Term Loan Obligations” means any Obligations with respect to the Term Loan
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).
“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Loan Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(l), 515, 4062, 4063, 4064, 4069, 4201,
4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue Code,
(iii) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (iv) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (v) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.
“Test Period” means each calendar month; provided that, the Administrative
Agent, in its sole discretion, may, upon the occurrence of a Trigger Event,
deliver a Trigger Event Notice and in such notice deem “Test Period” to mean
either each calendar week or each calendar month with respect to either or both
the Loan to Value Requirement and the Fixed Charge Coverage Requirement;
provided further that, in the event the Test Period is each calendar week due to
a Trigger Event, the Test Period shall revert to each calendar month upon a
Trigger Cancellation Event, subject to the delivery of any subsequent Trigger
Event Notice based on a subsequent Trigger Event.
“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Administrative Agent, together with all endorsements made
from time to time thereto, issued by or on behalf of a title insurance company
satisfactory to the Administrative Agent, insuring the

‑38‑

--------------------------------------------------------------------------------




Lien created by a Mortgage in an amount and on terms satisfactory to the
Administrative Agent, delivered to the Lead Collateral Agent.
“Total Term Loan Commitment” means the sum of the amounts of the Lenders’ Term
Loan Commitments.
“Transactions” means (i) the loan from the Borrower to the Parent that is
evidenced by the Parent Acquisition Note, (ii) the payment by the Borrower of
Subordinated Borrower Indebtedness and related interest in an amount equal to
$45,000,000 (iii) the Alon Purchase, (iv) the appointment of Fifth Third as Lead
Collateral Agent, (v) the making of the additional Term Loans on the Restatement
Effective Date pursuant to Section 2.01 and (vi) the payment of certain fees and
expenses in connection with the foregoing.
“Transferee” has the meaning specified therefor in Section 2.07(a).
“Trigger Cancellation Event” means and includes (a) the occurrence, on the last
day of each Test Period occurring during twelve (12) consecutive weekly Test
Periods of the Borrower, of the aggregate amount of Net Senior Secured Debt on
such date being less than eighty percent of the Adjusted Collateral Value on
such date, and (b) the cure or waiver, pursuant to the terms of this Agreement,
of any Trigger Event described in subsections (i) - (iii) of such definition
giving rise to a Trigger Event Notice.
“Trigger Event” means and includes each of the following: (i) the occurrence and
continuation of any Event of Default under Sections 7.01(a), (c) (only to the
extent such Event of Default under Section 7.01(c) arises from failure to
perform or comply with Section 6.03), or (g), (ii) any acceleration of any Loans
pursuant to Section 7.01, (iii) any failure by the Parent to perform or comply
with either Section 7(a) or Section 7(b) of the Parent Guaranty, or (iv) the
occurrence of a Coverage Trigger Event.
“Trigger Event Notice” means a written notice from the Administrative Agent to
the Borrower that it is implementing a Trigger Event protocol, which the
Administrative Agent may exercise in its sole discretion upon the occurrence of
any Trigger Event.
“Turnaround” means a planned, periodic shut down (total or partial) of a group
of refinery process units or plants to perform maintenance, overhaul and repair
operations and to inspect, test and replace process materials and equipment.
“Uniform Commercial Code” has the meaning specified therefor in Section 1.03.

‑39‑

--------------------------------------------------------------------------------




“Unrestricted Cash” means Cash and Cash Equivalents that are freely transferable
and are not subject to any Lien (other than inchoate or banker’s Liens) in favor
of any Person, other than a Collateral Agent as security for the Secured
Obligations.
“WARN” has the meaning specified therefor in Section 5.01(u).
Section 1.02.    Terms Generally    . The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by any Lender or any Agent Party
include good faith estimates by such Lender or such Agent Party (in the case of
quantitative determinations) and good faith beliefs by such Lender or such Agent
Party (in the case of qualitative determinations).
Section 1.03.    Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code”) and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the Restatement Effective Date shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Administrative Agent may otherwise determine.

‑40‑

--------------------------------------------------------------------------------




Section 1.04.    Time References    . Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in Cincinnati, Ohio on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Agent Party or any Lender, such period shall
in any event consist of at least one full day.
Section 1.05.    Rounding. Any financial ratios required to be maintained
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
ARTICLE II
THE LOANS
Section 2.01.    Commitments and Loans. The Borrower hereby acknowledges,
confirms and agrees that, as of the Restatement Effective Date (but without
giving effect to any Additional Term Loans advanced on such date), it owes to
the Existing Lenders, severally and not jointly, for term loans made on April
29, 2011, December 18, 2013, and June 23, 2014 an aggregate outstanding
principal amount equal to $99,000,000 (collectively, the “Outstanding Loan”),
with each Existing Lender’s respective amount of the Outstanding Loan set forth
opposite such Existing Lender’s name on Schedule 1.01(A), and all other
Obligations, together with interest accrued and accruing thereon, all fees,
costs and expenses and other charges now or hereafter payable by the Borrower to
the Agent Parties and the Existing Lenders, are unconditionally owing (and are
due on the respective dates) by the Borrower to the Agent Parties and the
Existing Lenders, without set‑off, counterclaim, deduction, offset or defense of
any kind, nature or description whatsoever. Without limiting the generality of
the foregoing, on the Restatement Effective Date, the Outstanding Loan made
pursuant to the Original Financing Agreement and the Prior Financing Agreement
and outstanding on the Restatement Effective Date (immediately prior to giving
effect hereto) was continued and remains outstanding in the form of (and
automatically is deemed to constitute) a portion of the Term Loan under this
Agreement. Subject to the terms and conditions set forth herein and in reliance
on the representations and warranties herein set forth, each Lender, except each
Lender with no Term Loan Commitment, severally and not jointly agrees to make an
additional loan (each individually, an “Additional Term Loan”) in Dollars to the
Borrower on the Restatement Effective Date, in the amount of such Lender’s Term
Loan Commitment. The Additional Term Loans shall be advanced

‑41‑

--------------------------------------------------------------------------------




in a single borrowing on the Restatement Effective Date, at which time the Term
Loan Commitments shall expire. No amount of the Term Loan may be reborrowed once
it is prepaid or repaid. After giving effect to the Transactions that occurred
on the Restatement Effective Date, the principal amount of the outstanding Term
Loan held by the Lenders on the Restatement Effective Date is equal to
$275,000,000.
Section 2.02.    Making the Loans. (a) The Borrower shall give the
Administrative Agent prior telephonic notice (immediately confirmed in writing,
in substantially the form of Exhibit A hereto (a “Notice of Borrowing”)), not
later than 12:00 noon (Cincinnati time) on the date which is three (3) Business
Days prior to the date of the proposed Loan (or such shorter period as the
Administrative Agent is willing to accommodate from time to time, but in no
event later than 12:00 noon (Cincinnati time) on the borrowing date of the
proposed Loan). Such Notice of Borrowing shall be irrevocable and shall specify
(i) the principal amount of the proposed Loan, (ii) whether the Loan is
requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in the case of a
LIBOR Rate Loan, the initial Interest Period with respect thereto, (iii) the use
of the proceeds of such proposed Loan, and (iv) the proposed borrowing date,
which must be the Restatement Effective Date. The Administrative Agent may act
without liability upon the basis of written, telecopied or telephonic notice
believed by the Administrative Agent in good faith to be from the Borrower (or
from any Authorized Officer thereof designated in writing purportedly from the
Borrower to the Administrative Agent).
(b)    The Administrative Agent shall give prompt telephonic, telecopy or email
notice to each Lender of any notice from the Borrower received pursuant to
Section 2.02(a) above and, if such notice requests the Lenders to make LIBOR
Rate Loans, the Administrative Agent shall give notice to the Borrower and each
Lender of the interest rate applicable thereto promptly after the Administrative
Agent has made such determination. Not later than 1:00 p.m. (Cincinnati time) on
the Restatement Effective Date each Lender shall make available its Additional
Term Loan in funds immediately available at the principal office of the
Administrative Agent in Cincinnati, Ohio. The Administrative Agent shall make
the proceeds of each Additional Term Loan available to the Borrower at the
Administrative Agent’s principal office in Cincinnati, Ohio. It is understood
that the Administrative Agent shall not be responsible for any default by any
Lender with a Term Loan Commitment that is also a Lender under the Existing
Financing Agreement (other than Fifth Third) for such other Lender’s obligations
to make a Loan requested hereunder, nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any such other Lender in
such other Lender’s obligation to make a Loan requested hereunder; provided
that, the Administrative Agent shall make available to the Borrower the amount
of each Additional Term Loan of a Lender that is not an Existing Lender with a
Term Loan Commitment at the same time it makes available the proceeds of the
Additional Term Loan of Fifth Third.

‑42‑

--------------------------------------------------------------------------------




(c)    Unless the Administrative Agent shall have received notice from a Lender
with a Term Loan Commitment that is also a Lender under the Existing Financing
Agreement, prior to the Restatement Effective Date (which notice shall be
effective upon receipt) that such Lender does not intend to make such Additional
Term Loan available, the Administrative Agent may assume that such Lender with a
Term Loan Commitment that is also a Lender under the Existing Agreement has made
such Additional Term Loan available in accordance with Section 2.5(b) when due
and the Administrative Agent, in reliance upon such assumption, may (but shall
not be required to) make available to the Borrower a corresponding amount (each
such advance, a “Disproportionate Advance”) and, if such Lender has not in fact
made its Additional Term Loan available to the Administrative Agent, such Lender
shall, on demand, make available to the Administrative Agent the
Disproportionate Advance attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
Disproportionate Advance was made available to the Borrower (i.e. the
Restatement Effective Date) and ending on (but excluding) the date such Lender
makes available such Disproportionate Advance to the Administrative Agent at a
rate per annum equal to: (i) from the Restatement Effective Date to the date
2 Business Days after the Restatement Effective Date, the greater of, for each
such day, (x) the Federal Funds Rate and (y) an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any standard administrative or processing fees charged by the
Administrative Agent in connection with such Lender’s non‑payment and (ii) from
the date 2 Business Days after the Restatement Effective Date to the date such
payment is made by such Lender, the Reference Rate in effect for each such day.
If such amount is not received by the Administrative Agent from such Lender,
immediately upon demand, the Borrower will, promptly following written demand
from the Administrative Agent, repay to the Administrative Agent the proceeds of
the Term Loan attributable to such Disproportionate Advance with interest
thereon at a rate per annum equal to the applicable interest rate, but without
such payment being considered a payment or prepayment of a Libor Rate Loan under
Section 2.09, so that the Borrower will have no liability under such Section
with respect to such payment. If the Borrower and such Lender shall pay interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. Any payment by the Borrower under
this Section shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make its Additional Term Loan to the
Administrative Agent.
Section 2.03.    Repayment of Loans; Evidence of Debt    . (a) The outstanding
principal of the Term Loan shall be repayable in (i) 19 consecutive quarterly
installments, on the last Business Day of each March, June, September and
December (each a “Scheduled Repayment Date”), commencing on September 30, 2015
and ending on March 31, 2020, each in an amount equal to $6,875,000, and
(ii) one (1) payment on the Final Maturity Date in the amount necessary to repay
in full the unpaid

‑43‑

--------------------------------------------------------------------------------




principal amount of the Term Loan. The outstanding principal of the Term Loan
shall be repaid in full on the Final Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. The
Administrative Agent shall also maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower in which it
will record (i) the amount of each Loan made hereunder, including the
Outstanding Loan, the interest rate applicable thereto and, with respect to
LIBOR Rate Loans, the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(c)    The entries made in the accounts maintained pursuant to Section 2.03(b)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form attached as
Exhibit D hereto, or as otherwise requested by the Administrative Agent and
reasonably acceptable to the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.07) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.
Section 2.04.    Interest    .
(a)    Term Loan. Subject to the terms of this Agreement, at the option of the
Borrower, the Term Loan or any portion thereof shall be either a Reference Rate
Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is: (i) a
Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of such Reference Rate Loan until
repaid, at a rate per annum equal to the Reference Rate plus the Applicable
Margin, and (ii) each portion of the Term Loan that is a LIBOR Rate Loan shall
bear interest on the principal amount thereof from time to time outstanding,
from the date of such LIBOR Rate Loan until repaid, at a rate per annum equal to
the LIBOR Rate for the Interest Period in effect for the Term Loan (or such

‑44‑

--------------------------------------------------------------------------------




portion thereof) plus the Applicable Margin. Each LIBOR Rate Loan and each
Reference Rate Loan shall automatically be allocated to each Lender in
accordance with its Pro Rata Share.
(b)    Default Interest. To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default, the principal of, and all accrued
and unpaid interest on, all Loans, fees, indemnities or any other Obligations of
the Credit Parties under this Agreement and the other Loan Documents, shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post‑Default Rate.
(c)    Interest Payment. Interest on each Loan shall be payable on each Interest
Payment Date and at maturity (whether upon demand, by acceleration or
otherwise); provided that interest at the Post‑Default Rate shall be payable on
demand.
(d)    General. All interest shall be computed on the basis of a year of (i) for
LIBOR Rate Loans, 360 days for the actual number of days and (ii) for Reference
Rate Loans, 365 or 366 days, as the case may be, for the actual number of days,
each including the first day but excluding the last day, elapsed.
Section 2.05.    Reduction of Commitment; Prepayment of Loans    .
(a)    Reduction of Commitments. The Total Term Loan Commitment shall terminate
at 5:00 p.m. (Cincinnati, Ohio time) on the Restatement Effective Date.
(b)    Optional Prepayment. The Borrower may, upon at least five (5) Business
Days’ prior written notice to the Administrative Agent, prepay the principal of
the Term Loan, in whole or in part, provided that the Borrower shall have no
right to prepay the Term Loan pursuant to this Section 2.05(b) more than twice
in any calendar year. Each prepayment made pursuant to this Section 2.05(b)
shall be accompanied by the payment of (i) accrued interest to the date of such
payment on the amount prepaid and (ii) the Applicable Prepayment Premium, if
any, payable in connection with such prepayment of the Term Loan. Each such
prepayment shall be applied against the remaining quarterly installments of
principal due on the Term Loan on a pro rata basis.
(c)    Mandatory Prepayments. (i) The Borrower shall prepay the outstanding
principal amount of the Term Loan within five (5) Business Days of any
Disposition by any Loan Party or its Subsidiaries pursuant to Section
6.02(c)(ii) (other than (w) the first $250,000 of Net Cash Proceeds received
during each Fiscal Year from Dispositions under Section 6.02(c)(ii)(E), (x) a
Disposition of the MLP Existing ROFO Assets, MLP New ROFO Assets and MLP Subject
Assets to the MLP as described in subclause (G) of Section 6.02(c)(ii), (y) a
Disposition of the MLP Specified Sale Equity Interests as described in subclause
(H) of Section 6.02(c)(ii) or (z) a Disposition under

‑45‑

--------------------------------------------------------------------------------




Section 6.02(c)(ii)(F)), in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection with such Disposition to the extent that
the aggregate amount of Net Cash Proceeds received by all Loan Parties and their
Subsidiaries (and not paid to the Lenders as a prepayment of the Loans) shall
exceed, for all such Dispositions since the Restatement Effective Date,
$25,000,000 (excluding Net Cash Proceeds received in respect of (A) the MLP
Subject Assets, (B) the MLP Existing ROFO Assets, (C) the MLP New ROFO Assets,
(D) the MLP Specified Sale Equity Interest and (E) the first $250,000 of Net
Cash Proceeds received during each Fiscal Year from Dispositions under Section
6.02(c)(ii)(E)); provided that, notwithstanding the foregoing, the Borrower
shall prepay the outstanding principal amount of the Term Loan within one (1)
Business Day of any sale by any Loan Party or its Subsidiaries of MLP Common
Units which on the Restatement Effective Date were MLP Subordinated Units in an
amount equal to 100% of the Net Cash Proceeds received by such Person as a
result of such sale. Nothing contained in this subsection (i) shall permit any
Loan Party or any of its Subsidiaries to make a Disposition of any property
other than in accordance with Section 6.02(c)(ii).
(ii)    Within five (5) Business Days of the issuance or incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), the Borrower shall prepay the outstanding amount of the Term Loan
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith. The provisions of this subsection (ii) shall not be deemed
to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.
(iii)    Subject to Section 2.05(c)(iv) below, within five (5) Business Days of
the receipt by any Loan Party or any of its Subsidiaries of any Net Cash
Proceeds in respect of any Casualty Event, the Borrower shall prepay the
outstanding principal of the Term Loan in an amount equal to 100% of such Net
Cash Proceeds.
(iv)    Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Casualty Event that are required to be used to make prepayments pursuant to
Section 2.05(c)(iii), such Net Cash Proceeds shall not be required to be so used
to prepay the Term Loan to the extent that such Net Cash Proceeds are used to
purchase, acquire, replace, repair, restore, construct or improve properties or
assets used or useful in such Person’s business, provided that, (A) no Default
or Event of Default has occurred and is continuing on the date such Person
receives such Net Cash Proceeds, (B) the Borrower delivers a certificate to the
Administrative Agent on or prior to the date such prepayment would otherwise be
required to be made, certifying as to clause (A) and the amount of such Net Cash
Proceeds and stating that such Net Cash Proceeds shall be used to purchase,
acquire, replace, repair, restore, construct or improve properties or assets
used in such Person’s business and that such purchase, acquisition, replacement,
repair, restoration, construction or improvement shall commence within

‑46‑

--------------------------------------------------------------------------------




180 days after the date of receipt of such certificate, (C) if such Net Cash
Proceeds exceed $1,500,000, such Net Cash Proceeds shall be deposited and held
in a deposit account maintained with the Administrative Agent, subject to
disbursement in accordance with arrangements mutually agreeable (in their
reasonable commercial discretion) to the Borrower and the Administrative Agent,
provided that it is understood and agreed that such Net Cash Proceeds may be
applied to the Secured Obligations if at any time a Default or Event of Default
has occurred and is continuing, and (D) upon the earlier of (1) the expiration
of the period specified in the relevant certificate furnished to the
Administrative Agent pursuant to clause (B) above (as such period may be
extended by the Administrative Agent in its reasonable commercial discretion) or
(2) the occurrence of a Default or an Event of Default, such Net Cash Proceeds,
if commencement of such work has not occurred, shall be used to make mandatory
prepayments in accordance with Section 2.05(c)(iii). Notwithstanding the
foregoing, it is understood and agreed that proceeds of business interruption
insurance shall not be required to be used to prepay the Term Loan pursuant to
this Section 2.05(c).
(v)    Within ten (10) Business Days after the occurrence of any Dividend
Prepayment Event, the Borrower shall (A) notify the Administrative Agent (who
shall thereafter notify each Lender) in writing (the “Dividend Prepayment
Notice”) of the occurrence of all such Dividend Prepayment Events during such
prior month and the aggregate Dividend Prepayment Amount received or issued in
respect thereof and reference this Section, (B) offer in such Dividend
Prepayment Notice to prepay the outstanding principal amount of the Term Loan in
an amount equal to such Dividend Prepayment Amount (the “Dividend Prepayment
Event Offer”), and (C) specify in such Dividend Prepayment Notice that each
Lender shall have the option, in its sole discretion, to accept all or a portion
of such Dividend Prepayment Event Offer by giving written notice to the
Administrative Agent (who shall thereafter notify the Borrower of the total
amounts due for payment) of its election to receive its Pro Rata Share of such
Dividend Prepayment Amount within ten (10) Business Days after its receipt of
such Dividend Prepayment Notice. If a Lender accepts the Dividend Prepayment
Event Offer in accordance with this Section 2.05(c)(v), then within three (3)
Business Days of the Borrower’s receipt of such acceptance, the Borrower shall
prepay such Lender’s portion of the Term Loan in an amount equal to such
Lender’s share of such Dividend Prepayment Amount by making such payment to the
Administrative Agent for distribution in accordance with Section 2.05(d). If any
Lender does not notify the Administrative Agent of its acceptance of any
Dividend Prepayment Event Offer within ten (10) Business Days of its receipt of
an applicable Dividend Prepayment Notice, then such Lender shall be deemed to
have elected, as of such date, not to receive its share of the Dividend
Prepayment Amount described in such Dividend Prepayment Notice. To the extent
any Lender does not elect to accept a Dividend Prepayment Event Offer in
accordance with this Section 2.05(c)(v), the Borrower shall not be required or
permitted to offer to pay the amount of such Lender’s share of the applicable
Dividend Prepayment Amount to the other Lenders (in their

‑47‑

--------------------------------------------------------------------------------




capacity as Lenders under this Agreement). All payments made pursuant to this
Section 2.05(c)(v) shall be made in accordance with Section 2.05(d)(ii).
(vi)    In the event (A) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Exchange Act), directly or indirectly, of more than 30% of any class of the
Capital Stock of the Parent, or (B) the Board of Directors of the Parent shall
cease to consist of a majority of Continuing Directors (each, a “Parent Change
of Control Event”), the Borrower shall give the Administrative Agent prompt
written notice (and in any event within two (2) Business Days after any
Authorized Officer of the Borrower has knowledge of the occurrence of any Parent
Change of Control Event) (a “Change of Control Notice”). Within 60 days after
any Authorized Officer of the Borrower has knowledge of the occurrence of any
Parent Change of Control Event, the Borrower shall prepay to the Administrative
Agent in full the Term Loan, accrued and unpaid interest thereon and all other
Obligations; provided, that prior to the making of such prepayment in full, each
Lender shall have the right, but not the obligation, to notify the
Administrative Agent (who shall thereafter notify the Borrower of any amounts
not due) in writing of its election to forego all or a portion of such
prepayment (it being understood and agreed that if a Lender does not notify the
Administrative Agent of a Lender’s election to forego such prepayment, such
Lender shall be deemed to have elected to require such prepayment in full).
(d)        Application of Mandatory Payments. (i) Each prepayment pursuant to
subsections (c)(i), (c)(ii) and (c)(iii) above shall be distributed ratably to
each Lender in accordance with its Pro Rata Share of the Term Loan. Each such
prepayment shall be applied against all remaining installments of principal due
on the Term Loan on a pro rata basis.
(ii)    Each prepayment pursuant to subsection (c)(v) above with respect to a
Dividend Prepayment Event shall be distributed ratably to each Lender electing
to receive such payment in accordance with its Pro Rata Share of the Term Loan.
Each such prepayment under subsection (c)(v) above shall be applied against all
remaining installments of principal of the Term Loan on a pro rata basis and
shall be distributed to each Lender (other than, with respect to any Dividend
Prepayment Amount, any Lender that does not accept a Dividend Prepayment Event
Offer with respect to such Dividend Prepayment Amount in accordance with
Section 2.05(c)(v)).
(iii)    Each prepayment pursuant to subsection (c)(vi) above with respect to a
Parent Change of Control Event shall be in an amount sufficient to prepay each
Lender’s portion of the Term Loan (other than any Lender which elects not to
receive such prepayment in full), accrued and unpaid interest thereon and all
other Secured Obligations owing to such Lenders; provided, that if any

‑48‑

--------------------------------------------------------------------------------




Lender elects to forego a portion of such prepayment, then any amount prepaid
pursuant to Section 2.05(c)(vi) shall be applied against all remaining
installments of principal due on the Term Loan on a pro rata basis.
(e)    Interest and Fees. Any prepayment made pursuant to this Section 2.05
shall be accompanied by accrued interest on the principal amount being prepaid
to, but excluding, the date of prepayment and any amounts owing under
Section 2.09.
(f)    Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.
(g)    Lender Notification. The Administrative Agent will promptly advise each
Lender of any notice of prepayment it receives from the Borrower.
Section 2.06.    Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in that certain fee letter dated April
22, 2015 the (“Fee Letter”) or as otherwise agreed to in writing between the
Borrower and the Administrative Agent.
Section 2.07.    Taxes    . (a) Any and all payments by any Loan Party hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of any Agent Party or any Lender (or any
transferee or assignee thereof, including a participation holder (any such
entity, a “Transferee”)) by the jurisdiction in which such Person is organized
or has its principal lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Taxes”). If any Loan Party shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to any Agent Party or any Lender
(or any Transferee), (i) the sum payable shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.07) such Agent Party or such Lender (or such Transferee) shall receive
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions, and (iii) such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or

‑49‑

--------------------------------------------------------------------------------




from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (“Other Taxes”). Each Loan Party shall
deliver to each Agent Party and each Lender official receipts in respect of any
Taxes or Other Taxes payable hereunder promptly after payment of such Taxes or
Other Taxes.
(c)    The Loan Parties hereby jointly and severally indemnify and agree to hold
each Agent Party and each Lender harmless from and against Taxes and Other Taxes
(including, without limitation, Taxes and Other Taxes imposed on any amounts
payable under this Section 2.07) paid by such Person, whether or not such Taxes
or Other Taxes were correctly or legally asserted. Such indemnification shall be
paid within 10 days from the date on which any such Person makes written demand
therefor specifying in reasonable detail the nature and amount of such Taxes or
Other Taxes.
(d)    Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a “Non‑U.S. Lender”) agrees that it
shall, no later than the Restatement Effective Date (or, in the case of a Lender
that becomes a party hereto pursuant to Section 11.07 hereof after the
Restatement Effective Date, promptly after the date upon which such Lender
becomes a party hereto) deliver to the Administrative Agent one properly
completed and duly executed copy of either U.S. Internal Revenue Service Form
W‑8BEN‑E, W‑8ECI or W‑8IMY or any subsequent versions thereof or successors
thereto, in each case claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax and payments of interest hereunder. In addition, in the
case of a Non‑U.S. Lender claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code, such Non‑U.S.
Lender hereby represents to the Borrower that such Non‑U.S. Lender is not a bank
for purposes of Section 881(c) of the Internal Revenue Code, is not a 10‑percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non‑U.S. Lender agrees that it shall promptly notify the other Lenders
if any such representation is no longer accurate. Such forms shall be delivered
by each Non‑U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on or
before the date such participation holder becomes a Transferee hereunder) and on
or before the date, if any, such Non‑U.S. Lender changes its applicable lending
office by designating a different lending office (a “New Lending Office”). In
addition, such Non‑U.S. Lender shall deliver such forms within 20 days after
receipt of a written request therefor from any Agent Party, the assigning Lender
or the Lender granting a participation, as applicable. Notwithstanding any other
provision of this Section 2.07, a Non‑U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.07(d) that such Non‑U.S. Lender is
not legally able to deliver.
(e)    The Loan Parties shall not be required to indemnify any Non‑U.S. Lender,
or pay any additional amounts to any Non‑U.S. Lender, in respect of United
States Federal withholding tax

‑50‑

--------------------------------------------------------------------------------




pursuant to this Section 2.07 to the extent that (i) the obligation to withhold
amounts with respect to United States Federal withholding tax existed on the
date such Non‑U.S. Lender became a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on the date such participation holder
became a Transferee hereunder) or, with respect to payments to a New Lending
Office, the date such Non‑U.S. Lender designated such New Lending Office with
respect to a Loan; provided, however, that this clause (i) shall not apply to
the extent the indemnity payment or additional amounts any Transferee, or Lender
(or Transferee) through a New Lending Office, would be entitled to receive
(without regard to this clause (i)) do not exceed the indemnity payment or
additional amounts that the Person making the assignment, participation or
transfer to such Transferee, or Lender (or Transferee) making the designation of
such New Lending Office, would have been entitled to receive in the absence of
such assignment, participation, transfer or designation, or (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Non‑U.S. Lender to comply with the provisions of clause (d) above.
(f)    Any Agent Party or any Lender (or Transferee) claiming any indemnity
payment or additional payment amounts payable pursuant to this Section 2.07
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document reasonably requested in writing by the
Borrower or to change the jurisdiction of its applicable lending office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such indemnity payment or additional amount that may thereafter accrue,
would not require such Agent Party or such Lender (or Transferee) to disclose
any information such Agent Party or such Lender (or Transferee) deems
confidential and would not, in the sole determination of such Agent Party or
such Lender (or Transferee), be otherwise disadvantageous to such Agent Party or
such Lender (or Transferee).
(g)    The obligations of the Loan Parties under this Section 2.07 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.08.    Continuation and Conversion of Loans    . (a) The Borrower may
from time to time request LIBOR Rate Loans or may request that a Loan that is a
Reference Rate Loan be converted to a LIBOR Rate Loan or that any existing LIBOR
Rate Loan continue for an additional Interest Period. Such request from the
Borrower to the Administrative Agent shall be in writing and shall specify the
amount of the LIBOR Rate Loans or the amount of the Reference Rate Loans to be
converted to LIBOR Rate Loans or the amount of the LIBOR Rate Loans to be
continued (subject to the limits set forth below) and the Interest Period to be
applicable to such LIBOR Rate Loans, provided that such request shall apply to
the Term Loan or a portion of each Lender’s Pro Rata Share of the Term Loan.
Subject to the terms and conditions contained herein, three (3) Business Days
after receipt by the Administrative Agent of such a request from the Borrower,
such LIBOR Rate Loans shall be made or Reference Rate Loans shall be converted
to LIBOR Rate Loans

‑51‑

--------------------------------------------------------------------------------




or such LIBOR Rate Loans shall continue, as the case may be, provided that,
(i) no Event of Default shall exist or have occurred and be continuing, (ii) no
party hereto shall have sent any notice of termination of this Agreement
pursuant to the terms hereof, (iii) no more than five (5) Interest Periods may
be in effect at any one time, (iv) the aggregate amount of the LIBOR Rate Loans
must be in an aggregate amount not less than $10,000,000 or an integral multiple
of $500,000 in excess thereof and each Lender shall have a Pro Rata Share
thereof, and (v) no Lender shall have notified the Borrower that LIBOR Rate
Loans are unavailable pursuant to Section 2.11. Any request by or on behalf of
the Borrower for LIBOR Rate Loans or to convert Reference Rate Loans to LIBOR
Rate Loans or to continue any existing LIBOR Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, the Lenders shall not
be required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR Rate market to fund any LIBOR Rate Loans, but
the provisions hereof shall be deemed to apply as if the Lenders had purchased
such deposits to fund the LIBOR Rate Loans.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or email notice to each Lender of any notice from the
Borrower received pursuant to Section 2.08(a) above and, if such notice requests
the Lenders to make LIBOR Rate Loans, the Administrative Agent shall give notice
to the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.
(c)    Any LIBOR Rate Loans shall automatically convert to Reference Rate Loans
upon the last day of the applicable Interest Period, unless the Administrative
Agent has received a request to continue such LIBOR Rate Loans at least three
Business Days prior to such last day in accordance with the terms hereof.
(d)    Any LIBOR Rate Loans outstanding under the Existing Financing Agreement
on the Restatement Effective Date shall continue as LIBOR Rate Loans under this
Agreement with the same remaining Interest Period as was in effect immediately
prior to the Restatement Effective Date.
Section 2.09.    Breakage Costs. In connection with each LIBOR Rate Loan, the
Borrower shall indemnify, defend and hold the Lenders harmless against any loss,
cost, or expense (including any loss, cost or expense incurred by reason of the
liquidation or re‑employment of deposits or other funds acquired to fund or
maintain any LIBOR Rate Loan or the relending or reinvesting of such deposits or
amounts paid or prepaid or incurred by reason of an assignment required by
Section 10.7, but in all instances not including any loss of profit or margin)
incurred by any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of a Default or an Event of Default), (b) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable

‑52‑

--------------------------------------------------------------------------------




thereto (including as a result of a Default or an Event of Default), or (c) the
failure to borrow, convert, continue or prepay any LIBOR Rate Loan on the date
specified in any LIBOR Notice delivered pursuant hereto. A certificate of a
Lender delivered to the Borrower setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.09 shall be conclusive
absent manifest error.
Section 2.10.    Increased Costs and Reduced Return    . (a) If any Lender shall
have determined that any Change in Law shall (i) subject such Lender, or any
Person controlling such Lender, to any tax, duty or other charge with respect to
this Agreement or any Loan made by such Lender, or change the basis of taxation
of payments to such Lender or any Person controlling such Lender of any amounts
payable hereunder (except for taxes on the overall net income of such Lender or
any Person controlling such Lender), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Lender or any Person controlling such Lender, or (iii) impose on such
Lender or any Person controlling such Lender any other condition regarding this
Agreement or any Loan, and the result of any event referred to in clause (i),
(ii) or (iii) above shall be to increase the cost to such Lender of making any
Loan or agreeing to make any Loan, or to reduce any amount received or
receivable by such Lender hereunder, then, upon demand by such Lender, the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased costs or reductions in amount.
(b)    If any Lender shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Lender or any Person controlling such Lender, and such Lender
determines that the amount of such capital is increased as a direct or indirect
consequence of any Loans made or maintained or any guaranty or participation
with respect thereto, such Lender’s or such other controlling Person’s other
obligations hereunder, or (ii) has or would have the effect of reducing the rate
of return on such Lender’s or such other controlling Person’s capital to a level
below that which such Lender or such controlling Person could have achieved but
for such circumstances as a consequence of any Loans made or maintained, or any
guaranty or participation with respect thereto or any agreement to make Loans,
or such Lender’s or such other controlling Person’s other obligations hereunder
(in each case, taking into consideration such Lender’s or such other controlling
Person’s policies with respect to capital adequacy), then, upon demand by such
Lender, the Borrower shall pay to such Lender from time to time such additional
amounts as will compensate such Lender for such cost of maintaining such
increased capital or such reduction in the rate of return on such Lender’s or
such other controlling Person’s capital.
(c)    All amounts payable under this Section 2.10 shall bear interest from the
date that is ten (10) days after the date of demand by any Lender until payment
in full to the Administrative

‑53‑

--------------------------------------------------------------------------------




Agent at the Reference Rate. A certificate of such Lender claiming compensation
under this Section 2.10, specifying the event hereinabove described and the
nature of such event, shall be submitted by such Lender to the Administrative
Agent and the Borrower, setting forth the additional amount due and an
explanation of the calculation thereof, and such Lender’s reasons for invoking
the provisions of this Section 2.10, and shall be final and conclusive absent
manifest error.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine‑month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.11.    LIBOR Not Determinable, Impracticability or Illegality    .
(a)    If on or before the day on which the LIBOR Rate is to be determined in
connection with the continuation of a LIBOR Rate Loan as such or a conversion of
a Reference Rate Loan into a LIBOR Rate Loan, the Administrative Agent
determines in good faith or, with respect to the following clauses (ii) and
(iii), the Required Lenders advise the Administrative Agent, that, (i) the LIBOR
Rate cannot be determined for any reason, (ii) the LIBOR Rate will not
adequately and fairly reflect the cost of maintaining LIBOR Rate Loans or
(iii) Dollar deposits in the principal amount of the applicable LIBOR Rate Loans
are not available in the London interbank market, the Administrative Agent
shall, as soon as practicable thereafter, give written notice of such
determination to the Borrower and the Lenders. Upon any such determination
(A) each LIBOR Rate Loan made by the Lenders shall be converted into a Reference
Rate Loan at the end of the then current Interest Period and (B) any request by
the Borrower for the conversion of a Reference Rate Loan to a LIBOR Rate Loan
shall be deemed to be a request to automatically continue a Reference Rate Loan
as a Reference Rate Loan, in each case until the Administrative Agent has
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist. Each determination by the Administrative Agent hereunder
shall be conclusive and binding absent manifest error.
(b)    If it shall be unlawful or improper for any Lender to make, maintain or
fund any LIBOR Rate Loan as contemplated by this Agreement, then such Lender
shall forthwith give notice thereof to the Administrative Agent and the Borrower
describing such illegality or impropriety in reasonable

‑54‑

--------------------------------------------------------------------------------




detail. Effective immediately upon the giving of such notice, the obligation of
such Lender to make LIBOR Rate Loans shall be suspended for the duration of such
illegality or impropriety and, if and when such illegality or impropriety ceases
to exist, such suspension shall cease, and such Lender shall notify the Borrower
and the Administrative Agent. If any such change shall make it unlawful or
improper for any Lender to maintain any outstanding LIBOR Rate Loan as a LIBOR
Rate Loan, such Lender shall, upon the happening of such event, notify the
Administrative Agent and the Borrower, and the Borrower shall immediately, or if
permitted by applicable Requirement of Law, interpretation, request or
directive, at the end of the then current Interest Period for such LIBOR Rate
Loan, convert each such LIBOR Rate Loan into a Reference Rate Loan.
(c)    The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
ARTICLE III

FEES, PAYMENTS AND OTHER COMPENSATION
Section 3.01.    Payments; Computations and Statements. The Borrower will make
each payment under this Agreement not later than 12:00 noon (Cincinnati time) on
the due date thereof at the office of the Administrative Agent in Cincinnati,
Ohio (or such other location as the Administrative Agent may designate to the
Borrower in writing) for the benefit of the Agent Parties and Lenders entitled
thereto. All payments received by the Administrative Agent after 12:00 noon
(Cincinnati time) on any Business Day will be credited against the applicable
Obligation on the next succeeding Business Day. All payments shall be made by
the Borrower without set‑off, counterclaim, deduction or other defense to the
Administrative Agent. All such payments shall be made in Dollars, in immediately
available funds at the place of payment, in each case without set‑off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
to the Lenders and like funds relating to the payment of any other amount
payable to any Agent Party or any Lender to such Agent Party or such Lender, in
each case to be applied in accordance with the terms of this Agreement. Whenever
any payment to be made under any such Loan Document shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be, except in
the case of any LIBOR Rate Loan as otherwise provided in the definition of
“Interest Period.” All computations of fees shall be made by the Administrative
Agent on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such fees are payable. Each determination by the Administrative Agent of
an interest rate or fees hereunder shall be conclusive and binding for all
purposes in the absence of manifest error.

‑55‑

--------------------------------------------------------------------------------




Section 3.02.    Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off, or otherwise) on account of any Obligation in excess of its ratable
share of payments on account of similar obligations obtained by all the Lenders,
such Lender shall notify the Administrative Agent of such fact and forthwith
purchase from the other Lenders such participations in such similar obligations
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from such Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered). The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 3.02 may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender’s right of
set‑off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, to the extent any Credit Party maintains Cash or
Cash Equivalents in any deposit account with a Lender and such Credit Party owes
any obligations or liabilities to such Lender or its Affiliates other than the
Obligations under any Loan Document, such Lender hereby agrees that it shall
first exercise any right of set‑off against the Obligations until the
Obligations hereunder are paid in full.
Section 3.03.    Apportionment of Payments. Subject to any written agreement
among the Lenders:
(a)    all payments of principal and interest in respect of outstanding Loans,
all payments of fees and all other payments in respect of any other Obligations
shall be made to such of the Lenders as are entitled thereto, in proportion to
their respective Pro Rata Shares or otherwise as provided herein or, in respect
of payments not made on account of Loans, as designated by the Person making
payment when the payment is made.
(b)    After the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall apply all payments in respect of any Obligations
and all proceeds of the Collateral, subject to the provisions of this Agreement,
(i) first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due to the Agent Parties
until paid in full; (ii) second, ratably to pay the Term Loan Obligations in
respect of any fees and indemnities then due to the Lenders until paid in full;
(iii) third, ratably to pay interest due in respect of the Term Loan until paid
in full; (iv) fourth, ratably to pay principal of the Term Loan owing to each
holder thereof until paid in full; (v) fifth, ratably to pay the principal of
the Hedging Liability to, or hold as collateral security

‑56‑

--------------------------------------------------------------------------------




for, the Lenders and their Affiliates with the allocation thereof to be pro rata
in accordance with the unpaid amounts owing to each holder thereof, and
(vi) sixth, to the ratable payment of all other Obligations then due and payable
(including Bank Product Liability).
(c)    In each instance, so long as no Event of Default has occurred and is
continuing, Section 3.03(b) shall not be deemed to apply to any payment by the
Borrower specified by the Borrower to the Administrative Agent to be for the
payment of Term Loan Obligations then due and payable under any provision of
this Agreement or the prepayment of all or part of the principal of the Term
Loan in accordance with the terms and conditions of Section 2.05.
(d)    For purposes of Section 3.03(b), “paid in full” with respect to interest
shall include interest accrued after the commencement of any Insolvency
Proceeding irrespective of whether a claim for such interest is allowable in
such Insolvency Proceeding.
(e)    In the event of a direct conflict between the priority provisions of this
Section 3.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 3.03 shall control and govern.
ARTICLE IV

CONDITIONS TO LOANS
Section 4.01.    Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the “Restatement Effective Date”) when
each of the following conditions precedent shall have been satisfied in a manner
reasonably satisfactory to the Administrative Agent:
(a)    Payment of Fees, Etc. So long as any such fees, costs, expenses and taxes
have been invoiced to the Borrower at least one (1) Business Day prior to the
Restatement Effective Date, the Borrower shall have paid on or before the
Restatement Effective Date all fees, costs, expenses and taxes then payable
pursuant to the Fee Letter and Section 11.04.
(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in Article V and in each other Loan Document, certificate or other
writing delivered to any Agent Party or any Lender pursuant hereto or thereto on
or prior to the Restatement Effective

‑57‑

--------------------------------------------------------------------------------




Date are true and correct on and as of the Restatement Effective Date as though
made on and as of such date and (ii) no Default or Event of Default shall have
occurred and be continuing on the Restatement Effective Date or would result
from this Agreement or the other Loan Documents becoming effective in accordance
with its or their respective terms.
(c)    Delivery of Documents. The Administrative Agent shall have received on or
before the Restatement Effective Date the following, each in form and substance
reasonably satisfactory to the Lenders and, unless indicated otherwise, dated
the Restatement Effective Date: this Agreement, the other Loan Documents, the
Perfection Certificate, customary officer’s certificates and authorizing
resolutions for each Loan Party, opinions of counsel, certificates of good
standing, evidence of the insurance coverage, Notices of Borrowing, LIBOR
Notices and such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Administrative Agent in form and substance,
in all instances materially consistent with those agreements, instruments,
approvals, opinions and other documents delivered in connection with the Prior
Financing Agreement and the closing thereof.
(d)    Reserved.
(e)    Reserved.
(f)    Reserved.
(g)    Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties’ business shall have been obtained and shall be
in full force and effect.
(h)    Reserved.
(i)    Alon Purchase. The Alon Purchase shall have occurred in accordance with
the terms and provisions of the Purchase Agreement; provided that, the terms and
conditions of such Purchase Agreement in effect on April 14, 2015, may not be
amended, waived, or otherwise modified, including the granting of any consent
pursuant thereto, in a manner that is materially adverse to the Administrative
Agent or the Lenders without the prior written consent of the Administrative
Agent; and further provided that any increase in the Consideration (as that term
is defined in the Purchase Agreement) pursuant to any such amendment, waiver or
modification in excess of 15% shall be deemed to be materially adverse to the
Lenders and the Administrative Agent, but any increase in the Consideration

‑58‑

--------------------------------------------------------------------------------




of less than 15% shall be deemed to be not materially adverse to the Lenders and
the Administrative Agent.
(j)    Closing Date Certificate. The Administrative Agent shall have received
certification from the Authorized Representative on behalf of the Borrower in
form and substance reasonably acceptable to the Administrative Agent that (i)
the representations and warranties set forth in Article V hereof are true and
correct as of Restatement Effective Date; (ii) no Default or Event of Default
has occurred and is continuing as of the Restatement Effective Date; (iii)
attached thereto are true and correct copies of the balance sheet of the
Borrower as of December 31, 2014 showing pro forma effect as of the Restatement
Effective Date and after giving effect to the Loans and Transactions on the
Restatement Effective Date in form and substance reasonably acceptable to the
Administrative Agent; (iv) the Borrower and Parent are Solvent, each on a
consolidated basis after giving effect to the Loans and Transactions on the
Restatement Effective Date; and (v) attached thereto are detailed calculations
of the Closing Date Financial Covenants.
(k)    Financial Covenants. The Borrower shall be in compliance with the Closing
Date Financial Covenants.
(l)    Form U‑1. The Administrative Agent and each Lender shall have received a
Federal Reserve Form U‑1, satisfactory to the Administrative Agent and each
Lender and in form and substance, duly executed and delivered by the Borrower.
(m)    KYC Information. So long as any such information has been requested at
least five (5) Business Days prior to the Restatement Effective Date, each
Lender shall have received all documentation and other information requested by
any such Lender required by bank regulatory authorities under applicable “know
your customer” and anti‑money laundering rules and regulations, including the
Patriot Act; and the Administrative Agent shall have received a fully executed
IRS Form W‑9 (or its equivalent) for each Credit Party.
(n)    Subordinated Borrower Note Modification. The Administrative Agent shall
have received evidence reasonably acceptable to the Administrative Agent that
the maturity date of the Subordinated Borrower Note is not sooner the date that
is one (1) year after the Final Maturity Date.
(o)    Lien Searches. The Administrative Agent shall have received financing
statement, tax and judgment lien search results against the Credit Parties,
evidencing the absence of Liens against the Loan Parties and their properties,
except for Permitted Liens,

‑59‑

--------------------------------------------------------------------------------




and the absence of Liens against the Collateral owned by the Parent, except for
Permitted Liens.
(p)    Flood Determination. The Administrative Agent shall have received a flood
determination report for the Real Property Collateral as of the Restatement
Effective Date.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
Section 5.01.    Representations and Warranties. Each Loan Party hereby
represents and warrants to each Agent Party and each Lender as follows:
(a)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the Borrower,
to make the borrowings hereunder, and to execute and deliver each Loan Document
to which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b)    Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party (i) have been duly
authorized by all necessary action, (ii) do not and will not contravene any of
its Governing Documents, any material Requirement of Law or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.
(c)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.

‑60‑

--------------------------------------------------------------------------------




(d)    Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally.
(e)    Capitalization; Subsidiaries. (i) On the Restatement Effective Date,
after giving effect to the transactions contemplated hereby to occur on the
Restatement Effective Date, the authorized Capital Stock of the Borrower and the
issued and outstanding Capital Stock of the Borrower are as set forth on
Schedule 5.01(e). All of the issued and outstanding shares of Capital Stock of
the Borrower have been validly issued and are fully paid and nonassessable, and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights. Except as described on Schedule 5.01(e), as of the Restatement
Effective Date, there are no outstanding debt or equity securities of the
Borrower or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Borrower, or
other obligations of the Borrower to issue, directly or indirectly, any shares
of Capital Stock of the Borrower.
(ii)    Schedule 5.01(e) is a complete and correct description of the name,
jurisdiction of incorporation and ownership of the outstanding Capital Stock of
such Subsidiaries of the Borrower in existence on the Restatement Effective
Date. Except as indicated on such Schedule, as of the Restatement Effective
Date, all such Capital Stock is owned by the Borrower or one or more of its
wholly‑owned Subsidiaries, free and clear of all Liens. There are no outstanding
debt or equity securities of the Borrower or any of its Subsidiaries and no
outstanding obligations of the Borrower or any of its Subsidiaries convertible
into or exchangeable for, or warrants, options or other rights for the purchase
or acquisition from the Borrower or any of its Subsidiaries, or other
obligations of any Subsidiary to issue, directly or indirectly, any shares of
Capital Stock of any Subsidiary of the Borrower.
(f)    Litigation; Commercial Tort Claims. Except as set forth in
Schedule 5.01(f), as of the Restatement Effective Date, (i) there is no pending
or, to the best knowledge of any Loan Party, threatened action, suit or
proceeding affecting any Loan Party or any of its properties before any court or
other Governmental Authority or any arbitrator that (A) could reasonably be
expected to have a Material Adverse Effect or (B) relates to this Agreement or
any other Loan Document or any transaction contemplated hereby or thereby and
(ii) as of the Restatement Effective Date, none of the Loan Parties holds any
commercial

‑61‑

--------------------------------------------------------------------------------




tort claims in respect of which a claim has been filed in a court of law or a
written notice by an attorney has been given to a potential defendant.
(g)    Financial Condition. (i) The Financial Statements, copies of which have
been delivered to the Administrative Agent, fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as at the respective
dates thereof and the consolidated results of operations of the Borrower and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP. All material Indebtedness and other liabilities
(including, without limitation, Indebtedness, liabilities for taxes, long‑term
leases and other unusual forward or long‑term commitments), direct or
contingent, of the Borrower and its Subsidiaries are set forth in the Financial
Statements, and since December 31, 2014 no event or development has occurred
that has had or could reasonably be expected to have a Material Adverse Effect.
(ii)    The Borrower has heretofore furnished to the Administrative Agent
(A) projected quarterly income statements and statements of cash flows of the
Borrower and its Subsidiaries for the period from January 1, 2015, through
December 31, 2015, and (B) projected income statements and statements of cash
flows of the Borrower and its Subsidiaries for the Fiscal Years ending in 2015
through 2017. Such projections are believed by the Borrower at the time
furnished to be reasonable and prepared on a reasonable basis and in good faith,
and based on assumptions believed by the Borrower to be reasonable at the time
made and upon the best information then reasonably available to the Borrower,
and the Borrower is not aware of any facts or information that would lead it to
believe that such projections are incorrect or misleading in any material
respect.
(h)    Compliance with Law, Etc. No Loan Party is in violation of any of its
Governing Documents, any Requirement of Law or any term of any Contractual
Obligation binding on or otherwise affecting it or any of its properties, except
to the extent such violation, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and no Default or
Event of Default has occurred and is continuing.
(i)    ERISA. No Loan Party nor any of its ERISA Affiliates contributes to,
sponsors, maintains or has an obligation to contribute to or maintain any
Multiemployer Plan or any Employee Plan and has not at any time prior to the
date hereof established, sponsored, maintained or been a party to, and has not
at any time prior to the date hereof contributed or been obligated to contribute
to or maintain, any Multiemployer Plan or any Employee Plan. Except as required
by Section 4980B of the Internal Revenue Code, no Loan Party or any of its ERISA
Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the

‑62‑

--------------------------------------------------------------------------------




purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant’s
termination of employment.
(j)    Taxes, Etc. All Federal, state and material local tax returns and other
reports required by applicable Requirements of Law to be filed by any Loan Party
have been filed, or extensions have been obtained, and all taxes, assessments
and other governmental charges imposed upon any Loan Party or any property of
any Loan Party and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non‑payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP.
(k)    Regulations T, U and X. No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and, other than as disclosed to the Administrative Agent and the Lenders
prior to the Restatement Effective Date, no proceeds of any Loan will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates
Regulation T, U or X.
(l)    Nature of Business. No Loan Party is engaged in any business other than
the operation of a crude oil refinery, purchasing or selling petroleum,
petroleum product or related inventory, operation of petroleum, petroleum
product or related inventory transportation and gathering systems and receiving
and storage stations, and the operation of various product pipelines, terminals
railroad and trucking operations and construction services operations, together
with activities and operations related or complementary thereto.
(m)    Adverse Agreements, Etc. No Loan Party is a party to any Contractual
Obligation or subject to any restriction in any Governing Document or any
judgment, order, regulation, ruling or other requirement of a court or other
Governmental Authority, which has, or in the future could reasonably be expected
to have, a Material Adverse Effect.
(n)    Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person other than permits, licenses, authorizations,
approvals, entitlements and accreditations that the failure to obtain, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment,

‑63‑

--------------------------------------------------------------------------------




forfeiture or non‑renewal of any such permit, license, authorization, approval,
entitlement or accreditation, and there is no claim that any thereof is not in
full force and effect.
(o)    Properties. (i) Each Loan Party has good and marketable title to, valid
leasehold interests in or valid licenses to use all property and assets material
to its business, free and clear of all Liens, except Permitted Liens. All such
properties and assets necessary for the Loan Parties to conduct their business
are in good working order and condition, ordinary wear and tear excepted.
(ii)    Schedule 5.01(o) sets forth a complete and accurate list, as of the
Restatement Effective Date, of the location, by state and street address, of all
real property owned or leased by each Loan Party and identifies the interest
(fee or leasehold) of such Loan Party therein. As of the Restatement Effective
Date, each Loan Party has valid leasehold interests in each material Lease
described on Schedule 5.01(o) to which it is a party. Each such Lease is valid
and enforceable in accordance with its terms in all material respects and is in
full force and effect. No consent or approval of any landlord or other third
party in connection with any such Lease is necessary for any Loan Party to enter
into and execute the Loan Documents to which it is a party, except as set forth
on Schedule 5.01(o). To the best knowledge of any Loan Party, no other party to
any such Lease is in default of its obligations thereunder, and no Loan Party
(or any other party to any such Lease) has at any time delivered or received any
notice of default which remains uncured under any such Lease and, as of the
Restatement Effective Date, no event has occurred which, with the giving of
notice or the passage of time or both, would constitute a default under any such
Lease.
(iii)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all intellectual property reasonably necessary for the conduct of its business
as currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning the use of any intellectual property or the validity
or effectiveness of any intellectual property, except for claims that could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, nor
does the Borrower know of any valid basis for any such claim. The use of
intellectual property material to the Borrower or its Subsidiaries for the
conduct of its business as currently conducted does not, to their knowledge,
infringe on the rights of any Person in any material respect.
(p)    Full Disclosure. Each Loan Party has disclosed to the Administrative
Agent and, as of the Restatement Effective Date, the Existing Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other information furnished by or on

‑64‑

--------------------------------------------------------------------------------




behalf of any Loan Party to the Administrative Agent or the Lenders in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
prepared.
(q)    Environmental Matters. Except as set forth on Schedule 5.01(q) or as
would not reasonably be expected to have a Material Adverse Effect, to the
knowledge of any Loan Party: (i) the operations of each Loan Party are in
material compliance with all Environmental Laws; (ii) there has been no Release
at any of the properties owned or operated by any Loan Party or its predecessor
in interest, or at any disposal or treatment facility that received Hazardous
Materials generated by any Loan Party or any of their predecessors in interest;
(iii) no Environmental Action has been asserted against any Loan Party or any of
their predecessors in interest nor does any Loan Party have knowledge or notice
of any threatened or pending Environmental Action against any Loan Party or any
of their predecessors in interest; (iv) no Environmental Actions have been
asserted against any facilities that may have received Hazardous Materials
generated by any Loan Party or any of their predecessors in interest; (v) no
property now or formerly owned or operated by a Loan Party has been used as a
treatment or disposal site for any Hazardous Material; (vi) no Loan Party has
failed to report to the proper Governmental Authority any Release that is
required to be so reported by any Environmental Laws; (vii) each Loan Party
holds all licenses, permits and approvals required under any Environmental Laws
in connection with the operation of the business carried on by it, except for
such licenses, permits and approvals as to which a Loan Party’s failure to
maintain or comply with could not have an Material Adverse Effect; and (viii) no
Loan Party has received any notification pursuant to any Environmental Laws that
(A) any work, repairs, construction or Capital Expenditures are required to be
made in respect of or as a condition of continued compliance with any
Environmental Laws, or any license, permit or approval issued pursuant thereto
or (B) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated, in each case, except as could not have a Material Adverse Effect.
(r)    Use of Proceeds. The proceeds of the Loans shall be used to (i) finance
the loan from the Borrower to the Parent that is evidenced by the Parent
Acquisition Note, which loan will, in part, provide financing for the Alon
Purchase, (ii) finance the Borrower’s payment of Subordinated Borrower
Indebtedness and related interest in an amount equal to $45,000,000, (iii) pay
fees and expenses in connection with the transactions contemplated

‑65‑

--------------------------------------------------------------------------------




hereby and (iv) fund working capital and general corporate purposes of the
Borrower; provided that, no greater than $200,000,000 of proceeds of the Loans
advanced on the Restatement Effective Date shall be used for the purposes set
forth in clauses (i) and (ii) hereof.
(s)    Solvency. As of the Restatement Effective Date, after giving effect to
the transactions contemplated by this Agreement and before and after giving
effect to each Loan, each Loan Party is, and the Loan Parties on a consolidated
basis are, Solvent.
(t)    Investment Company Act. None of the Loan Parties is (i) an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.
(u)    Employee and Labor Matters. As of the Restatement Effective Date, there
is (i) no unfair labor practice complaint pending or, to the best knowledge of
any Loan Party, threatened against any Loan Party before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Loan Party which arises out of or under any collective bargaining
agreement, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened against any Loan Party, or (iii) to the best
knowledge of each Loan Party, no union representation question existing with
respect to the employees of any Loan Party and no union organizing activity
taking place with respect to any of the employees of any Loan Party. No Loan
Party or any of its ERISA Affiliates has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act (“WARN”) or similar
state law, which remains unpaid or unsatisfied. The hours worked and payments
made to employees of any Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
any Loan Party on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(v)    Compliance with Sanctions Program. Each Loan Party is in compliance with
the requirements of all Sanctions Programs applicable to it. Each Subsidiary of
each Loan Party is in compliance with the requirements of all Sanctions Programs
applicable to such

‑66‑

--------------------------------------------------------------------------------




Subsidiary. Each Loan Party has provided to the Agent Parties all information
regarding such Loan Party and its directors, officers, Affiliates and
Subsidiaries necessary for the Agent Parties and the Lenders to comply with all
applicable Sanctions Programs. To the best of each Loan Party’s knowledge,
neither any Loan Party nor any of its officers or directors, Affiliates or
Subsidiaries is, as of the date hereof, a Sanctioned Person. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.
ARTICLE VI
COVENANTS OF THE LOAN PARTIES
Section 6.01.    Affirmative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid,
each Loan Party will:
(a)    Reporting Requirements. Furnish to the Administrative Agent (which will
distribute to each Lender):
(i)    as soon as available and in any event within 50 days after the end of the
first three (3) fiscal quarters of the Borrower and its Subsidiaries and 90 days
after the end of the fourth fiscal quarter of the Borrower and its Subsidiaries
commencing with the first fiscal quarter of the Borrower and its Subsidiaries
ending after the Restatement Effective Date, consolidated balance sheets,
consolidated statements of operations and retained earnings and consolidated
statements of cash flows of the Borrower and its Subsidiaries as at the end of
such quarter, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding date or period
of the immediately preceding Fiscal Year, all in reasonable detail and certified
by an Authorized Officer of the Parent as fairly presenting, in all material
respects, the financial position of the Borrower and its Subsidiaries as of the
end of such quarter and the results of operations and cash flows of the Borrower
and its Subsidiaries for such quarter, in accordance with GAAP applied in a
manner consistent with that of the most recent audited financial statements of
the Borrower and its Subsidiaries furnished to the Administrative Agent, subject
to normal year‑end adjustments; provided that to the extent GAAP requires the
MLP and its subsidiaries to be consolidated with the Borrower and its

‑67‑

--------------------------------------------------------------------------------




Subsidiaries, the stand‑alone consolidated financial statements of the MLP and
its Subsidiaries for the first three (3) fiscal quarters of the MLP shall be
delivered within 55 days after the end of such fiscal quarters and within 95
days after the end of the fourth fiscal quarter of the MLP;
(ii)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Borrower and its Subsidiaries, consolidated balance
sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Borrower and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by a
report and an unqualified opinion, prepared in accordance with generally
accepted auditing standards, of independent certified public accountants of
recognized standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent (which opinion shall be without (A) a going concern or like
qualification or exception, (B) any qualification or exception as to the scope
of such audit, or (C) any qualification that relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 6.03);
(iii)    (A) simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i) and (ii) of this
Section 6.01(a), a certificate of an Authorized Officer of the Borrower in the
form of Exhibit E (1) stating that such Authorized Officer has reviewed the
provisions of this Agreement and the other Loan Documents and has made or caused
to be made under his or her supervision a review of the condition and operations
of the Borrower and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Borrower and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the existence during such period of an Event of Default or Default or, if an
Event of Default or Default existed, describing the nature and period of
existence thereof and the action that the Borrower and its Subsidiaries propose
to take or have taken with respect thereto and (2) attaching a schedule showing
all Dispositions subject to Section 6.02(c)(ii)(I) during such period and since
the Restatement Effective Date and the calculations specified in Section 6.02(f)
(for fiscal year end reporting only) and Section 6.03(b);

‑68‑

--------------------------------------------------------------------------------




(B)    as soon as available and in any event within ten (10) days after the end
of each calendar month at any time that the Test Period is a calendar month, (or
within five (5) Business Days after each Friday at any time that the Test Period
is a calendar week), a certificate of an authorized officer of the Borrower in
the form of Exhibit E (A) stating no Default or Event of Default has occurred
during the relevant Test Period, or, if a Default or Event of Default exists, a
detailed description of the Default or Event of Default and all actions the
Borrower and its Subsidiaries propose to take or have taken with respect
thereto, and (B) showing the Borrower’s compliance with the covenants set forth
in Sections 6.03(a) and (c), as applicable; and
(iv)    as soon as available and in any event not later than 60 days after the
end of each Fiscal Year, financial projections consisting of consolidated
balance sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Borrower and its Subsidiaries,
prepared on a quarterly basis and otherwise in form and substance satisfactory
to the Administrative Agent, for the immediately succeeding Fiscal Year for the
Borrower and its Subsidiaries and prepared on an annual basis for the next two
(2) Fiscal Years thereafter, all such financial projections to be reasonable, to
be prepared on a reasonable basis and in good faith, and to be based on
assumptions believed by the Borrower to be reasonable at the time made and from
the best information then available to the Borrower;
(v)    promptly after submission to any Governmental Authority, all material
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party;
(vi)    as soon as possible, and in any event within three (3) Business Days
after the occurrence of an Event of Default or Default or the occurrence of any
event or development that could reasonably be expected to have a Material
Adverse Effect, the written statement of an Authorized Officer of the Borrower
setting forth the details of such Event of Default or Default or other event or
development having a Material Adverse Effect and the action that the affected
Loan Party proposes to take with respect thereto;
(vii)    (A) as soon as possible and in any event within 10 days after any Loan
Party or any ERISA Affiliate thereof knows or has reason to know (1) that any
Reportable Event with respect to any Employee Plan has occurred, (2) that any
other Termination Event with respect to any Employee Plan has occurred, or
(3) that the failure to meet the minimum funding standards of Section 412 of the
Code or that

‑69‑

--------------------------------------------------------------------------------




an application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including installment payments) or
an extension of any amortization period under Section 412 of the Internal
Revenue Code with respect to an Employee Plan, a statement of an Authorized
Officer of the Borrower setting forth the details of such occurrence and the
action, if any, that such Loan Party or such ERISA Affiliate proposes to take
with respect thereto, (B) promptly and in any event within three (3) days after
receipt thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC,
copies of each notice received by any Loan Party or any ERISA Affiliate thereof
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly and in any event within ten (10) days after
the filing thereof with the Internal Revenue Service if requested by the
Administrative Agent or any Lender, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Employee Plan and Multiemployer Plan, (D) promptly and in any event within ten
(10) days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within three (3) days after receipt thereof
by any Loan Party or any ERISA Affiliate thereof from a sponsor of a
Multiemployer Plan or from the PBGC, a copy of each notice received by any Loan
Party or any ERISA Affiliate thereof concerning the imposition or amount of
withdrawal liability under Section 4202 of ERISA or indicating that such
Multiemployer Plan may enter reorganization status under Section 4241 of ERISA,
and (F) promptly and in any event within ten (10) days after any Loan Party or
any ERISA Affiliate thereof sends notice of a plant closing or mass layoff (as
defined in WARN) to employees, copies of each such notice sent by such Loan
Party or such ERISA Affiliate thereof;
(viii)    promptly after the commencement thereof but in any event not later
than five (5) days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party, notice of each action, suit
or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which could reasonably be expected to have a
Material Adverse Effect;
(ix)    promptly after the sending or filing thereof, copies of all statements,
reports and other information any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange;

‑70‑

--------------------------------------------------------------------------------




(x)    promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and
(xi)    promptly upon request, such other information concerning the condition
or operations, financial or otherwise, of any Loan Party as the Administrative
Agent or any Lender (through the Administrative Agent) may from time to time
reasonably request.
(b)    Additional Guaranties and Collateral Security. Cause:
(i)    each Subsidiary of any Loan Party (other than (i) a Foreign Subsidiary
and (ii) a Special Purpose Subsidiary formed and used in a Permitted
Securitization Transaction for the purpose of financing working capital) not in
existence on the Restatement Effective Date to execute and deliver to the
Administrative Agent promptly and in any event within three (3) days after the
formation, acquisition or change in status thereof (1) a Joinder Agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Guarantor, (2) a supplement to the Loan Party Security Agreement, pursuant to
which such Subsidiary shall be a party to such agreement as a Grantor, together
with (a) certificates evidencing all of the Capital Stock of any Person owned by
such Subsidiary, other than Excluded Property, (b) undated stock powers executed
in blank with signature guaranteed, and (c) such opinions of counsel as the
Administrative Agent may reasonably request, and such approving certificate of
such Subsidiary as the Administrative Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to any such certificate, (3) within 90 days thereafter, to the extent any real
property of such Subsidiary meets the dollar thresholds set forth in
Section 6.01(l), one or more Mortgages creating on such real property a
perfected, first priority Lien on such real property, a Title Insurance Policy
covering such real property, a current ALTA survey thereof and a surveyor’s
certificate, each in form and substance satisfactory to the Administrative
Agent, together with such other agreements, instruments and documents as the
Administrative Agent may require whether comparable to the documents required
under Section 6.01(l) or otherwise, and (4) such other agreements, instruments,
approvals, legal opinions or other documents reasonably requested by the
Administrative Agent in order to create, perfect, establish the first priority
of or otherwise protect any Lien purported to be covered by any such Loan Party
Security Agreement or Mortgage or otherwise to effect the intent that such
Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Secured Obligations; and

‑71‑

--------------------------------------------------------------------------------




(ii)    each Loan Party that is the owner of the Capital Stock of any such
Subsidiary that is subject to clause (i) above to execute and deliver promptly
and in any event within three (3) days after the formation or acquisition of
such Subsidiary a supplement to the Loan Party Security Agreement, together with
(1) certificates evidencing all of the Capital Stock of such Subsidiary,
(2) undated stock powers or other appropriate instruments of assignment executed
in blank with signature guaranteed, (3) such opinion of counsel and such
approving certificate of such Loan Party as the Administrative Agent may
reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (4) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by the Lead Collateral Agent or the Administrative Agent.
(c)    Compliance with Laws, Etc. Except to the extent such failure to comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, comply, and cause each of its Subsidiaries to
comply, in all respects with all Requirements of Law (not including
Environmental Laws which are addressed in Section 6.01(j)), judgments and awards
(including any settlement of any claim that, if breached, could give rise to any
of the foregoing), such compliance to include, without limitation, (i) paying
before the same become delinquent all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any of
its properties, and (ii) paying all lawful claims that if unpaid might become a
Lien or charge upon any of its properties, except to the extent contested in
good faith by proper proceedings that stay the imposition of any penalty, fine
or Lien resulting from the non‑payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.
(d)    Preservation of Existence, Etc. (i) Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, and (ii) become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the failure to do so could reasonably be expected to have a Material
Adverse Effect.
(e)    Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
(f)    Inspection Rights. (i) Permit, and cause each of its Subsidiaries to
permit, the agents and representatives of the Administrative Agent at any time
and from time to time during normal business hours, and (so long as no Default
or Event of Default exists), with reasonable prior notice, at the expense of the
Borrower, to examine and make copies of and

‑72‑

--------------------------------------------------------------------------------




abstracts from its records and books of account, to visit and inspect its
properties, to verify materials, leases, notes, accounts receivable, deposit
accounts and its other assets, to conduct audits, physical counts, valuations,
appraisals or examinations and to discuss its affairs, finances and accounts
with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives, (ii) permit, and cause each of
its Subsidiaries to permit, the agents and representatives of any Lender at any
time and from time to time during normal business hours, and (so long as no
Default or Event of Default exists), with reasonable prior notice to the
Borrower, to discuss its affairs, finances and accounts with the Chief Executive
Officer, Chief Financial Officers, Treasurer and any Senior or Executive Vice
President of Borrower, and (iii) pay upon demand the reasonable costs and
expenses of the Administrative Agent in connection with all visits, audits,
inspections, valuations, appraisals and field examinations (including the cost
of all visits, audits, inspections, valuations, appraisals and field
examinations conducted by a third party on behalf of the Administrative Agent),
provided that so long as no Default or Event of Default has occurred and is
continuing, the Borrower shall not be required to reimburse the Administrative
for more than two (2) field examinations, one (1) Refinery Appraisal and, at any
time that no Alon Stock is Alon Marketable Stock, one (1) Alon Stock Appraisal,
in each instance, during any calendar year; and, further, provided that, after
one or more Casualty Events and Dispositions of Specified Fixed Assets have
occurred which, in the aggregate with all other such events, if any, occurring
from and after the date of the most recent Refinery Appraisal, results in Net
Cash Proceeds in excess of $20,000,000, the Administrative Agent may, in its
reasonable discretion, require a new Refinery Appraisal and the Borrower shall
reimburse the Administrative Agent for such Refinery Appraisal. In furtherance
of the foregoing, each Loan Party hereby authorizes its independent accountants,
and the independent accountants of each of its Subsidiaries, to discuss the
affairs, finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of the
Administrative Agent or any Lender in accordance with this Section 6.01(f). In
the event of any Alon Stock Appraisal, the Loan Parties shall provide the
independent appraiser with all information and data reasonably necessary to make
a determination of the Alon Stock Appraised Value.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
its Subsidiaries to comply, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder, except in each case to the
extent the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

‑73‑

--------------------------------------------------------------------------------




(h)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent, flood (to the extent a property covered by a Mortgage is located
in a flood zone) and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Lead Collateral Agent and the Administrative Agent;
provided, that the Loan Parties and their Subsidiaries may obtain such insurance
through a Captive Insurance Subsidiary to the extent (i) such insurance is
reinsured by one or more responsible and reputable insurance companies or
associations, or the Federal government, (ii) any reinsurance agreements between
such Captive Insurance Subsidiary and such reinsurance companies described in
clause (i) above shall provide for direct access to such reinsurers through a
direct access cut‑through endorsement for all named insureds, loss payees and
mortgagees, and (iii) such arrangements are otherwise acceptable to the Lead
Collateral Agent and the Administrative Agent in their reasonable discretion.
All policies covering the Collateral are to be made payable to the Lead
Collateral Agent for the benefit of the Lenders, as its interests may appear, in
case of loss, under a standard non‑contributory “lender” or “secured party”
clause and are to contain such other provisions as the Lead Collateral Agent or
the Administrative Agent may require to fully protect the Lenders’ interest in
the Collateral and to any payments to be made under such policies. All
certificates of insurance are to be delivered to the Lead Collateral Agent and
the policies are to be premium prepaid, with the lender’s loss payable and
additional insured endorsement in favor of the Lead Collateral Agent and such
other Persons as the Lead Collateral Agent may designate from time to time, and
shall provide for not less than thirty (30) days’ prior written notice to the
Lead Collateral Agent of the exercise of any right of cancellation. If any Loan
Party or any of its Subsidiaries fails to maintain such insurance, the
Administrative Agent, the Lead Collateral Agent or any Lender may arrange for
such insurance, but at the Borrower’s expense and without any responsibility on
the Administrative Agent’s, the Lead Collateral Agent’s or such Lender’s part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage or the collection of claims. Upon the occurrence and
during the continuance of an Event of Default, the Lead Collateral Agent shall
have the sole right, in the name of the Lenders, any Loan Party and its
Subsidiaries, to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that

‑74‑

--------------------------------------------------------------------------------




may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
(i)    Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all permits, licenses, authorizations, approvals,
entitlements and accreditations that are necessary or useful in the proper
conduct of its business, except to the extent the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(j)    Environmental. (i) Keep any property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens except Permitted Liens;
(ii) comply, and cause each of its Subsidiaries to comply, in all material
respects with Environmental Laws and provide to the Administrative Agent any
documentation of such compliance which the Administrative Agent may reasonably
request, except as any such compliance circumstance could not reasonably be
expected to have a Material Adverse Effect; (iii) provide the Administrative
Agent written notice within five (5) days of any Release of a Hazardous Material
in excess of any reportable quantity from or onto property at any time owned or
operated by it or any of its Subsidiaries but only to the extent that such
release could reasonably be expected to result in a Material Adverse Effect, and
take any Remedial Actions required to comply with Environmental Laws or by
Governmental Authority to abate said Release; and (iv) provide the
Administrative Agent with written notice of any of the following to the extent
that such could reasonably be expected to have a Material Adverse Effect within
ten (10) days of the determination that the following could reasonably be
expected to have a Material Adverse Effect: (A) notice that an Environmental
Lien has been filed against any property of any Loan Party or any of its
Subsidiaries; (B) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries; and (C) notice of a violation, citation or other administrative
order.
(k)    Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as the Administrative Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement and the other Loan Documents, (ii) to subject to
valid and perfected first priority Liens any of the Collateral or any other
property of any Loan Party and its Subsidiaries, (iii) to establish and maintain
the validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer

‑75‑

--------------------------------------------------------------------------------




and confirm unto each Agent Party and each Lender the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document. In
furtherance of the foregoing, to the maximum extent permitted by applicable law,
each Loan Party (A) authorizes the Lead Collateral Agent to execute any such
agreements, instruments or other documents in such Loan Party’s name and to file
such agreements, instruments or other documents in any appropriate filing
office, (B) authorizes the Lead Collateral Agent to file any financing statement
required hereunder or under any other Loan Document, and any continuation
statement or amendment with respect thereto, in any appropriate filing office
without the signature of such Loan Party, and (C) ratifies the filing of any
financing statement, and any continuation statement or amendment with respect
thereto, filed without the signature of such Loan Party prior to the date
hereof.
(l)    After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property (wherever located) (each such interest being an “After
Acquired Property”) (x) with a Current Value (as defined below) in excess of
$1,000,000 in the case of a fee interest, or (y) requiring the payment of annual
rent exceeding in the aggregate $200,000 in the case of a leasehold interest,
promptly so notify the Administrative Agent in writing, setting forth with
specificity a description of the interest acquired, the location of the real
property, any structures or improvements thereon and either an appraisal or such
Loan Party’s good‑faith estimate of the current value of such real property (for
purposes of this Section, the “Current Value”). The Administrative Agent shall
notify such Loan Party whether it intends to require a Mortgage and any of the
other documents referred to below or in the case of leasehold, a leasehold
Mortgage or landlord’s waiver. Upon receipt of such notice requesting a
Mortgage, the Person which has acquired such After Acquired Property shall, as
soon as practicable but in any event within 90 days thereafter, furnish to the
Lead Collateral Agent any of the following so required by the Administrative
Agent, each in form and substance satisfactory to the Administrative Agent:
(i) a Mortgage with respect to such real property and related assets located at
the After Acquired Property, each duly executed by such Person and in recordable
form, (ii) evidence of the recording of the Mortgage referred to in clause (i)
above in such office or offices as may be necessary or, in the opinion of the
Administrative Agent, desirable to create and perfect a valid and enforceable
first priority lien (subject to Permitted Liens having priority as a matter of
applicable law) on the property purported to be covered thereby or to otherwise
protect the rights of the Agent Parties and the Lenders thereunder, (iii) a
Title Insurance Policy, (iv) a survey of such real property, certified to the
Lead Collateral Agent and to the issuer of the Title Insurance Policy by a
licensed professional surveyor reasonably satisfactory to the Administrative
Agent, (v) Phase I Environmental Site Assessments with respect to such real
property, certified to the Lead Collateral Agent by a company reasonably
satisfactory to the Administrative Agent, (vi) in the case of a

‑76‑

--------------------------------------------------------------------------------




leasehold interest, a certified copy of the lease between the landlord and such
Person with respect to such real property in which such Person has a leasehold
interest, (vii) in the case of a leasehold interest, an attornment and
nondisturbance agreement between the landlord (and any fee mortgagee, if
requested by the Administrative Agent) with respect to such real property and
the Lead Collateral Agent, (viii) if requested by Administrative Agent, a
certified appraisal of such real property performed in accordance with (A) The
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, and (B) the Administrative Agent’s appraisal requirements by
an appraiser selected and retained by the Administrative Agent, and (ix) such
other documents or instruments (including guarantees and opinions of counsel) as
the Administrative Agent may reasonably require. The Borrower shall pay all fees
and expenses, including reasonable attorneys’ fees and expenses, and all title
insurance charges and premiums, in connection with each Loan Party’s obligations
under this Section 6.01(l).
(m)    Fiscal Year. Cause the Fiscal Year of the Borrower and its Subsidiaries
to end on December 31 of each calendar year.
(n)    Compliance with Sanctions Programs. (i) Each Loan Party to at all times
comply with the requirements of all Sanctions Programs applicable to such Loan
Party and to cause each of its Subsidiaries to comply with the requirements of
all Sanctions Programs applicable to such Subsidiary.
(ii)    Each Loan Party to provide the Administrative Agent any information
regarding such Loan Party, its Affiliates, and its Subsidiaries necessary for
the Administrative Agent and the Lenders to comply with all applicable Sanctions
Programs; subject, however, in the case of Affiliates, to such Loan Party’s
ability to provide information applicable to them.
(iii)    If any Loan Party obtains actual knowledge or receives any written
notice that such Loan Party, any of its officers or directors, any Affiliate or
any Subsidiary is named on any then current Sanctions List (such occurrence, a
“Sanctions Event”), such Loan Party shall promptly (A) give written notice to
the Administrative Agent of such Sanctions Event, and (B) comply with all
applicable laws with respect to such Sanctions Event (regardless of whether the
party included on the Sanctions List is located within the jurisdiction of the
United States of America), including the Sanctions Programs, and each Loan Party
hereby authorizes and consents to the Administrative Agent and the Lenders
taking any and all steps the Administrative Agent or the Lenders deem necessary,
in their sole but reasonable discretion, to avoid violation of all applicable
laws with respect to any such Sanctions Event, including the requirements of the
Sanctions Programs (including the freezing and/or

‑77‑

--------------------------------------------------------------------------------




blocking of assets and reporting such action to OFAC and/or the U.S. Department
of Treasury’s Office of Foreign Assets Control).
(iv)    No Loan Party will use any proceeds of the Loans to finance or otherwise
fund, directly or indirectly, (A) any activity or business with or related to
any Sanctioned Person or any Sanctioned Country or (B) in any other manner that
will result in a violation of any Sanctions Program by any Person (including any
Person participating in the Loans whether as lender, underwriter, advisor,
investor, or otherwise).
(o)    2019 Turnaround. Provide to the Administrative Agent monthly reports in
form and substance reasonably satisfactory to the Administrative Agent setting
forth all material developments with respect to any Turnaround occurring after
the Restatement Effective Date and provide the Administrative Agent such other
information with respect thereto as the Administrative Agent may reasonably
request.
Section 6.02.    Negative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid, each
Loan Party shall not:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Uniform Commercial Code or any similar law or
statute of any jurisdiction, a financing statement (or the equivalent thereof)
that names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income; other than, as to all of the above, Permitted
Liens.
(b)    Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
(c)    Fundamental Changes; Dispositions. Wind‑up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of whether in one transaction or a
series of related transactions, all or

‑78‑

--------------------------------------------------------------------------------




any part of its business, property or assets, whether now owned or hereafter
acquired (or agree to do any of the foregoing), or purchase or otherwise
acquire, whether in one transaction or a series of related transactions, all or
substantially all of the assets of any Person (or any division thereof) (or
agree to do any of the foregoing), or permit any of its Subsidiaries to do any
of the foregoing; provided, however, that
(i)    any wholly‑owned Subsidiary Guarantor of any Loan Party (other than the
Borrower) may be merged into such Loan Party or another wholly‑owned Subsidiary
Guarantor of such Loan Party, or may consolidate with another wholly‑owned
Subsidiary Guarantor of such Loan Party, including, without limitation, mergers
necessary to reorganize the Loan Parties in Delaware, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Loan Party gives
the Administrative Agent at least 30 days’ prior written notice of such merger
or consolidation, (C) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect to such transaction, (D) the
Lenders’ rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger or consolidation, and (E) the surviving Subsidiary, if any, is joined as
a Loan Party hereunder pursuant to a Joinder Agreement and a supplement to the
Loan Party Security Agreement and the Capital Stock of such Subsidiary is the
subject of the Loan Party Security Agreement, in each case, which is in full
force and effect on the date of and immediately after giving effect to such
merger or consolidation;
(ii)    any Loan Party and its Subsidiaries may:
(A)    sell inventory in the ordinary course of business,
(B)    sell inventory and Accounts Receivable in connection with the financing
of its working capital (to the extent such Indebtedness is permitted hereunder),
including all crude oil, refined petroleum products and other hydrocarbon
inventory from time to time owned by the Borrower or its Subsidiaries that is
sold in accordance with the terms of the J. Aron Supply and Offtake Agreement,
(C)    transfer personal property among Loan Parties, provided that, if the
aggregate value of all such personal property so transferred since the
Restatement Effective Date exceeds, or after giving effect to such transfer
would exceed, $1,000,000, the Borrower shall provide to the Administrative Agent
at least ten (10) Business Days’ prior written notice of any such transfer

‑79‑

--------------------------------------------------------------------------------




of non-cash Collateral and shall take all actions reasonably required by the
Administrative Agent (including, without limitation, any actions that would
otherwise be required by Section 6.01(b) (as though such transferee were a new
Subsidiary) and Section 6.01(l) (as though such transferred assets constituted
After Acquired Property)) so that such transfer shall not adversely affect in
any respect the creation, perfection or priority of the applicable Collateral
Agent’s Liens therein,
(D)    enter into a Disposition that constitutes a Restricted Payment permitted
by Section 6.02(g) or a Permitted Investment,
(E)    dispose of obsolete or worn‑out personal property or personal property no
longer useful in its business, in each case in the ordinary course of business,
(F)    sell platinum to the consignor under the Platinum Consignment Agreement,
(G)    sell or otherwise dispose of the MLP Subject Assets, the MLP Existing
ROFO Assets and the MLP New ROFO Assets to the MLP or its Subsidiaries in an
aggregate amount not less than the greater of (x) the fair market value of such
property or assets and (y) the Borrower’s and its Subsidiaries’ actual cost of
acquisition or construction of such assets; provided that (1) at least 70% of
the consideration of each such sale or Disposition pursuant to this clause (G)
shall be in cash, (2) any non‑cash consideration in respect of any such sale or
Disposition pursuant to this clause (G) shall be in the form of either MLP
Equity Interests or a senior promissory note, in form and substance reasonably
satisfactory to the Administrative Agent, from the MLP or its Subsidiaries
(together with an endorsement or allonge, in form and substance reasonably
satisfactory to the Administrative Agent), which MLP Equity Interests and
promissory notes shall be pledged to the Lead Collateral Agent pursuant to the
Loan Party Security Agreement, provided that non‑cash consideration shall be
permitted only if the cash portion of the consideration for such sale or
Disposition exceeds the actual cost of such assets, and (3) at least five (5)
Business Days prior to the date of completion of any sale or Disposition
pursuant to this clause (G), the Borrower shall have delivered to the
Administrative Agent an officer’s certificate of an Authorized Officer, which
certificate shall contain (I) a description of the proposed transaction, the
date such transaction

‑80‑

--------------------------------------------------------------------------------




is scheduled to be consummated and the estimated sale price or other
consideration for such transaction, and (II) a certification that no Default or
Event of Default has occurred and is continuing, or would result from the
consummation of such transaction, and no Material Adverse Effect could
reasonably be expected to result from such Disposition,
(H)    sell or otherwise dispose of the MLP Specified Sale Equity Interests so
long as, both immediately prior to and after giving effect to such sale or
disposition, no Default or Event of Default shall exist; provided, that (1) any
and all non-cash consideration received by the Borrower and its Subsidiaries in
respect of such sale or Disposition shall be immediately pledged to the Lead
Collateral Agent pursuant to the Loan Party Security Agreement, and
(I)    Dispositions not otherwise subject to the provisions set forth in
clauses (A) through (H) above (including, without limitation, MLP Equity
Interests, but excluding MLP Specified Sale Equity Interests, MLP Subject
Assets, MLP Existing ROFO Assets and MLP New ROFO Assets) for cash in an
aggregate amount not less than the fair market value of such property or assets,
provided that in the case of Dispositions pursuant to this clause (I), (1) the
Net Cash Proceeds of such Dispositions (excluding the Disposition of the MLP
Subject Assets, MLP Existing ROFO Assets, MLP New ROFO Assets and MLP Specified
Sale Equity Interests, which shall be covered by clauses (G) and (H) above) do
not exceed $50,000,000 in the aggregate for all such Dispositions since the
Restatement Effective Date, (2) such Net Cash Proceeds are paid to the
Administrative Agent to the extent required by the terms of Section 2.05(c)(i),
(3) in the case of any Disposition involving consideration in excess of
$5,000,000 (excluding Dispositions of MLP Equity Interests, which are covered in
clause (4) below), at least five (5) Business Days prior to the date of
completion of such Disposition, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate of an Authorized Officer, which
certificate shall contain (I) a description of the proposed transaction, the
date such transaction is scheduled to be consummated and the estimated sale
price or other consideration for such transaction, and (II) a certification that
no Default or Event of Default has occurred and is continuing, or would result
from the consummation of such transaction, and no Material Adverse Effect could
reasonably be expected to result from such Disposition, or (4) in the case of
any Dispositions of MLP Equity Interests (other than the MLP Specified Sale
Equity Interests,

‑81‑

--------------------------------------------------------------------------------




which shall be covered by clause (H) above), at least ten (10) Business Days
prior to the date of completion of such Disposition, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate of an Authorized
Officer, which certificate shall contain (I) a description of the proposed
transaction, the date such transaction is scheduled to be consummated and the
estimated sale price or other consideration for such transaction, (II) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from the consummation of such transaction, and no
Material Adverse Effect could reasonably be expected to result from such
Disposition, and (III) a certification that, after giving effect to such
Disposition, the Borrower will be in compliance with the financial covenant set
forth in Section 6.03(a) on a pro forma basis using the most recently available
financial covenant calculations under Section 6.03(a), including reasonably
detailed calculations supporting such certification; provided further that,
notwithstanding the foregoing, with respect to any MLP Subordinated Units that
after the Restatement Effective Date become MLP Common Units, any Loan Party and
its Subsidiaries may sell such converted MLP Equity Interests for cash
consideration so long as (a) both immediately prior to and after giving effect
to such sale, no Default or Event of Default has occurred and is continuing, or
would result from the consummation of such transaction, (b) the purchaser of
such MLP Equity Interests shall not be an Affiliate of the Parent or the
Borrower, and (c) the Net Cash Proceeds of such sale are paid to the
Administrative Agent as required by Section 2.05(c)(i).
In no event shall clause (I) of Section 6.02(c)(ii) be construed to permit the
sale or other Disposition of the processing or other units of the crude oil
refinery of the Borrower and its Subsidiaries located in El Dorado, Arkansas,
including, without limitation, the assets required to operate such refinery and
to refine the same types of products being refined prior to the Restatement
Effective Date (collectively, the “El Dorado Refinery”); provided, that this
sentence shall not restrict the sale of (x) the MLP Subject Assets, the MLP New
ROFO Assets or the MLP Existing ROFO Assets, or (y) pipelines or storage
terminals comprising a part of the El Dorado Refinery, subject to the other
limitations of this Section 6.02(c)(ii); and
(iii)    the Borrower or any Subsidiary may enter into a merger the sole purpose
of which is to reincorporate or reorganize such Loan Party in the State of
Delaware, so long as (A) no other provision of this Agreement would be violated
thereby, (B) such Loan Party gives the Administrative Agent at least 30 days’
prior

‑82‑

--------------------------------------------------------------------------------




written notice of such merger or consolidation, (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Administrative Agent’s, Collateral Agents’
and Lenders’ rights in any Collateral, including, without limitation, the
existence, perfection and priority of any Lien thereon, are not adversely
affected by such merger, (E) if such merger involves the Borrower, the Borrower
shall be the surviving entity, (F) if such merger involves the Borrower, the
Administrative Agent shall have consented to such merger, and (G) the surviving
Subsidiary, if any, is joined as a Loan Party hereunder pursuant to a Joinder
Agreement and a supplement to the Loan Party Security Agreement and the Capital
Stock of such Subsidiary is the subject of the Loan Party Security Agreement, in
each case, which is in full force and effect on the date of and immediately
after giving effect to such merger.
(d)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 5.01(l).
(e)    Loans, Advances, Investments, Etc. Make or commit or agree to make any
loan, advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for: (i) investments existing on the Restatement Effective
Date, as set forth on Schedule 6.02(e) hereto, but not any increase in the
amount thereof as set forth in such Schedule or any other modification of the
terms thereof, (ii) loans and advances to any Loan Party, made in the ordinary
course of business, (iii) investments in any Loan Party, (iv) trade credit
extended on usual and customary terms in the ordinary course of business,
(v) (A) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business, and (B) loans and
advances to employees made in the ordinary course of business in compliance with
applicable laws and consistent with past practices of the Borrower or its
Subsidiaries, as the case may be, provided that the aggregate amount of such
loans and advances does not exceed $500,000 at any one time outstanding,
(vi) stock, obligations or other securities received in settlement of amounts
due to any Loan Party or any of its Subsidiaries effected in the ordinary course
of business or owing to any Loan Party or any of its Subsidiaries as a result of
Insolvency Proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of any Loan

‑83‑

--------------------------------------------------------------------------------




Party or any of its Subsidiaries, (vii) investments resulting from Hedging
Agreements entered into in the ordinary course of business, other than for
speculative purposes, (viii) Permitted Investments, (ix) investments consisting
of 612,207 MLP Common Units and 11,999,258 MLP Subordinated Units issued by the
MLP to the Borrower made on (I) on November 7, 2012 or (II) in connection with a
Disposition permitted under Section 6.02(c)(ii)(G), and dividends and
distributions with respect thereto, provided that the Lead Collateral Agent
shall at all times have a perfected, first priority security interest in and
Lien on any MLP Equity Interests, (x) investments consisting of promissory notes
issued by the MLP or its subsidiaries to the Borrower in connection with a
Disposition permitted under Section 6.02(c)(ii)(G), provided that the Lead
Collateral Agent shall at all times have a perfected, first priority security
interest in and Lien on any such promissory notes, and (xi) the Borrower’s loan
to the Parent pursuant to the Parent Acquisition Note to enable the Parent to
make the Alon Purchase.
(f)    Growth Capital Expenditures. Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Growth Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Growth Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed $30,000,000 in any Fiscal Year (the “Growth Capital
Expenditure Limitation”); provided, that, from and after the Original Effective
Date, if at the end of any Fiscal Year, the Growth Capital Expenditure
Limitation for such Fiscal Year exceeds the aggregate amount of Growth Capital
Expenditures made or incurred by the Borrower and its Subsidiaries during such
Fiscal Year (the amount of such excess being referred to herein as the “Excess
Amount”), then the Excess Amount may be carried forward to the next succeeding
Fiscal Year, it being understood that any unused Excess Amounts may be carried
forward (to the extent not used) to succeeding Fiscal Years without limitation.
(g)    Restricted Payments. (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of any Loan Party or any direct or indirect parent of any Loan Party, now
or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any Capital Stock to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such, or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party

‑84‑

--------------------------------------------------------------------------------




or any of its Subsidiaries) pursuant to any management, consulting or other
similar agreement to any of the shareholders or other equityholders of any Loan
Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party; provided, however, that:
(A)    any Subsidiary of the Borrower may pay dividends to the Borrower or to
another Subsidiary that is a Loan Party;
(B)    subject in each case to the last paragraph of this Section 6.02(g), the
Borrower may pay dividends out of ordinary net earnings of the Borrower and its
Subsidiaries from time to time in the ordinary course of business, provided that
(x) until 50% of the principal of the Term Loan outstanding on the Restatement
Effective Date (after giving effect to the Transactions) has been repaid or
prepaid, on and after January 1, 2015, in an aggregate amount not to exceed 50%
of ordinary net earnings of the Borrower and its Subsidiaries for the
immediately preceding fiscal quarter of the Borrower and its Subsidiaries (as
shown on the most recently delivered quarterly financial statements provided to
the Administrative Agent pursuant to Section 6.01(a)(i)), provided that if, upon
delivery of the audited financial statements required to be delivered under
Section 6.01(a)(ii), the results set forth in such financial statements
demonstrate that the aggregate amount of dividends paid by the Borrower under
this clause (B)(x)(ii) in respect of any Fiscal Year exceeded 50% of the
ordinary net earnings of the Borrower and its Subsidiaries for such Fiscal Year,
then the Borrower shall cause the Parent to make a cash equity contribution to
the Borrower in an amount equal to the amount of such excess (the “Reinvestment
Requirement”) within 10 Business Days of the delivery of such audited financial
statements or (y) after more than 50% of the original principal of the Term Loan
outstanding on the Restatement Effective Date (after giving effect to the
Transactions) has been repaid or prepaid, in any Fiscal Year the Borrower may
pay dividends out of retained earnings of the Borrower and its Subsidiaries (as
shown on the most recently delivered quarterly or annual financial statements as
may be provided to the Administrative Agent pursuant to Section 6.01(a)(i) or
(ii)) from time to time, in the ordinary course of its business;
(C)    the Borrower may pay management fees to the Parent or any of its
Affiliates in an aggregate amount not to exceed $3,500,000 in any calendar year,
so long as both immediately before and after giving effect to such payment, no
Default or Event of Default shall exist;

‑85‑

--------------------------------------------------------------------------------




(D)    the Borrower may make payments to purchase or redeem its Capital Stock
held by current or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of the Borrower and
any of its Subsidiaries, upon their death, disability, retirement, severance or
termination of employment or service; provided, that (I) the aggregate amount of
such payments made pursuant to this subclause (D) during any Fiscal Year shall
not exceed $1,000,000, and (II) both immediately before and after giving effect
to such payment, no Default or Event of Default shall exist;
(E)    the Borrower may pay dividends or make distributions to the Parent for
the sole purpose of permitting the Parent to pay Federal and state income taxes
and franchise taxes solely arising from any Parent Consolidated Tax Return (such
payments, “Tax Distributions”); provided that the aggregate amount of such Tax
Distributions shall under no circumstances exceed the amount that the Loan
Parties would have been obligated to pay if the Borrower were the common parent
of a consolidated tax group comprised of the Borrower and each of its
Subsidiaries and filed a separate consolidated tax return, taking into account
any carryovers and carrybacks of tax attributes (including net operating losses)
of such Loan Parties; provided further that no distribution shall be made more
than ten (10) Business Days prior to the due date of the amounts to the
applicable taxing authorities;
(F)    to the extent such payments are otherwise prohibited under clause (v) of
this Section 6.02(g), the Borrower may make payments in accordance with the
transactions provided for in the MLP Primary Commercial Agreements; and
(G)    the Borrower may make payments permitted pursuant to clause (a) of
Section 6.03.
Notwithstanding anything herein to the contrary, in the case of any payments
pursuant to clause (B) above, (1) the Administrative Agent shall have received
at least ten (10) Business Days’ prior written notice, which shall include a
certification as to the succeeding clause (2), and (2) both immediately before
and after giving effect to such payment, no Default or Event of Default shall
exist.
(h)    Federal Reserve Regulations. Except as disclosed to the Administrative
Agent prior to the Restatement Effective Date, permit any Loan or the proceeds
of any Loan under this Agreement to be used for any purpose that would cause
such Loan to be a margin loan under the provisions of Regulation T, U or X of
the Board.

‑86‑

--------------------------------------------------------------------------------




(i)    Transactions with Affiliates. Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s‑length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Loan Party, (iii) transactions permitted by Section 6.02(e) and
Section 6.02(g) (excluding clause (F) of Section 6.02(g)), (iv) the sale of
inventory and Accounts Receivable to a Special Purpose Subsidiary of the
Borrower formed and used in a Permitted Securitization Transaction for the
purpose of financing working capital of the Loan Parties, or (v) the
transactions provided for in the MLP Primary Commercial Agreements or in
connection with the MLP Released Assets or the MLP Existing ROFO Assets, so long
as such transactions are necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable than what would
be available to the Borrower or its Subsidiaries from an unaffiliated third
party on an arm’s‑length basis.
(j)    Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries, or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 6.02(j) shall prohibit or restrict compliance with: (A) this Agreement
and the other Loan Documents; (B) any Requirement of Law; (C) in the case of
clause (iv) any agreement setting forth customary restrictions on the
subletting, assignment or transfer of any property or asset that is a lease,
license (including any intellectual property license), conveyance or contract of
similar property or assets; or (D) in the case of clause (iv) any agreement,
instrument or other document evidencing a Permitted Lien or restricting on
customary terms the transfer of any property or assets subject thereto (it being
understood that the MLP and its subsidiaries are not Subsidiaries for the
purposes of this clause (j)).

‑87‑

--------------------------------------------------------------------------------




(k)    Limitation on Issuance of Capital Stock. Issue or sell or enter into any
agreement or arrangement for the issuance and sale by the Borrower of any
Disqualified Stock or any other shares of its Capital Stock, any securities
convertible into or exchangeable for its Capital Stock or any warrants, except
to the extent such issuance or sale would not result in a Change of Control, or
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance and sale of any shares of its Capital Stock, any
securities convertible into or exchangeable for its Capital Stock or any
warrants. Notwithstanding the foregoing, any Capital Stock of the Borrower
issued to the Parent or any Affiliate thereof shall be pledged to the Lead
Collateral Agent pursuant to the Parent Pledge Agreement.
(l)    Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc. (i) Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries’ Subordinated Indebtedness (other than the Subordinated
Borrower Indebtedness) or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness; would increase the interest rate applicable to such
Indebtedness; would change any subordination provision, if any, of such
Indebtedness; or would otherwise be adverse to the Lenders or the issuer of such
Subordinated Indebtedness in any respect,
(ii)    (A) except to the extent permitted by the terms of the Subordination
Agreement, amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of the
Subordinated Borrower Note (as in effect on the Restatement Effective Date); or
(B) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any Subordinated Indebtedness, including any payments or
prepayments of principal (including through any redemption, purchase,
defeasance, acquisition or retirement thereof), premium, fees or interest in
respect thereof in violation of the subordination provisions thereof or any
subordination agreement with respect thereto; provided that the Borrower may
make such payments or prepayments of principal in respect of the Subordinated
Borrower Indebtedness to the extent expressly permitted by the Subordination
Agreement to which the Borrower is a party,
(iii)    make any voluntary or optional payment, prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its

‑88‑

--------------------------------------------------------------------------------




Subsidiaries’ Subordinated Indebtedness (including, without limitation, by way
of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such indebtedness when due),
or refund, refinance, replace or exchange any other Subordinated Indebtedness
for any such Subordinated Indebtedness (except to the extent such Indebtedness
is otherwise expressly permitted by the definition of “Permitted Indebtedness”),
or make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any outstanding Indebtedness as a result of any asset sale, change
of control, issuance and sale of debt or equity securities or similar event, or
give any notice with respect to any of the foregoing,
(iv)    amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN, except that a Loan
Party may (A) change its name, jurisdiction of organization, organizational
identification number or FEIN in connection with a transaction permitted by
Section 6.02(c) and (B) change its name upon at least 30 days’ prior written
notice by the Borrower to the Administrative Agent of such change and so long
as, at the time of such written notification, such Person provides any financing
statements or fixture filings necessary to perfect and continue perfected the
Liens of the applicable Collateral Agent,
(v)    amend, modify or otherwise change its Governing Documents, including,
without limitation, by the filing or modification of any certificate of
designation, or any agreement or arrangement entered into by it, with respect to
any of its Capital Stock (including any shareholders’ agreement), or enter into
any new agreement with respect to any of its Capital Stock, except any such
amendments, modifications or changes or any such new agreements or arrangements
pursuant to this clause (v) that either individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect,
(vi)    Reserved,
(vii)    (A) amend, modify or otherwise change any MLP Document, or enter into
any new agreement with respect to the MLP, except in the ordinary course of
business and on terms no less favorable to the Borrower and its Subsidiaries
than would be obtainable in a comparable arm’s‑length transaction with a Person
that is not an Affiliate thereof, and any other amendments, modifications or
changes or any such new agreements that either individually or in the aggregate
could not reasonably be expected to be adverse in any material respect to the
Lenders or (B) amend, modify or otherwise change the MLP Partnership Agreement,
except any such amendments, modifications or changes that either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect, or

‑89‑

--------------------------------------------------------------------------------




(viii)     amend, modify or otherwise change the Platinum Consignment Agreement
to increase the Indebtedness thereunder to more than $17,500,000 or in any
manner which is adverse to the Lenders in any material respect.
(m)    Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.
(n)    ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code for which a statutory or
class exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
Section 6.03.    Financial Covenants. (a) Loan to Value Requirement. (i) So long
as any principal of or interest on any Loan or any other Obligation (whether or
not due) shall remain unpaid, as of the last day of each Test Period, the
Borrower will not permit (A) the aggregate amount of Net Senior Secured Debt on
such date to exceed (B) the Adjusted Collateral Value on such date (the “Loan to
Value Requirement”);
provided that, any failure to comply with the Loan to Value Requirement shall
not constitute an Event of Default so long as, within 15 days after the Borrower
delivers to the Administrative Agent the compliance certificate with
calculations for the Loan to Value Requirement that is required by Section
6.01(a)(iii)(B), which in no event shall be later than the date required by
Section 6.01(a)(iii)(B) for delivery of the applicable compliance certificate,
the Borrower (x) issues Permitted Borrower Cure Security for cash or received
other Cash Equity and (y) all such cash, including Cash Equity, received by the
Borrower constitutes Pledged Cash in an amount that, had such Pledged Cash been
available to the Borrower at the time of the calculation for the applicable Test
Period

‑90‑

--------------------------------------------------------------------------------




date, the Borrower would have been in compliance with the Loan to Value
Requirement (the “Borrower Equity Cure Right”); provided further that, Borrower
shall be entitled to exercise the Borrower Equity Cure Right no more frequently
than two (2) times in any consecutive four‑quarter period and seven (7) times
during the term of the Term Loan.
So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid, the Borrower will (i) not declare or
pay any dividend or other distribution, direct or indirect, on account of any
Permitted Borrower Cure Security, now or hereafter outstanding, (ii) not make
any repurchase, redemption, retirement, defeasance, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Permitted Borrower Cure Security, (iii) not make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any Permitted
Borrower Cure Security constituting Subordinated Indebtedness, including any
payments or prepayments of principal (including through any redemption,
purchase, defeasance, acquisition, or retirement thereof), premium, fees or
interest in respect thereof in violation of the subordination provisions thereof
or any subordination agreement with respect thereto and (iv) not repay or
otherwise make a distribution of any Cash Equity, except in each case to the
extent (A) the Borrower has been in compliance with the Loan to Value
Requirement, during twelve (12) consecutive weekly Test Periods of the Borrower,
without giving effect to the Pledged Cash received as a result of the Cash
Equity or Permitted Borrower Cure Security, (B) immediately after the payment
otherwise restricted by this paragraph, the Borrower would be in compliance with
the Loan to Value Requirement, (C) the Administrative Agent receives at least
ten Business Days’ prior written notice of such payment, which shall include a
certification as to clauses (B) and (D), and (D) both immediately before and
after giving effect to such payment, no Default or Event of Default shall exist.
(b)    Liquidity. So long as any principal of or interest on any Loan or any
other Obligation (whether or not due) shall remain unpaid, as of the last day of
each March, June, September and December, the Borrower shall have Unrestricted
Cash of not less than $25,000,000.
(c)    Springing Fixed Charge Coverage Ratio. After the delivery of any Trigger
Event Notice, so long as any principal of or interest on any Loan or any other
Obligation (whether or not due) shall remain unpaid, as of the last day of each
Test Period, the Fixed Charge Coverage Ratio shall not be less than 1.25 to 1.00
(the “Fixed Charge Coverage Requirement”); provided that, the Fixed Charge
Coverage Requirement based on any Trigger Event shall terminate upon the
occurrence of a Trigger Cancellation Event with respect to such Trigger Event,
subject to the delivery of a subsequent Trigger Event Notice based on a
subsequent Trigger Event.

‑91‑

--------------------------------------------------------------------------------




Section 6.04.    Post‑Closing Matters.     The Borrowers shall execute and
deliver the documents and complete the tasks expressed on Schedule 6.04 in each
instance within the time limits specified on such Schedule.
ARTICLE VII

EVENTS OF DEFAULT
Section 7.01.    Events of Default. If any of the following Events of Default
shall occur and be continuing:
(a)    the Borrower shall fail to pay (i) any principal of any Loan or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) or (ii) any interest on any Loan or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and in the case of this clause (ii) such
failure continues for three (3) Business Days;
(b)    any representation or warranty made or deemed made by or on behalf of any
Credit Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any report, certificate or other
document delivered to any Agent Party or any Lender pursuant to any Loan
Document proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;
(c)    (i) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 6.01(a)(vi), Section 6.01(d)(i), Section 6.02 or
Section 6.03, (ii) any Loan Party shall fail to perform or comply with any
covenant or agreement contained in the Loan Party Security Agreement, the
Account Pledge Agreement to which it is a party or any Mortgage to which it is a
party, in each case subject to applicable grace or cure periods, if any, or
(iii) the Parent shall fail to perform or comply with any covenant or agreement
contained in any Loan Document to which it is a party, in each case subject to
applicable grace or cure periods, if any;
(d)    any Credit Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this
Section 7.01, such failure, if capable of being remedied, shall remain
unremedied for 30 days after the earlier of the date a senior

‑92‑

--------------------------------------------------------------------------------




officer of any Credit Party becomes aware of such failure and the date written
notice of such default shall have been given by the Administrative Agent to such
Credit Party;
(e)    the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Contingent Obligation, but excluding the Term Loan) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, in the
instrument or agreement under which such Indebtedness was created; (ii) default
in making any payment of any interest on any such Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Contingent Obligation) to become payable; provided that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or
(f)    the Parent shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Contingent Obligation, but
excluding the Parent Guaranty) on the scheduled or original due date with
respect thereto beyond the period of grace, if any, in the instrument or
agreement under which such Indebtedness was created; (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause such Indebtedness to become (or result in such
Indebtedness becoming) due prior to its stated maturity or subject to a
mandatory offer to purchase by the obligor thereunder or (in the case of any
such Indebtedness constituting a Contingent Obligation) payable; provided that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (f) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or

‑93‑

--------------------------------------------------------------------------------




conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (f) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $10,000,000;
or
(g)    any Credit Party (i) shall institute any proceeding or voluntary case
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for any such Person or for any substantial part of its
property, (ii) shall be generally not paying its debts as such debts become due
or shall admit in writing its inability to pay its debts generally, (iii) shall
make a general assignment for the benefit of creditors, or (iv) shall take any
action to authorize or effect any of the actions set forth above in this
subsection (g);
(h)    any proceeding shall be instituted against any Credit Party seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;
(i)    any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Credit Party intended to be a party
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by any Credit Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Credit Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;
(j)    the Loan Party Security Agreement, the Account Pledge Agreement, the
Parent Pledge Agreement, any Mortgage or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of a Collateral Agent on any Collateral
purported to be covered thereby;

‑94‑

--------------------------------------------------------------------------------




(k)    one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $5,000,000 (or, in the case of the MLP and its Subsidiaries,
$20,000,000) in the aggregate shall be rendered against any Credit Party or
against the MLP or any of its Subsidiaries and remain unsatisfied and either (i)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order, award or settlement, or (ii) there shall be a period of ten
(10) consecutive days after entry thereof during which a stay of enforcement of
any such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment,
order, award or settlement shall not give rise to an Event of Default under this
subsection (k) if and for so long as (A) the amount of such judgment, order,
award or settlement is covered by a valid and binding policy of insurance
between the defendant and the insurer covering full payment thereof (subject to
deductibles) (and, to the extent the insurance company therefore has provided
written confirmation of such coverage, such judgment, order, award or settlement
for the payment of money shall be deemed, for purposes of determining whether an
Event of Default has occurred pursuant to this clause (k), to be in an amount
equal to that portion of such judgments, orders, awards, or settlements for the
payment of money not so covered (subject to deductibles)) and (B) such insurer
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment, order, award or settlement;
(l)    any Credit Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Credit Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount exceeding
$5,000,000; or a Multiemployer Plan enters reorganization status under
Section 4241 of ERISA, and, as a result thereof, any Credit Party’s or any of
its ERISA Affiliates’ annual contribution requirements with respect to such
Multiemployer Plan increase in an annual amount exceeding $5,000,000;
(m)    any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Credit
Party by the Administrative Agent, (i) such Termination Event (if correctable)
shall not have been corrected, and (ii) the then current value of such Employee
Plan’s vested benefits exceeds the then current value of assets allocable to
such benefits in such Employee Plan by more than $5,000,000 (or, in the case of
a Termination Event involving liability under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the Internal Revenue Code, the liability is in excess of such amount);

‑95‑

--------------------------------------------------------------------------------




(n)    any Credit Party shall be liable for any Environmental Liabilities and
Costs the payment of which could reasonably be expected to have a Material
Adverse Effect;
(o)     a Change of Control shall have occurred; or
(p)    any “Event of Default” (or any comparable term) shall have occurred under
the Ergon Note, the Parent Acquisition Note, or the Subordinated Borrower Note;
then, and in any such event, the Administrative Agent may, with the consent of
the Required Lenders, and shall, at the direction of the Required Lenders, by
notice to the Borrower, (i) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Loan Party and (ii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (g) or (h) of this Section 7.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by any Agent
Party or any Lender, all Loans then outstanding, together with all accrued and
unpaid interest thereon, all fees and all other amounts due under this Agreement
and the other Loan Documents shall become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by each Loan Party.
ARTICLE VIII.

THE ADMINISTRATIVE AGENT AND LEAD COLLATERAL AGENT.
Section 8.01.    Appointment and Authorization of Administrative Agent and Lead
Collateral Agent    . Each Lender hereby appoints Fifth Third Bank, an Ohio
banking corporation, to act on its behalf as the Administrative Agent and the
Lead Collateral Agent, respectively, under the Loan Documents and authorizes the
Administrative Agent and the Lead Collateral Agent, respectively, to take such
action as Administrative Agent and the Lead Collateral Agent, respectively, on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Administrative Agent and the Lead Collateral Agent, respectively, by the
terms thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article 8 are solely for the benefit
of the Administrative Agent, the Lead Collateral Agent, the Designated
Collateral Agent, and the Lenders and neither the Borrower nor any other Credit
Party shall have rights as a third‑party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent”

‑96‑

--------------------------------------------------------------------------------




in this Agreement or in any other Loan Document (or any other similar term) with
reference to the Administrative Agent, the Lead Collateral Agent, or the
Designated Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 8.02.    Administrative Agent and Lead Collateral Agent and Their
Affiliates. Each of the Administrative Agent and the Lead Collateral Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise or refrain from exercising such rights and powers as though it
were not the Administrative Agent or the Lead Collateral Agent, and each of the
Administrative Agent and the Lead Collateral Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of banking,
trust, financial advisory, or other business with any Loan Party or any
Affiliate of any Loan Party as if it were not the Administrative Agent or the
Lead Collateral Agent under the Loan Documents and without any duty to account
therefor to the Lenders. The terms “Lender” and “Lenders”, unless otherwise
expressly indicated or unless the context otherwise clearly requires, includes
each of the Administrative Agent and the Lead Collateral Agent in its individual
capacity as a Lender.
Section 8.03.    Exculpatory Provisions. (a) Neither the Administrative Agent
and nor the Lead Collateral Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and the
duties of the Administrative Agent and the Lead Collateral Agent hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
each of the Administrative Agent, the Lead Collateral Agent, and their Related
Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that either the
Administrative Agent or the Lead Collateral Agent, respectively, is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that each of the Administrative Agent and the
Lead Collateral Agent, respectively, shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent or such Lead Collateral Agent to liability or that is
contrary to any Loan Document or any Requirement of Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law, and each of the Administrative Agent and the Lead

‑97‑

--------------------------------------------------------------------------------




Collateral Agent shall in all cases be fully justified in failing or refusing to
act hereunder or under any other Loan Document unless it first receives any
further assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Lead Collateral Agent, or any of their Affiliates in any capacity.
(b)    Any instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.02) shall be binding upon all the Lenders. Neither the
Administrative Agent, the Lead Collateral Agent, nor any of their Related
Parties shall be liable for any action taken or not taken by the Administrative
Agent or the Lead Collateral Agent, as applicable, (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 11.02), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. In all cases in which the Loan Documents do not require
the Administrative Agent and Lead Collateral Agent to take specific action, each
of the Administrative Agent and the Lead Collateral Agent shall be fully
justified in using its discretion in failing to take or in taking any action
thereunder. Each of the Administrative Agent and Lead Collateral Agent shall be
entitled to assume that no Default or Event of Default exists, and shall be
deemed not to have knowledge of any Default or Event of Default, unless and
until notice describing such Default is given to the Administrative Agent in
writing by the Borrower or a Lender. If the Administrative Agent receives from
any Credit Party a written notice of an Event of Default pursuant to
Section 7.01, or other written notice, financial statement or report required to
be delivered under this Agreement or any other Loan Document, the Administrative
Agent shall promptly give each of the other Agent Parties and the Lenders
written notice thereof (which shall include a copy of such notice, statement or
report from the Credit Parties).
(c)    Neither the Administrative Agent, the Lead Collateral Agent, nor any of
their Related Parties shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered under this Agreement or any
other Loan Documents or in connection herewith or therewith, (iii) the

‑98‑

--------------------------------------------------------------------------------




performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness, genuineness,
value, worth, or collectability of this Agreement, any other Loan Document or
any other agreement, instrument, document or writing furnished in connection
with any Loan Document or any Collateral, or the creation, perfection, or
priority of any Lien purported to be created by this Agreement or any Collateral
Documents, or (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Lead Collateral Agent, as applicable, under this
Agreement or another Loan Document; and neither the Administrative Agent nor the
Lead Collateral Agent make any representation of any kind or character with
respect to any such matter mentioned in this sentence.
Section 8.04.    Reliance by Administrative Agent and Lead Collateral Agent.
Each of the Administrative Agent and Lead Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and Lead Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, the Administrative Agent
may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Each of the Administrative Agent and Lead
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
treat the payee of any Note or any Loan as the holder thereof until written
notice of transfer shall have been filed with the Administrative Agent signed by
such payee in form satisfactory to the Administrative Agent.
Section 8.05.    Delegation of Duties. Each of the Administrative Agent and Lead
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub‑agents appointed by such Administrative Agent or such Lead Collateral
Agent, respectively. Each of the Administrative Agent and Lead Collateral Agent
and any such sub‑agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties, including the
appointment of the Designated Account Collateral Agent pursuant to Article IX.
The exculpatory provisions of this Article 8 shall apply to any such sub‑agent
and to the Related Parties of the Administrative Agent or Lead Collateral Agent,
as applicable, including the Designated Account Collateral Agent, and

‑99‑

--------------------------------------------------------------------------------




shall apply to their respective activities in connection with the syndication of
the Term Loan as well as activities of the Administrative Agent and the Lead
Collateral Agent. Neither the Administrative Agent nor the Lead Collateral Agent
shall be responsible for the negligence or misconduct of any sub‑agents, except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Administrative Agent or such Lead Collateral
Agent, as applicable, acted with gross negligence or willful misconduct in the
selection of such sub‑agents; provided that, in no event shall the
Administrative Agent or the Lead Collateral Agent be responsible for the
negligence or misconduct of the Designated Account Collateral Agent, and in no
event shall the Designated Account Collateral Agent be responsible for the
negligence or misconduct of the Administrative Agent or the Lead Collateral
Agent. Without limiting the foregoing terms of this Section 8.05, the
Administrative Agent, the Lead Collateral Agent, and each Lender hereby appoints
each other Lender as agent and bailee for the purpose of perfecting the security
interests in and liens upon the Collateral in assets which, in accordance with
Article 9 of the Uniform Commercial Code, can be perfected only by possession or
control (or where the security interest of a secured party with possession or
control has priority over the security interest of another secured party) and
each Lender hereby acknowledges that it holds possession of or otherwise
controls any such Collateral as secured party for the benefit of the Agent
Parties and the Lenders. Should any Lender obtain possession or control of any
such Collateral, other than the Designated Account Collateral Agent in its
capacity as such Designated Account Collateral Agent, such Lender shall notify
the Administrative Agent and Lead Collateral Agent thereof, and, promptly upon
the Lead Collateral Agent’s request (upon direction by the Administrative Agent)
therefor shall deliver such Collateral to the Lead Collateral Agent or in
accordance with the Lead Collateral Agent’s instructions. Each Loan Party by its
execution and delivery of this Agreement hereby consents to the terms of this
Section 8.05.
Section 8.06.    Non‑Reliance on Administrative Agent, Lead Collateral Agent and
Other Lenders. Each Lender acknowledges that it has independently, based on such
documents and information as it has deemed appropriate and without reliance upon
the Administrative Agent, the Lead Collateral Agent, or any other Lender or any
of their Related Parties, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will independently,
based on such documents and information as it shall from time to time deem
appropriate, and without reliance upon the Administrative Agent, the Lead
Collateral Agent, or any other Lender or any of their Related Parties, continue
to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
Section 8.07.    Resignation of Administrative Agent or Lead Collateral Agent
and Successor Administrative Agent or Lead Collateral Agent     . (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. The Lead Collateral Agent may

‑100‑

--------------------------------------------------------------------------------




resign at any time upon giving not less than sixty (60) days prior written
notice to the Administrative Agent, the Lenders and the Borrower. Upon receipt
of any such notice of resignation, from either the Administrative Agent or the
Lead Collateral Agent, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000 and, so long as no Event of Default shall have occurred
and be continuing, such appointment shall be with the Borrower’s consent (which
shall not be unreasonably withheld). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent or Lead Collateral Agent,
as applicable, gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent or Lead Collateral Agent, as applicable, may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent or Lead Collateral Agent, as applicable, meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent or the Lead Collateral
Agent has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, the Required Lenders may, to the extent permitted by applicable law,
by notice in writing to the Borrower and such Person remove such Person as
Administrative Agent or Lead Collateral Agent, as applicable, and, in
consultation with the Borrower, appoint a successor thereto. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Person shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by such Person on behalf of the
Agent Parties and the Lenders under any of the Loan Documents, the retiring or
removed Person shall continue to hold such collateral security until such time
as a successor is appointed) and (2) except for any indemnity payments owed to
the retiring or removed Person, all payments, communications and determinations
provided to be made by, to or through such Person shall instead be made by or to
each Agent Party and each Lender directly, until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the acceptance

‑101‑

--------------------------------------------------------------------------------




of a successor’s appointment hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent or Lead Collateral Agent, as applicable
(other than any rights to indemnity payments owed to the retiring or removed
Person), and the retiring or removed Person shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent or Lead Collateral
Agent, as applicable, shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Person’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article XIII and Section 11.15
shall continue in effect for the benefit of such retiring or removed Person, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Person was
acting as an Agent Party hereunder.
Section 8.08.    Reserved .
Section 8.09    Hedging Liability and Bank Product Liability Arrangements    .
By virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 11.07, as the case may be, any Affiliate of such Lender with
whom any Credit Party has entered into an agreement creating Hedging Liability
or Bank Product Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent or the Lead Collateral Agent, as applicable, is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Collateral and the Guaranty Agreements as
more fully set forth in Section 3.01 and Article X. In connection with any such
distribution of payments and collections, each of the Administrative Agent and
the Lead Collateral Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Bank Product
Liability, unless such Lender has notified the Administrative Agent in writing
of the amount of any such liability owed to it or its Affiliate prior to such
distribution.
Section 8.10.    No Other Duties; Designation of Additional Agents    . Anything
herein to the contrary notwithstanding, none of the Bookrunners, Arrangers or
other designated agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Lead Collateral Agent, the Designated Account Collateral Agent, or a Lender
hereunder. The Administrative Agent shall have the continuing right, for
purposes hereof, at any time and from time to time to designate one or more of
the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “arrangers” or other designations for purposes hereto,
but such designation shall have no substantive effect, and such Lenders and
their Affiliates shall have no additional powers, duties or responsibilities as
a result thereof.

‑102‑

--------------------------------------------------------------------------------




Section 8.11.    Authorization to Enter into, and Enforcement of, Subordination
Agreement, Collateral Documents and Guaranties . Each of the Lenders and such
Affiliates of the Lenders who may enter into an agreement creating Hedging
Liabilities or Bank Product Liabilities pursuant to Section 8.09, irrevocably
authorize the Administrative Agent and the Lead Collateral Agent, each
individually, to execute and deliver the Loan Documents to which it is a party,
subject to the terms and conditions hereof with respect to this Agreement, on
such Lender’s and such Affiliates’ behalf and to take such action and exercise
such powers under the Loan Documents as the Administrative Agent and or the Lead
Collateral Agent considers appropriate, provided, subject to Section 11.02,
neither the Administrative Agent nor the Lead Collateral Agent shall amend any
of the Loan Documents unless such amendment is agreed to in writing by the
Required Lenders. Each Lender acknowledges and agrees that it will be bound by
the terms and conditions of the Loan Documents upon the execution and delivery
thereof by either of the Administrative Agent or the Lead Collateral Agent,
subject to the terms and conditions hereof with respect to this Agreement.
Except as otherwise specifically provided for herein, no Lender (or its
Affiliates) other than the Administrative Agent and Lead Collateral Agent shall
have the right to institute any suit, action or proceeding in equity or at law
for the foreclosure or other realization upon any Collateral or any or for the
execution of any trust or power in respect of the Collateral or any of the
Guaranties or for the appointment of a receiver or for the enforcement of any
other remedy under the Loan Documents or any of the Guaranties; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
shall have any right in any manner whatsoever to affect, disturb or prejudice
the Lien of the Administrative Agent or the Lead Collateral Agent (or any
security trustee therefore, including the Designated Account Collateral Agent)
under the Loan Documents by its or their action or to enforce any right
thereunder, and that all proceedings at law or in equity shall be instituted,
had, and maintained by the Administrative Agent or the Lead Collateral Agent, or
any security trustee therefore, including the Designated Account Collateral
Agent (acting at the direction of the Lead Collateral Agent) in the manner
provided for in the relevant Loan Documents for the benefit of the Lenders and
their Affiliates.
Section 8.12.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lender and the Agent
Parties (including any claim for the reasonable

‑103‑

--------------------------------------------------------------------------------




compensation, expenses, disbursements and advances of the Lenders and the Agent
Parties and their respective agents and counsel and all other amounts due the
Lenders and the Agent Parties under Sections 2.06 and 11.15) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the other Agent Parties, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.06
and 11.15. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.
Section 8.13.    Collateral and Guaranty Matters. (a) The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(i)    to release, or direct a Collateral Agent to release, any Lien on any
property granted to or held by an Agent Party under any Loan Document (A) upon
the Final Maturity Date, (B) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or
disposition permitted under the Loan Documents, or (C) subject to Section 11.02,
if approved, authorized or ratified in writing by the Required Lenders;
(ii)    to subordinate, or direct a Collateral Agent to subordinate, any Lien on
any Property granted to or held by an Agent Party under any Loan Document to the
holder of any Lien on such property that is included in clause (e) of the
definition of Permitted Liens;
(iii)    to release any Subsidiary Guarantor from its obligations under its
Subsidiary Guaranty if such Person ceases to be a Loan Party as a result of a
transaction permitted under the Loan Documents; and
(iv)    to reduce or limit, or direct a Collateral Agent to reduce or limit, the
amount of the Indebtedness secured by any particular item of Collateral to an
amount not less than

‑104‑

--------------------------------------------------------------------------------




the estimated value thereof, to the extent necessary to reduce mortgage
registry, filing and similar tax.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent or the Lead Collateral Agent’s
authority to release or subordinate its respective interest in particular types
or items of Property, or to release any Subsidiary Guarantor from its
obligations under its Subsidiary Guaranty, in each instance pursuant to this
Section 8.13.
(b)    Neither the Administrative Agent nor the Lead Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of any Agent Party’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Lead Collateral Agent be responsible or liable to
the Lenders for any failure to monitor or maintain any portion of the
Collateral.
Section 8.14.    Credit Bidding. (a) The Administrative Agent, on behalf of
itself and the Lenders, shall have the right, at the request of the Required
Lenders, to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent or the Lead Collateral Agent under the provisions of
the UCC, including pursuant to Sections 9‑610 or 9‑620 of the UCC, at any sale
thereof conducted under the provisions of the Debtor Relief Laws, including
Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Administrative Agent or the Lead Collateral
Agent (whether by judicial action or otherwise) in accordance with applicable
Requirements of Law.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Document or with the written consent of the Administrative Agent, the Lead
Collateral Agent, and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Document, or exercise any right
that it might otherwise have under applicable Requirements of Law to credit bid
at foreclosure sales, UCC sales or other similar dispositions of Collateral.
ARTICLE IX

DESIGNATED ACCOUNT COLLATERAL AGENT
Section 9.01.    Appointment of Designated Account Collateral Agent. The Lead
Collateral Agent hereby appoints Hapoalim to act as its sub-agent as specified
in this Agreement, to execute and deliver on behalf of the other Agent Parties
and the Lenders the Account Pledge Agreement and to take such action on the Lead
Collateral Agent’s behalf under or in connection with the Account

‑105‑

--------------------------------------------------------------------------------




Pledge Agreement. Hapoalim agrees to act in such capacity. All Collateral held
from time to time by Hapoalim, including all accounts maintained with Hapoalim
pursuant to the Account Pledge Agreement, shall be in all instances subject to
the terms and conditions of this Agreement.
Section 9.02.    Terms Concerning Designated Account Collateral Agent. The
Designated Account Collateral Agent and each of its Related Parties shall have
all of the rights, powers, privileges, protections and benefits provided to the
Lead Collateral Agent under the Credit Agreement, including Article VIII, and
the other Loan Documents. The Designated Account Collateral Agent shall not take
any action in such capacity unless and until directed to do so in writing by the
Lead Collateral Agent or the Required Lenders and, upon receiving such
direction, shall take the action directed by the Lead Collateral Agent or the
Required Lenders. The Designated Account Collateral Agent may, at any time,
request instructions from the Lead Collateral Agent or the Required Lenders, and
the Designated Account Collateral Agent shall be absolutely entitled to refrain
from taking any action as such until it has received such written instructions.
The Designated Account Collateral Agent may resign at any time upon giving not
less than sixty (60) days prior written notice to the Lead Collateral Agent or
may be removed at any time, with or without cause, by the Lead Collateral Agent
by written notice given to the Designated Account Collateral Agent. In such
case, the Lead Collateral Agent shall automatically, and without further action
of any kind, become fully vested with all monies, estates, properties, rights,
powers, duties and obligations of the Designated Account Collateral Agent, with
like effect as if originally named as Designated Account Collateral Agent, and
such Designated Account Collateral Agent shall execute and deliver, and take
such further action, as is required to effect the same. After the retiring or
removed Designated Account Collateral Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 11.15 shall continue in effect for the benefit of such retiring or
removed Designated Account Collateral Agent and its Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring or
removed Designated Account Collateral Agent was acting as Designated Account
Collateral Agent.
ARTICLE X

GUARANTY
Section 10.01.    Guaranty. Each Subsidiary Guarantor hereby jointly and
severally and unconditionally and irrevocably guarantees the punctual payment
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations of the Borrower now or hereafter existing under any Loan Document,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any Insolvency Proceeding of the
Borrower, whether or not a claim for post‑filing interest is allowed in such
Insolvency Proceeding), Hedging Liability, Bank Product Liability, fees,
commissions, expense reimbursements, indemnifications or otherwise

‑106‑

--------------------------------------------------------------------------------




(such obligations, to the extent not paid by the Borrower, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent Parties and the Lenders in
enforcing any rights under the guaranty set forth in this Article X, provided
that the Guaranteed Obligations shall exclude any Excluded Swap Obligations.
Without limiting the generality of the foregoing, each Subsidiary Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the Agent Parties and the
Lenders under any Loan Document but for the fact that they are unenforceable or
not allowable due to the existence of an Insolvency Proceeding involving the
Borrower.
Section 10.02.    Guaranty Absolute. Each Subsidiary Guarantor jointly and
severally guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Agent Parties and the Lenders with respect
thereto. Each Subsidiary Guarantor agrees that this Article X constitutes a
guaranty of payment when due and not of collection and waives any right to
require that any resort be made by any Agent Party or any Lender to any
Collateral. The obligations of each Subsidiary Guarantor under this Article X
are independent of the Guaranteed Obligations, and a separate action or actions
may be brought and prosecuted against each Subsidiary Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Subsidiary Guarantor under this Article X shall be
irrevocable, absolute and unconditional irrespective of, and each Subsidiary
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:
(a)     any lack of validity or enforceability of any Loan Document or any
agreement relating to Hedging Liability or Bank Product Liability or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document or any agreement
relating to Hedging Liability or Bank Product Liability, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
(c)    any taking, exchange, release or non‑perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

‑107‑

--------------------------------------------------------------------------------




(d)    the existence of any claim, set‑off, defense or other right that any
Subsidiary Guarantor may have at any time against any Person, including, without
limitation, any Agent Party or any Lender;
(e)    any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
(f)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
Parties or the Lenders that might otherwise constitute a defense available to,
or a discharge of, any Loan Party or any other guarantor or surety.
This Article X shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent Parties, the Lenders or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, all as though such payment had not been made.
Section 10.03.    Waiver. Each Subsidiary Guarantor hereby waives (i) promptness
and diligence, (ii) notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this Article X and any requirement that
any Agent Party or any Lender exhaust any right or take any action against any
Loan Party, any other Person or any Collateral, (iii) any right to compel or
direct any Agent Party or any Lender to seek payment or recovery of any amounts
owed under this Article X from any one particular fund or source or to exhaust
any right or take any action against any other Loan Party, any other Person or
any Collateral, (iv) any requirement that any Agent Party or any Lender protect,
secure, perfect or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any Loan Party, any
other Person or any Collateral, and (v) any other defense available to any
Subsidiary Guarantor. Each Subsidiary Guarantor agrees that the Agent Parties
and the Lenders shall have no obligation to marshal any assets in favor of any
Subsidiary Guarantor or against, or in payment of, any or all of the
Obligations. Each Subsidiary Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated herein and
that the waiver set forth in this Section 10.03 is knowingly made in
contemplation of such benefits. Each Subsidiary Guarantor hereby waives any
right to revoke this Article X, and acknowledges that this Article X is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
Section 10.04.    Continuing Guaranty; Assignments. This Article X is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this Article X and the Final Maturity Date, (b) be binding
upon each

‑108‑

--------------------------------------------------------------------------------




Subsidiary Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Agent Parties and the Lenders and their successors,
pledgees, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Commitments and its Loans owing to
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted such Lender herein or
otherwise, in each case as provided in Section 11.07.
Section 10.05.    Subrogation. No Subsidiary Guarantor will exercise any rights
that it may now or hereafter acquire against any Loan Party or any other
guarantor that arise from the existence, payment, performance or enforcement of
such Subsidiary Guarantor’s obligations under this Article X, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Agent Parties and the Lenders against any Loan Party or any other guarantor or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from any Loan Party or any other guarantor, directly or
indirectly, in cash or other property or by set‑off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations and all other amounts payable under this
Article X shall have been paid in full in cash and the Final Maturity Date shall
have occurred. If any amount shall be paid to any Subsidiary Guarantor in
violation of the immediately preceding sentence at any time prior to the later
of the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article X and the Final Maturity Date, such amount
shall be held in trust for the benefit of the Agent Parties and the Lenders and
shall forthwith be paid to the Agent Parties and the Lenders to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article X, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Article X thereafter arising. If (i) any Subsidiary
Guarantor shall make payment to the Agent Parties and the Lenders of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Article X shall be paid in full in cash and
(iii) the Final Maturity Date shall have occurred, the Agent Parties and the
Lenders will, at such Subsidiary Guarantor’s request and expense, execute and
deliver to such Subsidiary Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Subsidiary Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Subsidiary Guarantor.
ARTICLE XI

MISCELLANEOUS

‑109‑

--------------------------------------------------------------------------------




Section 11.01.    Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be mailed, telecopied or delivered,
if to any Loan Party, at the following address:
Lion Oil Company
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Chief Financial Officer
Telephone: 615‑771‑6071
Telecopier: 615‑771‑8089
with a copy to:
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attention: Susan W. Foxman
Telephone: 615‑742‑6282
Telecopier: 615‑742‑2785
if to a Lender, to it at its address (or facsimile number) set forth on
Schedule 1.01(A) or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto;
if to the Administrative Agent or to the Lead Collateral Agent, to it at the
following addresses:
Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Telephone: (513) 534‑4224
Facsimile: (513) 534‑0875
Email: judy.huls@53.com

‑110‑

--------------------------------------------------------------------------------




if to the Designated Account Collateral Agent, to it at the following addresses:
1177 Avenue of the Americas
New York, New York 10036
Attn: Yael Weinstock
Telephone: 646‑591‑0700
Telecopier: 212‑782‑2054
with a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Lawrence S. Goldberg
Telephone: 212‑756‑2000
Telecopier: 212‑593‑5955
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 11.01. All such notices and other communications shall be
effective, (i) if mailed, when received or three days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery, except that notices
to any Agent Party or any Lender pursuant to Article II shall not be effective
until received by such Agent Party or such Lender.
Section 11.02.    Amendments, Etc. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders), (c) if
the rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent and (d) if the rights and duties of either Collateral Agent
are effected thereby, such Collateral Agent; provided that:
(i)    no amendment or waiver pursuant to this Section 11.02 shall (A) increase
or extend any Term Loan Commitment of any Lender without the consent of such
Lender, (B) reduce or waive the amount of or postpone the date for any scheduled
payment (but not including any mandatory prepayment) of any principal of or
interest on any Loan (except in connection with the waiver of acceptability of
any post‑default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders)) or of any fee payable hereunder
without the consent of the Lender to which such payment is owing or which has
committed to make such Loan (or participate therein) hereunder or (C) change

‑111‑

--------------------------------------------------------------------------------




the application of payments set forth in Section 3.03 without the consent of any
Lender adversely affected thereby;
(ii)    no amendment or waiver pursuant to this Section 11.02 shall, unless
signed by each Lender, increase the aggregate Commitments of the Lenders, change
the definitions of “Final Maturity Date”, “Pro Rata Share”, or “Required
Lenders”, change the provisions of this Section 11.02, subordinate any Lien
granted in favor of a Collateral Agent, release the Borrower or any Guarantor,
or release all or a substantial portion of the Collateral (except as otherwise
provided for in the Loan Documents), affect the number of Lenders required to
take any action hereunder or under any other Loan Document, or change or waive
any provision of any Loan Document that provides for the pro rata nature of
disbursements or payments to Lenders; and
(iii)    without limitation to the other terms of this Section 11.02, no
amendment to Section 10 shall be made without the consent of the Guarantor(s)
affected thereby.
Notwithstanding anything to the contrary herein, any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent if at the time such amendment
becomes effective, each Lender not consenting thereto receives payment
(including pursuant to an assignment to a replacement Lender in accordance with
the terms herein) in full of the principal of and interest accrued on each Loan
made by it and all other Obligations owing to it or accrued for its account
under this Agreement.
Section 11.03.    No Waiver; Remedies, Etc    . No failure on the part of any
Agent Party or any Lender to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Agent Parties and the Lenders provided
herein and in the other Loan Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law. The rights of the
Agent Parties and the Lenders under any Loan Document against any party thereto
are not conditional or contingent on any attempt by the Agent Parties and the
Lenders to exercise any of their rights under any other Loan Document against
such party or against any other Person.
Section 11.04.    Expenses; Taxes; Attorneys’ Fees. The Borrower will pay on
demand, all costs and expenses incurred by or on behalf of each Agent Party and
each Lender, regardless of whether the transactions contemplated hereby are
consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel for each Agent Party and each Lender,
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings,

‑112‑

--------------------------------------------------------------------------------




monitoring of assets, appraisals of Collateral, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 6.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 6.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of any of the Agent
Parties’ and Lenders’ rights under this Agreement or the other Loan Documents,
(d) the defense of any claim or action asserted or brought against any Agent
Party or any Lender by any Person that arises from or relates to this Agreement,
any other Loan Document, the Administrative Agent’s, either Collateral Agent’s
or the Lenders’ claims against any Loan Party, or any and all matters in
connection therewith, (e) the commencement or defense of, or intervention in,
any court proceeding arising from or related to this Agreement or any other Loan
Document, (f) the filing of any petition, complaint, answer, motion or other
pleading by any Agent Party or any Lender, or the taking of any action in
respect of the Collateral or other security, in connection with this Agreement
or any other Loan Document, (g) the protection, collection, lease, sale, taking
possession of or liquidation of, any Collateral or other security in connection
with this Agreement or any other Loan Document, (h) any attempt to enforce any
Lien or security interest in any Collateral or other security in connection with
this Agreement or any other Loan Document, (i) any attempt to collect from any
Loan Party, (j) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Loan Party,
(l) any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, or (m) the receipt by any Agent Party or any Lender of any
advice from professionals with respect to any of the foregoing; provided,
however, that the Borrower will not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for the Lenders (except (i) to
the extent that one or more local, foreign or special counsel, in addition to
its regular counsel, is reasonably required and (ii) that the fees and expenses
of additional counsel of Lenders shall be permitted in the event that counsel to
the Lenders advises that there are actual or potential conflicts of interest,
including situations in which there are one or more legal defenses available to
a Lender that are different from or additional to those available to other
Lenders). Without limitation of the foregoing or any other provision of any Loan
Document: (x) the Borrower agrees to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by any Agent Party or any Lender to be payable in connection with
this Agreement or any other Loan Document, and the Borrower agrees to save each
Agent Party

‑113‑

--------------------------------------------------------------------------------




and each Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions, (y) the Borrower agrees to
pay all broker fees that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (z) if the
Borrower fails to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent Party or any Lender may itself perform or cause
performance of such covenant or agreement, and the expenses of such Agent Party
or such Lender incurred in connection therewith shall be reimbursed on demand by
the Borrower.
Section 11.05.    Right of Set‑off. Upon the occurrence and during the
continuance of any Event of Default, any Agent Party or any Lender may, and is
hereby authorized to, at any time and from time to time, without notice to any
Loan Party (any such notice being expressly waived by the Loan Parties) and to
the fullest extent permitted by law, set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Agent Party or such Lender to or
for the credit or the account of any Loan Party against any and all obligations
of the Loan Parties either now or hereafter existing under any Loan Document,
irrespective of whether or not such Agent Party or such Lender shall have made
any demand hereunder or thereunder and although such obligations may be
contingent or unmatured. Each Agent Party and each Lender agrees to notify such
Loan Party promptly after any such set‑off and application made by such Agent
Party or such Lender provided that the failure to give such notice shall not
affect the validity of such set‑off and application. The rights of the Agent
Parties and the Lenders under this Section 11.05 are in addition to the other
rights and remedies (including other rights of set‑off) which the Agent Parties
and the Lenders may have under this Agreement or any other Loan Documents of law
or otherwise.
Section 11.06.    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 11.07.    Assignments and Participations. (a) This Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of each Loan
Party each Agent Party and each Lender and their respective successors and
assigns; provided, however, that none of the Loan Parties may assign or transfer
any of its rights hereunder or under the other Loan Documents without the prior
written consent of each Lender and any such assignment without the Lenders’
prior written consent shall be null and void.
(b)    Each Lender may assign to one or more other lenders or other entities all
or a portion of its rights and obligations under this Agreement with respect to
all or a portion of its Term Loan

‑114‑

--------------------------------------------------------------------------------




Commitment and any Term Loan subject to, during that period beginning on the
Restatement Effective Date and ending on the 120th day after such date, the
consent of the Administrative Agent, and so long as no Default or Event of
Default exists, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed and not to be required for any assignment by a Lender to
(i) a Lender, an Affiliate of a Lender or a Related Fund of a Lender or (ii) a
group of new Lenders, each of whom is an Affiliate or Related Fund of a Lender)
; provided, however, that (A) such assignment is in an amount which is at least
$5,000,000 or a multiple of $1,000,000 in excess thereof (or the remainder of
such Lender’s Commitment or Loan) (except such minimum amount shall not apply to
an assignment by a Lender to (x) a Lender, an Affiliate of such Lender or a
Related Fund of such Lender or (y) a group of new Lenders, each of whom is an
Affiliate or Related Fund of each other to the extent the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000 or a multiple of
$1,000,000 in excess thereof), and (B) the parties to each such assignment shall
execute and deliver to the other Lenders and the Borrower an Assignment and
Acceptance, together with any promissory note subject to such assignment. Upon
such execution and delivery, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least 3 Business
Days after the delivery thereof to the other Lenders and the Borrower, (Y) the
assignee thereunder shall become a “Lender” hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (Z) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Credit Party or any of its Subsidiaries or the performance or observance by any
Credit Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent Party or any Lender

‑115‑

--------------------------------------------------------------------------------




and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents; (v) such assignee appoints
and authorizes the Administrative Agent and each Collateral Agent to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent and
each Collateral Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental hereto and thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender.
(d)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided, that (i) such
Lender’s obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and the Borrower, the Agent Parties and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder, except (A) to
the extent such participant is an Affiliate of such Lender, or (B) (1) action
directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (2) action directly effecting an extension of the
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (3) actions directly effecting a release of all
or a substantial portion of the Collateral or any Credit Party (except as set
forth in Section 8.13 of this Agreement or any other Loan Document). The Loan
Parties agree that each participant shall be entitled to the benefits of Section
2.07 and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.
(e)    Nothing in this Agreement shall prevent or prohibit (i) any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank, and (ii) any
Lender which is a fund may pledge all or any portion of its Loans and Notes to
its trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be. No pledge pursuant to this
clause (e) shall release the transferor Lender from any of its obligations
hereunder.
Section 11.08.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an

‑116‑

--------------------------------------------------------------------------------




original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by telecopier
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telecopier also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.
Section 11.09.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS (OTHER THAN SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
Section 11.10.    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 11.01 AND TO THE SECRETARY OF STATE OF THE
STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT PARTIES AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT

‑117‑

--------------------------------------------------------------------------------




IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
Section 11.11.    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT PARTY
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
PARTY OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT
PARTY OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT PARTIES
AND THE LENDERS ENTERING INTO THIS AGREEMENT.
Section 11.12.    Consent by the Agent Parties and Lenders. Except as otherwise
expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
“Action”) of any Agent Party or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent Party or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent Party or such Lender, in its sole discretion,
with or without any reason, and without being subject to question or challenge
on the grounds that such Action was not taken in good faith.
Section 11.13.    No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

‑118‑

--------------------------------------------------------------------------------




Section 11.14.    Reinstatement; Certain Payments. If any claim is ever made
upon any Agent Party or any Lender for repayment or recovery of any amount or
amounts received by such Agent Party or such Lender in payment or on account of
any of the Obligations, such Agent Party or such Lender shall give prompt notice
of such claim to each Agent Party and each Lender and the Borrower, and if such
Agent Party or such Lender repays all or part of such amount by reason of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over such Agent Party or such Lender or any of its property, or
(ii) any good faith settlement or compromise of any such claim effected by such
Agent Party or such Lender with any such claimant, then and in such event each
Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Agent Party or such Lender hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by the Collateral Agent or such Lender.
Section 11.15.    Indemnification; Limitation of Liability for Certain Damages.
(a) In addition to each Loan Party’s other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Agent Party and each Lender and all of their respective
officers, directors, employees, attorneys, consultants and agents (collectively
called the “Indemnitees”) from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Restatement
Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any other Loan Document or of any other document executed in
connection with the transactions contemplated by this Agreement, (ii) the
Administrative Agent’s, Collateral Agent’s or any Lender’s furnishing of funds
to the Borrower under this Agreement or the other Loan Documents, including,
without limitation, the management of any such Loans, (iii) any matter relating
to the financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the “Indemnified
Matters”); provided, however, that the Loan Parties shall not have any
obligation to any Indemnitee under this subsection (a) for any Indemnified
Matter caused by the gross negligence or willful misconduct of such Indemnitee,
as determined by a final judgment of a court of competent jurisdiction.
(b)    Without limiting Section 11.15(a) hereof, each Loan Party agrees to,
jointly and severally, defend, indemnify, and hold harmless the Indemnitees
against any and all Environmental

‑119‑

--------------------------------------------------------------------------------




Liabilities and Costs arising out of or in connection with (i) any Releases or
threatened Releases (x) at any property presently or formerly owned or operated
by any Loan Party or any Subsidiary of any Loan Party, or any of their
predecessors in interest, or (y) of any Hazardous Materials generated and
disposed of by any Loan Party or any Subsidiary of any Loan Party, or any of
their predecessors in interest; (ii) any violations of or requirements to come
into compliance with Environmental Laws; (iii) any Environmental Action relating
to any Loan Party or any Subsidiary of any Loan Party, or any of their
predecessors in interest; (iv) any personal injury (including wrongful death) or
property damage (real or personal) arising out of exposure to Hazardous
Materials used, handled, generated, transported or disposed by any Loan Party or
any Subsidiary of any Loan Party, or any of their predecessors in interest; and
(v) any breach of any warranty or representation regarding environmental matters
made by the Loan Parties in Section 5.01(q) or the breach of any covenant made
by the Loan Parties in Section 6.01(j); provided that the Loan Parties shall not
be liable for any portion of any Environmental Liabilities and Costs with
respect to an Indemnitee (A) if the same is determined by a court of competent
jurisdiction in a final non‑appealable judgment to have resulted from such
Indemnitee’s gross negligence or willful misconduct, or (B) if the Borrower was
not given notice of the subject claim and the opportunity to participate
(subject to privilege) in the defense thereof (but not to control such defense
or the selection of counsel), at its expense (except that the Loan Parties shall
remain liable to the extent such failure to give notice does not result in a
loss to the Borrower).
(c)    No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
(d)    To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section 11.15 may be unenforceable because it is violative of
any law or public policy, each Loan Party shall, jointly and severally,
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees. The indemnities set forth in this Section 11.15
shall survive the repayment of the Obligations and discharge of any Liens
granted under the Loan Documents.

‑120‑

--------------------------------------------------------------------------------




Section 11.16.    Records. The unpaid principal of and interest on the Loans,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof shall at all times be ascertained from
the records of the Lenders and the Administrative Agent, which shall be
conclusive and binding absent manifest error.
Section 11.17.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent Party and each Lender
and when the conditions precedent set forth in Section 4.01 hereof have been
satisfied or waived in writing by each Agent Party and each Lender, and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
each Agent Party and each Lender, and their respective successors and assigns,
except that the Loan Parties shall not have the right to assign their rights
hereunder or any interest herein without the prior written consent of each
Lender, and any assignment by any Lender shall be governed by Section 11.07
hereof.
Section 11.18.    Interest. Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
Section 11.19.    Confidentiality. The Administrative Agent, each Collateral
Agent and each Lender agrees (on behalf of itself and each of its affiliates,
directors, officers, employees and representatives) to use reasonable
precautions to keep confidential, in accordance with its customary procedures
for handling confidential information of this nature and in accordance with safe
and sound practices of comparable commercial finance companies, any non‑public
information supplied to it by the Credit Parties pursuant to this Agreement or
the other Loan Documents (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), provided that nothing herein shall limit the
disclosure by any Agent Party or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, counsel, advisors and representatives (it
being

‑121‑

--------------------------------------------------------------------------------




understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential in accordance with this Section 11.19); (ii) to any
other party hereto; (iii) to any assignee or participant (or prospective
assignee or participant) so long as such assignee or participant (or prospective
assignee or participant) first agrees, in writing, to be bound by
confidentiality provisions similar in substance and effect to this Section
11.19; (iv) to the extent required by any Requirement of Law or judicial process
or as otherwise requested by any Governmental Authority; (v) to examiners,
auditors or accountants; (vi) in connection with any litigation to which any
Agent Party or any Lender is a party; (vii) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; or (viii) with the consent of the
Borrower.
Section 11.20.    Integration. This Agreement, together with the other Loan
Documents, any separate letter agreement with respect to fees payable to the
Administrative Agent and related matters, and any separate letter agreements
with Existing Lenders with respect to conditions to their joining this Agreement
(which conditions will terminate on the Restatement Effective Date), reflects
the entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.
Section 11.21.    No Novation. This Agreement constitutes an amendment and
restatement of and supersedes the Prior Financing Agreement and does not
extinguish the obligations for the payment of money outstanding under the Prior
Financing Agreement or discharge or release the Obligations under, and as
defined in, the Prior Financing Agreement or the Lien or priority of any
mortgage, pledge, security agreement or any other security therefor except as
provided herein. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under, and as defined in, the Prior
Financing Agreement or any of the instruments securing the same, which shall
remain in full force and effect, except as expressly modified hereby or by
instruments or documents executed concurrently herewith. Nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
any Loan Party under the Prior Financing Agreement from any of its obligations
and liabilities as a “Borrower” or “Guarantor” thereunder except as provided
herein. Each Loan Party hereby (i) confirms and agrees that each Loan Document
to which it is a party is, and shall continue to be, in full force and effect,
as modified by this Agreement and instruments or documents executed concurrently
herewith, and is hereby ratified and confirmed in all respects except that on
and after the Restatement Effective Date all references in any such Loan
Document to “the Financing Agreement,” “thereto,” “thereof,” “thereunder” or
words of like import referring to the Prior Financing Agreement shall mean the
Prior Financing Agreement as amended and restated and superseded by this
Agreement and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to any Agent Party or any Lender a
security interest in, or Lien on, any collateral as security for the

‑122‑

--------------------------------------------------------------------------------




obligations of the Loan Parties from time to time existing in respect of the
Prior Financing Agreement and the Loan Documents, such pledge, assignment and/or
grant of the security interest or lien is hereby ratified and confirmed in all
respects, as amended hereby or thereby.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





‑123‑

--------------------------------------------------------------------------------




BORROWER:
LION OIL COMPANY, an Arkansas corporation, as the Borrower


By:    /s/ Assaf Ginzburg        
Name:    Assaf Ginzburg        
Title:    Executive Vice President and Chief    
Executive Officer        


By:    /s/ Danny C. Norris        
Name:    Danny C. Norris        
Title:    Vice President and Chief Accounting    
Officer        


GUARANTORS:
J. CHRISTY CONSTRUCTION CO., INC., an Arkansas corporation, as a Guarantor


By:    /s/ Assaf Ginzburg        
Name:    Assaf Ginzburg        
Title:    Executive Vice President and Chief    
Executive Officer        


By:    /s/ Danny C. Norris        
Name:    Danny C. Norris        
Title:    Vice President and Chief Accounting    
Officer        


LION OIL TRADING & TRANSPORTATION, LLC, a Texas limited liability company, as a
Guarantor
By:    /s/ Assaf Ginzburg        
Name:    Assaf Ginzburg        
Title:    Executive Vice President and Chief    
Executive Officer        


By:    /s/ Danny C. Norris        
Name:    Danny C. Norris        
Title:    Vice President and Chief Accounting    
Officer        

[Signature Page to Second Amended and Restated Financing Agreement]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
FIFTH THIRD BANK, as a Lender, as Administrative Agent, and as Lead Collateral
Agent


By:    /s/ Kirk Johnson        
Name:    Kirk Johnson        
Title:    Senior Vice President    
    
    

[Signature Page to Second Amended and Restated Financing Agreement]

--------------------------------------------------------------------------------




BANK HAPOALIM B.M., as a Lender and as Designated Account Collateral Agent


By:    /s/ David Fishler        
Name:    David Fishler        
Title:    Senior Vice President    
Commercial Real Estate    
    
By:    /s/ Shimi Barazany        
Name:    Shimi Barazany        
Title:    Vice President    
Israeli Business Group    
    

[Signature Page to Second Amended and Restated Financing Agreement]

--------------------------------------------------------------------------------




ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender


By:    /s/ Mali Golan        
Name:    Mali Golan        
Title:    First Vice President    
    
By:    /s/ Zahl Levy        
Name:    Zahl Levy        
Title:    Senior Vice President    





[Signature Page to Second Amended and Restated Financing Agreement]

--------------------------------------------------------------------------------




BEAR STATE BANK, NATIONAL ASSOCIATION, as a Lender


By:    /s/ John Suskie, Jr.        
Name:    John Suskie, Jr.        
Title:    Executive Vice President    
    



[Signature Page to Second Amended and Restated Financing Agreement]

--------------------------------------------------------------------------------




SCHEDULE 1.01(A)
LENDERS AND LENDERS’ TERM LOAN COMMITMENTS AND PORTION OF OUTSTANDING LOAN


Lender
Portion of Outstanding Loan on the Restatement Effective Date
Term Loan Commitment
Fifth Third Bank
$18,000,000.00
$101,000,000.00
Bank Hapoalim B.M.
$45,000,000.00
$55,000,000.00
Israel Discount Bank of New York
$36,000,000.00
--
Bear State Bank, National Association
--
$20,000,000.00
Total
$99,000,000.00
$176,000,000.00






--------------------------------------------------------------------------------




SCHEDULE 1.01(B)
MLP EXISTING ROFO ASSETS


None.




MLP RELEASED ASSETS


Memphis Terminal. The real and personal property of the terminal located in
Memphis, Tennessee owned by the Borrower.
Nashville Terminal. The terminal real and personal property of the terminal
located in Nashville, Tennessee owned by the Borrower.
El Dorado Pipeline Company. The equity interests owned by the Borrower in El
Dorado Pipeline Company, an Arkansas corporation (to be known as El Dorado
Pipeline, LLC, a Delaware limited liability company) together with all assets
owned by El Dorado Pipeline Company.
Magnolia Pipeline Company. The equity interests owned by the Borrower in
Magnolia Pipeline Company, an Arkansas corporation (to be known as Magnolia
Pipeline LLC, a Delaware limited liability company) together with all assets
owned by Magnolia Pipeline Company.
Lion Oil Trading & Transportation, Inc. The equity interests owned by the
Borrower in SALA Gathering Systems, LLC, a Texas limited liability company
together with all assets owned by SALA Gathering Systems, LLC, including without
limitation the fixed assets listed on Exhibit A hereto






--------------------------------------------------------------------------------






Exhibit A


Asset Type
Asset description
Airplane
REPLACEMENT PATROL PLANE ENGINE
Airplane
ENGINE FOR PATROL PLANE
Airplane
REPLACEMENT AERIAL PATROL PLANE
Airplane
CESSNA ENGINE REPLACEMENT
 
 
Buildings
AIRPLANE - HANGAR
Buildings
LOTT MAINTENANCE SHOP
Buildings
PIPELINE OFFICE
Buildings
TRAINING BUILDING
 
 
Computer Equip
Latitude E5420 - DEWAYNE CARMICHAEL
Computer Equip
Latitude E5420 - STEVE PHELPS
Computer Equip
Latitude E5420 - STEVE BLACK
 
 
Heavy Equipment
CATERPILLER BACKHOE
Heavy Equipment
CASE CX75 TRACKHOE
Heavy Equipment
REPAIR KOMATSU TRACKHOE
Heavy Equipment
UTILITY DUMP TRUCK
Heavy Equipment
NEW 4WD BACKHOE
Heavy Equipment
90 HP TRACTOR
Heavy Equipment
KUBOTA M108 DTW RIGHT OF WAY TRACTOR
Heavy Equipment
KOMATSU PC200 TRACKHOE
Heavy Equipment
310 E BACKHOE
Heavy Equipment
310 E BACKHOEE BACKHOE
Heavy Equipment
V-1578-2003 MACK CH613 TRCTR
Heavy Equipment
JARRAFF R/W TRIMMER
 
 
Land
LAND CONSTANTINE PUMP STATION
Land
LAND MIDWAY PUMP STATION
Land
LAND SIMS PUMP STATION
Land
LAND CHAMPAGNOLLE LANDING
Land
LAND AMOCO TANK FARM
Land
LAND MAGNOLIA PUMP STATION
Land
LAND LOUANN
Land
LAND BIG HEART PIPELINE
 
 
Mower
PIPELINE YARD MOWER
 
 
Pipeline & Tank Equip
FOUKE/BUCKNER PIPELINE
Pipeline & Tank Equip
6" PIPE IN LOTT 8" DRY CREEK




--------------------------------------------------------------------------------




Asset Type
Asset description
Pipeline & Tank Equip
BORE BODCAW CREEK & TRIBUTARY
Pipeline & Tank Equip
CP ANODE BEDS
Pipeline & Tank Equip
GREENE STREET CROSSING
Pipeline & Tank Equip
REDRILL ARKANSAS HWY 7
Pipeline & Tank Equip
8" MARSH CROSSING B/W MAGNOLIA & EL DORA
Pipeline & Tank Equip
DIRECTIONAL BORING & REPLACING PPLS-SMACKOVER
Pipeline & Tank Equip
DOT MAPS AND RECORDS
Pipeline & Tank Equip
GRAYSON EAST LINE
Pipeline & Tank Equip
EXPOSURES ON 8" PIPE TO MAGNOLIA
Pipeline & Tank Equip
PISTON PUMP @ GRAYSON #3 WELL
Pipeline & Tank Equip
8" BUCKNER LINE CROSSING OF COLUMBIA
Pipeline & Tank Equip
TRIMBLE SURVEY EQUIPMENT
Pipeline & Tank Equip
SMACKOVER STATION CONTROL ROOM
Pipeline & Tank Equip
CHAD WHITE STURGIS M1
Pipeline & Tank Equip
SECURITY GATES
Pipeline & Tank Equip
VIDEO MONITORING AT SMACKOVER TRUCK TERMINALS
Pipeline & Tank Equip
VIDEO MONITORING AT AMERICAN TRUCK TERMINALS
Pipeline & Tank Equip
SATELLITE CONTROL
Pipeline & Tank Equip
PIPELINE LOCATORS
Pipeline & Tank Equip
NORE BODCAW CREEK & TRIBUTARY
Pipeline & Tank Equip
CP DATA LOGGER
Pipeline & Tank Equip
GANG WELDING MACHINE
Pipeline & Tank Equip
2000 FT PIPE-SMART ST
Pipeline & Tank Equip
BIG HEART LEASE-PIPELINE
Pipeline & Tank Equip
BIGHEART PIPELINE
Pipeline & Tank Equip
BIGHEART PIPELINE
Pipeline & Tank Equip
2 LINE LOCATORS
Pipeline & Tank Equip
TANK 435 37000 BBL
Pipeline & Tank Equip
TANK 436 37000 BBL
Pipeline & Tank Equip
TANK 427 55000 BBL
Pipeline & Tank Equip
TANK 433 55000 BBL
Pipeline & Tank Equip
2000 GAL TANK
Pipeline & Tank Equip
PRESSURE CNTRL SMKOVR PUMP
Pipeline & Tank Equip
TANK 1500 BBL
Pipeline & Tank Equip
TANK 55000 BBL 124 A
Pipeline & Tank Equip
TANK 55000 BBL 130 A
Pipeline & Tank Equip
TANK 55000 BBL 125 A
Pipeline & Tank Equip
STORAGE TANK LACK UNIT
Pipeline & Tank Equip
FOUKE UNLOADING FACILITY
Pipeline & Tank Equip
TANK 80 000 BBL 120 A
Pipeline & Tank Equip
TANK 121A 80000 BBL
Pipeline & Tank Equip
TRUCK UNLOADING FACILITY-AMOCO
Pipeline & Tank Equip
TANK REPAIRS BUCKNER STORAGE
Pipeline & Tank Equip
TANK 12900 BBL 170 A
Pipeline & Tank Equip
ASPHALT STORAGE/HANDLING FAC




--------------------------------------------------------------------------------




Asset Type
Asset description
Pipeline & Tank Equip
STORAGE & HANDLING AMOCO
Pipeline & Tank Equip
TANK 437 55000 BBL
Pipeline & Tank Equip
ARKANSAS GATHERING SYSTEM
Pipeline & Tank Equip
HILLSBORO GATHERING SYSTEM
Pipeline & Tank Equip
STORAGE & HANDLING AMOCO
Pipeline & Tank Equip
GROUND BEDS FOR CATHODIC PROTECTION OF PIPELINE
Pipeline & Tank Equip
6 FT CHAIN LINKED FENCE WITH 3 BARBED WIRE STRANDS
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - PIPING
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - API SKID METER
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - PUMP AT 435 TK
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - METER ON FOUKE LINE
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - ELECTRICAL EQUIP
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - SCADA CTRL SYST
 
 
Site Improvements
SECURITY FENCES
Site Improvements
DEPARTMENT OF TRANSPORTATION VALVE FENCES
 
 
Trailer
DUMP TRAILER
Trailer
BACKHOE TRAILERS
Trailer
TRAILER MNTD CRANE
Trailer
BACKHOE TRAILER
 
 
Truck
V-1589-2003 FORD F-350 SUPER DUTY REG CAB 4WD
Truck
V-1594-2004 F- 150 FORD PICKUP
Truck
V-1596-2004 F-150 REG CAB 126" WB XL
Truck
V-1599-2004 F-350 SUPER DUTY REG CAB SRW4
Truck
V-1598-2004 SIERRA 2500 HD REG CAB
Truck
V-1600-2004 FORD F-150 EXT CAB 4 WD
Truck
V-1606-2004 CHEVY SILVERADO 1500 REG CAB
Truck
V-1607-2004 FORD EXPLORER XLS
Truck
V-1613-2005 CHEVY SILERADO
Truck
V-1615-2005 FORD F-150 REG CAB 4WD
Truck
V-1616-2005 F350 REG CHASSIS CAB
Truck
V-1628-2006 F150 SUPERCAB
Truck
V-1635-2006 CHEVY SILVERADO 1500 REG CAB
Truck
V-1636-2006 GMC SIERRA 2500 HD REG CAB 133" WB S
Truck
V-1632-2006 GMC 2500HD REG CAB
Truck
V-1633-2006 FORD F250 REG CAB XL
Truck
V-1640-F-150 REG CAB 145"WB XL
Truck
V-1650-2007 GMC 1500 EXT CAB 4WD
Truck
V-1647-'07 Ford F-250 Crew Cab 4WD XL
Truck
V 1649 - '07 Ford F-350 SRW 4WD Reg Cab
Truck
V 1654 - '07 Ford F-150 Supercab 4WD XL
Truck
V-1656-'07 Ford F-150 Reg Cab XL




--------------------------------------------------------------------------------




Asset Type
Asset description
Truck
V-1644-2007 CHEVY 1500 REG CAB
Truck
V 1643 2007 FORD F150 REG CAB 145" XL
Truck
V-1642-2007 FORD F150 SUPERCAB XLT
Truck
V-1646 2007 FORD F350 DRW REG CAB 4WD
Truck
V-1661 2007 FORD F150 REG CAB XL
Truck
V-1659 2007 FORD F150 REG CAB XL
Truck
V-1660-2007 FORD F150 REG CAB XL
Truck
V-1662-2007 CHEVY 2500HD EXT CAB WORK
Truck
REPLACE TANDUM VACUUM TRUCK CHASSIS
Truck
V-1663- FORD F-150 REG CAB 145" WB XL
Truck
V1665 - 2008 F-350 SUPER DUTY REG CAB DRW
Truck
V1667 - 2007 F-150 SUPERCAB 145" WB XL
Truck
V-668-2007 FORD F150 REG CAB XL
Truck
V-1676-2008 FORD F350 SRW REG CAB
Truck
V-1677-2008 FORD F150 SUPERCAB 133 XLT
Truck
V-1678-2008 FORD F150 SUPERCAB 133 XLT
Truck
V1691-F150 REG CAB 145" WB XL
Truck
V1682 - 2008 FOR F-750 REG CAB XL 158"
Truck
V1683 - 2008 FORD F-750 REG CAB XL 194"
Truck
V-1686-2008 CHEVY 1500 REG CAB 133" WB
Truck
V-1687-2008 CHEVY SILVERADO 2500 HD-157.5" WB
Truck
V-1690-2008 F-250 Superduty Reg Cab
Truck
V-1689-08 Ford F-150 4WD SuperCab XLT
Truck
V-1688-08 Ford F-150 4WD SuperCab XL
Truck
V-1692-2008 SIERRA 1500 EXTCAB- 146" WB
Truck
V-1693-'08 GMC 1500 2WD Reg Cab Work
Truck
V-1697-08 Chevy 1500 2WD Reg 133 WB
Truck
V-1696-08 Chevy 1500 2WD Reg 133
Truck
V-1699-2009 F150 SUPERCAB XLT
Truck
V-1705-'08 FORD F 250 SUPERCAB 2WD XL
Truck
V-1706-2009 F-350 4WD
Truck
V-1707-09 FORD F-250 SUPERCAB 2WD 158
Truck
V-1708-09 FORD F-150 REG CAB XL
Truck
V-1709-'09 Chevy 1500 4WD Ext Cab
Truck
V-1711-'10 Ford F-150 Reg Cab XL
Truck
V-1712-2009 CHEVY SILVERADO 1500 133" WB
Truck
V-1713-2010 FORD F-250 CAB 145" WB XLT
Truck
V-1716-'10 CHEVY 1500 EXT CAB 4WD WORK
Truck
V-1722-2010 FORD F-150 2WD REG CAB XL
Truck
V1719 - 2012 MACK GU712
Truck
V-1724-2010 F-150 SUPERCAB 145" WB XL 4WD
Truck
V-1569-2002 FORD F150
Truck
V-1576-2002 FORD F250
Truck
V-1572-2002 FORD F750 GOOSENECK
Truck
V-1580-2003 FORD F750




--------------------------------------------------------------------------------




Asset Type
Asset description
Truck
V-1581-2002 FORD F150
Truck
V1725 FORD F-150 REG XL










--------------------------------------------------------------------------------




SCHEDULE 1.01(C)
MLP SUBJECT ASSETS


None.







--------------------------------------------------------------------------------




SCHEDULE 1.01(D)
MLP PERMITTED EASEMENTS


Right-of-Way and License Agreement dated November 7, 2012, by and between Lion
Oil Company, as grantor, and El Dorado Pipeline Company, LLC, as grantee, for
purposes of operating, inspecting, maintaining, protection, repairing,
replacing, altering and removing pipelines and certain other facilities on,
below, above and/or within certain real property located in Union County,
Arkansas, recorded as Document 2012R010784 in the property records of Union
County, Arkansas. 
Right-of-Way and License Agreement dated November 7, 2012, by and between Lion
Oil Company, as grantor, and SALA Gathering Systems, LLC, as grantee, for
purposes of operating, inspecting, maintaining, protection, repairing,
replacing, altering and removing pipelines and certain other facilities on,
below, above and/or within certain real property located in Union County,
Arkansas, recorded as Document 2012R010783 in the property records of Union
County, Arkansas. 
Ground Lease Agreement dated November 7, 2012, by and between Lion Oil Company,
as lessor, and SALA Gathering Systems, LLC, as lessee, for approximately 7 acres
of land located in Union County, Arkansas to maintain tanks and other
facilities, as evidenced by a Memorandum of Lease of even date therewith
recorded as Document 2012R010785 in the property records of Union County,
Arkansas. 
Lease Agreement and Access Agreement dated February 10, 2014, by and between
Lion Oil Company, as lessor, and Delek Logistics Operating, LLC, as lessee, for
terminal and tankage property located in Union County, Arkansas to maintain
terminals, tanks and other facilities, as evidenced by an Amended and Restated
Memorandum of Lease recorded as Document 2015R000091 in the property records of
Union County, Arkansas. 
Right-of-Way and License Agreement dated February 10, 2014, by and among Lion
Oil Company, J. Christy Construction Co., Inc., as grantors, and Delek Logistics
Operating, LLC, as grantee, for purposes of operating, inspecting, maintaining,
protection, repairing, replacing, altering and removing pipelines and certain
other facilities on, below, above and/or within certain real property located in
Union County, Arkansas, recorded as Document 2014R002189 in the property records
of Union County, Arkansas.
Lease Agreement and Access Agreement dated March 31, 2015, by and between Lion
Oil Company, as lessor, and Delek Logistics Operating, LLC, as lessee, for rail
terminal property located in Union County, Arkansas, to maintain terminals and
other facilities, as evidenced by a Memorandum of Lease recorded as Document
2015R02853 in the property records of Union County, Arkansas. 
Right-of-Way and License Agreement dated March 31, 2015, by and among Lion Oil
Company,  J. Christy Construction Co., Inc., as grantors, and Delek Logistics
Operating, as grantee, for purposes of operating, inspecting, maintaining,
protection, repairing, replacing, altering and removing pipelines and certain
other facilities on, below, above and/or within certain real property located in
Union County, Arkansas, recorded as Document 2015R002854 in the property records
of Union County, Arkansas.
Other such easements, rights-of-way, licenses, leases and similar encumbrances
as may be granted in connection with MLP Existing ROFO Assets, MLP Subject
Assets, and MLP New ROFO Assets.







--------------------------------------------------------------------------------




SCHEDULE 5.01(e)
CAPITALIZATION; SUBSIDIARIES


Borrower


Stockholders
Ownership
% of Ownership
Delek US Holdings, Inc.
8,291,442
100%





Subsidiaries


Loan Party
Jurisdiction of Incorporation
Owner
Number of Shares
Percentage of Outstanding Shares
Class
Certificate Number
Lion Oil Trading & Transportation, LLC
Texas
Lion Oil Company
N/A
100%
Membership Interest
N/A
J. Christy Construction Co., Inc.
Arkansas
Lion Oil Company
100
100%
Common
3










--------------------------------------------------------------------------------




SCHEDULE 5.01(f)
LITIGATION; COMMERCIAL TORT CLAIMS


Lion Oil Company v. National Union Fire Insurance Company of Pittsburgh, PA, et
al., Civil Action No. 1:13-CV-01071-SOW, pending in the Western District of
Arkansas, El Dorado Division.









--------------------------------------------------------------------------------




SCHEDULE 5.01(o)
REAL PROPERTY


 
Company
Owned Location
1.    
Lion Oil Company
El Dorado Refinery
1000 McHenry
El Dorado, AR
2.    
Lion Oil Company
Truck Loading Rack
Hinson Road
El Dorado, AR
3.    
Lion Oil Company
Record Storage Building
Hillsboro and South West Avenue
El Dorado, AR
4.    
Lion Oil Company
Repair and Maintenance Shop
828 Robert E. Lee,
El Dorado, AR
5.    
Lion Oil Company
Picnic Grounds
Calion Road
El Dorado, AR
6.    
Lion Oil Company
Part of NW SW 32-17-15
El Dorado, AR
7.    
Lion Oil Company
Lot 10, Bl. 3, Craig’s
El Dorado, AR
8.    
Lion Oil Company
Lot 7, Bl. 4, Craig’s
El Dorado, AR
9.    
Lion Oil Company
Lots 8 & 9, Bl. 8, Craig’s
El Dorado, AR
10.    
Lion Oil Company
Lots 1 & 2, Bl. 12, Craig’s
El Dorado, AR
11.    
Lion Oil Company
Lot 12, Bl. 8
Craig’s, El Dorado, AR
12.    
Lion Oil Company
Lot 2, Bl. 7, Craig’s
El Dorado, AR
13.    
Lion Oil Company
Lot 3, Bl. 5, Craig’s
El Dorado, AR
14.    
Lion Oil Company
Lot 17, Bl 4, Craig’s
El Dorado, AR
15.    
Lion Oil Company
Lot 4, Bl. 4, Craig’s
El Dorado, AR




--------------------------------------------------------------------------------




 
Company
Owned Location
16.    
Lion Oil Company
Lot 12 & N/2 Lot 11, Bl. 3, Craig’s
El Dorado, AR
17.    
Lion Oil Company
14 acres on Hinson Road
El Dorado, AR
18.    
Lion Oil Company
Lots 1 & 2, Bl. 6, Craig’s
El Dorado, AR
19.    
Lion Oil Company
Lots 1, 2, 3, 4 & 5, Bl. 3, Craig’s West End Add.
El Dorado, AR
20.    
Lion Oil Company
Lot 2, Bl. 2, Craig’s West End
El Dorado, AR
21.    
Lion Oil Company
Lot 8, Bl. 3, Craig’s West End
El Dorado, AR
22.    
Lion Oil Company
Lots 9 & 10, Bl. 5, Craig’s
El Dorado, AR
23.    
Lion Oil Company
Lot 14, Bl. 6, Cornish SD
El Dorado, AR
24.    
Lion Oil Company
Lots 3 & 4, Bl. 2, Craig’s
El Dorado, AR
25.    
Lion Oil Company
Lot 11, Bl. 2, Craig’s
El Dorado, AR
26.    
Lion Oil Company
Lots 11, 12, 13, 17 & 18, Block F College Subdivision
El Dorado, AR
27.    
Lion Oil Company
Lot 13, Bl. 6, Cornish
El Dorado, AR
28.    
Lion Oil Company
Lot 13, Bl. 2, Craig’s West End Addition
El Dorado, AR
29.    
Lion Oil Company
Lot 10, Bl. 6, Craig’s West End Addition
El Dorado, AR




--------------------------------------------------------------------------------




 
Company
Owned Location
30.    
Lion Oil Company
Lot 5, Bl. 4, Craig’s
El Dorado, AR
31.    
Lion Oil Company
Lots 13 & 14, Bl. 8, Craig’s
El Dorado, AR
32.    
Lion Oil Company
Lot 6, Bl. 9, Craig’s
El Dorado, AR
33.    
Lion Oil Company
W/2 Lots 13 & 14, Bl. 5, Craig’s
El Dorado, AR
34.    
Lion Oil Company
Lot 7, Bl. 7 Cornish, El Dorado, AR
35.    
Lion Oil Company
Lot 8, Bl. 6, Craig’s
El Dorado, AR
36.    
Lion Oil Company
Lot 19, Bl. F, College SD
El Dorado, AR
37.    
Lion Oil Company
Lots 6 & 7, Bl. 5, Craig’s West End Addition
El Dorado, AR
38.    
Lion Oil Company
Lot 13 & S. 40 ft. of Lot 14, Bl. 3, Craig’s West End Addition
El Dorado, AR
39.    
Lion Oil Company
Lot 16, Bl. 4, Craig’s West End Addition
El Dorado, AR
40.    
Lion Oil Company
Lots 9, 10, 11, 12, 13 & 14, Bl. 7, Cornish
El Dorado, AR
41.    
Lion Oil Company
Beginning at the SW corner of Lot 14, Bl. 7, Cornish, and run thence N. 50 ft.
to the NW corner of Lot 14; thence W. to the E. line of the Old El Dorado –
Three Creek Road; thence in a southwesterly direction along the East line of
said road to a point due W. of the SW corner of Lot 14; thence E. to the point
of beginning
42.    
Lion Oil Company
Lots 3 & 4, Bl. 6, Cornish
El Dorado, AR




--------------------------------------------------------------------------------




 
Company
Owned Location
43.    
Lion Oil Company
Lot 7, Bl. 3, Craig’s West End Addition
El Dorado, AR
44.    
Lion Oil Company
Lots 13 & 14, Bl. 7, Craig’s West End Addition
El Dorado, AR
45.    
Lion Oil Company
Lots 3, 4, 5, 6 & 7, Bl. 12, Craig’s West End Addition
El Dorado, AR
46.    
Lion Oil Company
Lots 11 & 12, Bl. 6, Cornish
El Dorado, AR
47.    
Lion Oil Company
Commencing at the SE corner of the NE quarter of the Northwest quarter of Sec.
32, Township 17 S., Range 15 W., run N. 235 ft. to the point of beginning;
thence N. 175 ft. to the S. line of El Dorado – Three Creeks Road, now known as
W. Second St.; thence S. 61 degs. W. along said line 130.0 ft.; thence S. 29
degs. E. 151.0 ft.; thence north 63 degs. 36 mins. E. 45.2 ft. to the point of
beginning
48.    
Lion Oil Company
Commencing at the NW corner of the SW quarter of the NW quarter of Sec. 32,
Township 17 S., Range 15 W. and thence S. 88 degs. 48 mins. E. 495.90 ft. along
the N. line of said forty; thence S. 0 degree, 19 mins. W. 330.60 ft. for a
point of beginning; thence S. 44 degs. 09 mins. E. 235.83 ft.; then S. 0 degree
15 mins. W. 165.60 ft.; thence S. 57 degs. 46 mins. E. 389.06 ft.; thence S. 25
degs. 50 mins. W. 215.65 ft. to the N. right-of-way line of Highway 15; thence
S. 73 degs. 57 mins. 19 secs. W. 233.86 ft. along said right-of-way line; thence
N. 8 degs. 27 mins. 50 secs. W. 84.81 ft.; thence W. 150 ft.; thence N. 0 deg.
54 mins. 40 secs. W. 717.30 ft. to the point of beginning
49.    
Lion Oil Company
Lot 16 & N. 10 ft. of Lot 15, Bl. 3, Craig’s West End Addition
El Dorado, AR
50.    
Lion Oil Company
Lot 1, Bl. 5, Craig’s West End Addition
El Dorado, AR
51.    
Lion Oil Company
Lots 9 & 10, Bl. 6, Cornish
El Dorado, AR
52.    
Lion Oil Company
Commencing at NW corner of SE quarter of NW quarter of Sec. 32, Township 17 S.,
Range 15 W. and run S. 00 deg. 58 mins. E. 230.0 ft.; thence S. 89 deg. 40 mins.
E. 450.0 to the W. side of W. Second St.; thence N. 25 degs. 59 mins. E. along
said side 198.3 ft. to the point of beginning; thence N. 35 degs. 31 mins. E.
along the W. side of said street 21.2 ft.; thence N. 28 degs. 17 mins. W. 141.2
ft.; thence S. 77 degs. 05 mins. W. 38.5 ft.; thence S. 00 degs. 58 mins. E.
133.04 ft.; thence E. 89.9 ft. to the point of beginning
53.    
Lion Oil Company
Commencing at NW corner of SE quarter of NW quarter of Sec. 32, Township 17 S.,
Range 15 W. and run S. 00 degs. 58 mins. E. 230.0 ft.; thence S. 89 degs. 40
mins. E. 450.0 ft. to the point of beginning; thence N. 25 degs. 59 mins. E.
along the W. side of W. Second St. 198.3 ft.; thence W. 89.9 ft.; thence S. 00
degs. 58 mins. E. 178.26 ft. to the point of beginning




--------------------------------------------------------------------------------




 
Company
Owned Location
54.    
Lion Oil Company
The W. 100 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
55.    
Lion Oil Company
Lot 6, Bl. 8, Craig’s West End Addition
El Dorado, AR
56.    
Lion Oil Company
The E. 72 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
57.    
Lion Oil Company
Lot 6, Bl. 3, Craig’s West End Addition
El Dorado, AR
58.    
Lion Oil Company
Lot 1, Bl. 7, Craig’s West End Addition
El Dorado, AR
59.    
Lion Oil Company
The W. 46 2/3 ft. of Lots 8 & 9, Bl. 6, Craig’s West End Addition
El Dorado, AR
60.    
Lion Oil Company
Lots 1 & 2, Bl. 6, Cornish
El Dorado, AR
61.    
Lion Oil Company
Lot 6, Bl. 4, Craig’s West End Addition
El Dorado, AR
62.    
Lion Oil Company
Lots 4 & 5, Bl. 5, Craig’s West End Addition
El Dorado, AR
63.    
Lion Oil Company
East Half of Lots 13 and 14, Bl. 5
Craig’s West End Addition
El Dorado, AR
64.    
Lion Oil Company
Commencing at the Northwest corner of Lot 11, Bl. 7 of Cornish Subdivision in El
Dorado, AR and running N 89O03’31” W 450.00 feet to a 6” Pipe as the POINT OF
BEGINNING of the tract herein described; thence N00024’54” W 698.00 feet to a
Set 1/2” Capped Rebar at Fence Corner; Thence, N89003’31” W 450.00 feet to a Set
½” Capped Rebar; Thence, S 00026’15” E 698.000 feet to a 6” Pipe at Fence
Corner; thence, S 89003’28” E 449.73 feet to the point of beginning, containing
7.21 Acres, more or less. This land is part of the Northeast quarter of the
Northwest quarter of Section 32, Township 17 South, Range 15 West
65.    
Lion Oil Company
Lots 15 and 16, Bl. F
College Hill Subdivision
El Dorado, AR




--------------------------------------------------------------------------------




 
Company
Owned Location
66.    
Lion Oil Company
Lot 6, Bl. 2
Craig’s West End Addition
El Dorado, AR
67.    
Lion Oil Company
Lot 11, Bl. 5
Craig’s West End Addition
El Dorado, AR
68.    
J. Christy Construction Co.
J. Christy Construction Co., Inc. Offices
1333 Robert E. Lee
El Dorado, AR






--------------------------------------------------------------------------------






Leased Real Property


 
Company
Leased Locations
1.    
Lion Oil Trading and Transportation, LLC
Offices and Parking
1001 School Street
El Dorado, AR
2.    
Lion Oil Company
Office Space in Regions Bank Building
100 East Peach Street
El Dorado, AR
3.    
Lion Oil Company
0.413 acres adjacent to Trinity Asphalt’s property in Rusk County, TX
4.    
Lion Oil Company
0.3 acres related to three leased storage tanks , related truck scales and hot
oil heater in Rusk County, TX
5.    
Lion Oil Company
2501 Port Place
Muskogee, OK
6.    
Lion Oil Company
0.32 acres known as Tract 3 in El Dorado, AR
7.    
Lion Oil Company
Reactor Storage (FCC Reactor) at the storage facility near Heater Specialists,
Inc.
8.    
Lion Oil Company
License for overhead truss from Burlington North & Santa Fe Railway Company to
Lion Oil Company, made Apr. 1, 2001, effective Mar. 27, 2002
9.    
Lion Oil Company
Easement from Lion Oil Company to Entergy Arkansas, Inc. and Easement from
Entergy Arkansas, Inc. to Lion Oil Company, both unexecuted, for a property
“swap” adjacent to the El Dorado Refinery and to the Entergy substation.
Substation upgrade was completed in 2004 even though documents remain unsigned.
10.    
Lion Oil Company
0.08 acres at El Dorado Airport
11.    
Lion Oil Company
Offices
100 E. Peach
El Dorado, AR 71730
12.    
Lion Oil Trading & Transportation, LLC
Land at the Downtown Airport,
Union County, Arkansas






--------------------------------------------------------------------------------




SCHEDULE 5.01(q)
ENVIRONMENTAL MATTERS


The following facilities are the subject of existing or anticipated remediation
obligations under state and/or federal law: Memphis, TN Terminal (solvent,
hydrocarbon and MTBE contamination∗; Nashville, TN Terminal (hydrocarbon, MTBE,
and lead contamination)*; El Dorado Refinery (RCRA corrective action under Part
B Post Closure Permit, groundwater contamination at adjacent Koch Facility,
potential soil and groundwater contamination at Refinery Wastewater Treatment
Plant, ongoing corrective action to address free product found in the vicinity
of the 410 Perry Tank Area). In addition, information and findings from the
following documents related to environmental conditions at the El Dorado
Refinery are incorporated herein by reference:
a.
Espey, Huston & Associates, Inc., Petroleum Plume and Non-Plume Investigations
Findings Report: El Dorado, Arkansas (Mar. 1997);

b.
Espey, Huston & Associates, Inc., Baseline Hydrogeology Investigation Findings
Report for the El Dorado Refinery RCRA Facility Investigation (Mar. 1993);

c.
Part B File, Refinery Facility Investigation;

d.
Baseline Risk Assessment;

e.
SWMG Investigation Findings Report;

f.
Pollution Management Inc., Scope and Budget Estimate for Preliminary Remedial
Work Plan for Diesel Fuel Release (Apr. 22, 2002);

g.
Pollution Management Inc., Soil Analytical Summary, TEPPCO P-5 Terminal, Lion
Oil Company, El Dorado, Arkansas;

h.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 8 (Jul., 2011);

i.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 9 (Jan., 2012);

j.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 12 (Jul., 2012);

k.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 13 (Jan., 2013);

l.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 14 (Jul., 2013);

m.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 15




--------------------------------------------------------------------------------




(Jan., 2014);
n.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 14 (Jul., 2014); and

o.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 14 (Jan., 2015).

2.
The following facilities may require physical upgrades or further permitting
actions to achieve compliance with the Spill Prevention Control and
Countermeasures (SPCC) program of the Clean Water Act: Memphis, TN Terminal*;
Nashville, TN Terminal*; El Dorado Refinery, AR; Muskogee, OK Terminal*; The
Amoco (American) Station Tank Farm (Union County, AR)*; Battery 3 (Union County,
AR)*; Berry Station*; Buckner Station Tank 343 (Columbia County, AR)*;
Constantine Tank Farm (Union County, AR)*; Caddo Station (Union County, AR)*;
Fouke Station*; Lick Creek Station (Northeast Union County, AR)*; Louann Station
(Quachita County, AR)*; Magnolia Station Tank Farm (Columbia County, AR)*;
Modisete Station; Pace City Station (Quachita County, AR)*; Rook Station;
Smackover Station*; Trk. Colquitt Station*; Urbana Station*; and Shuler Station
(Union County, AR)*.

3.
The Memphis, Tennessee Terminal experienced an excess emissions event on May 17,
2010, due to the sinking of a floating roof on a gasoline storage vessel.*

4.
Changes in Department of Transportation (DOT) pipeline regulations could subject
certain un-regulated facilities in the Lion Oil Trading & Transportation system
to DOT regulation in the future.*

5.
Certain tank breakout stations on the Lion Oil Trading & Transportation system
may require stormwater permits.*

6.
Tank 370 in Section 22, T15S, R9W, Ouachita County, Arkansas, bordering the
former Barry Asphalt Company site near Stephens, Arkansas and Tank 437 at Lion
Oil Trading & Transportation's Magnolia Station may require new or modified air
permits. Tanks at Amoco/Sohio, Smackover, Fouke, and Colquitt sites may also
require new air permits.*

7.
The El Dorado Refinery has experienced numerous air upsets over the past three
(3) years and reported as required to the Arkansas Department of Environmental
Quality and to the Environmental Protection Agency. The items described in the
following certifications and reports are incorporated herein by reference:

a.
Annual Title V Certifications and Semi-Annual Deviation Reports for the El
Dorado refinery for years 2010, 2011, 2012, 2013 and 2014;

b.
Reports of air upsets at the El Dorado refinery submitted under CERCLA and EPCRA
reporting requirements; and

c.
Upset and excess emission reports submitted to the ADEQ for events at the El
Dorado refinery.




--------------------------------------------------------------------------------




8.
The El Dorado Refinery has submitted numerous root cause corrective action
reports for flaring events under the terms of a 2003 Consent Decree with the EPA
and DOJ. Some of the corrective actions may not have been completed in a timely
manner. The items described in the semiannual progress reports regarding the
Global Consent Decree for the El Dorado Refinery, for the following periods, are
incorporated herein by reference:

a.
January through June 2010;

b.
July through December 2010;

c.
January through June 2011;

d.
July through December 2011;

e.
January through June 2012;

f.
July through December 2012;

g.
January through June, 2013;

h.
July through December, 2013;

i.
January through June, 2014; and

j.
July through December, 2014.

9.
For the past three (3) years or longer, the El Dorado Refinery has experienced
numerous excursions above the limits prescribed in its Clean Water Act National
Pollution Discharge Elimination System permit, including exceedances for oil and
grease, pH, zinc, lead, total suspended solids, selenium, sulfates and ammonia,
primarily arising from stormwater discharges from the main holding pond. On
January 23, 2015 the ADEQ issued the refinery a notice of violation for NPDES
permit effluent violations with a request for a Corrective Action Plan, which
was submitted in March 2015. The refinery has been engaged in a dialog with ADEQ
to resolve the matter, which may include a Consent Agreed Order. In addition,
the findings and information in the following documents are incorporated herein
by reference:

a.
Memorandum from Paulette Johnsey to Samuel Tates (EPA Region 6), regarding
Transmittal Memo - Compliance Monitoring Reports (received Sept. 3, 2010);

b.
Monthly Discharge Monitoring Reports pursuant to NPDES Permit Number AR0000647,
for January 2012 through March 2015;

c.
ADEQ letter to Lion Oil, NPDES Permit Violations and Requesting a CAP, January
27, 2015; and




--------------------------------------------------------------------------------




d.
ADEQ Consent Administrative Order, In the Matter of Lion Oil Company, Union
County, Arkansas (approved by Lion Oil Company as to form and content on Aug.
19, 2009 and since terminated).

10.
On September 13, 2013, Lion Oil Company entered into a Consent Decree with the
EPA and DOJ to resolve historical violations of the refinery’s National
Pollution Discharge Elimination System permit. Upon paying a penalty of $403,000
and meeting all other terms of the Consent Decree, the parties agreed to
terminate the Consent Decree and it was terminated by the Court on December 9,
2013.

11.
Items described in report(s) of E-vironment, the consultant engaged by Buyer for
purposes of conducting environmental or other due diligence on the Businesses,
and reports of EnSafe Inc. (dated June 21, 2007, June 27, 2007, August 8, 2007,
August 27, 2007 and September 12, 2007), which reports are incorporated herein
by reference.

12.
Global Settlement Consent Decree signed by Lion Oil Company on 01/22/2003.

13.
Notice of Violation of NPDES Permit #TN0067288 dated 01/25/10, issued to Lion's
Memphis Terminal for failure to file Discharge Monitoring Reports.*

14.
Environmental Protection Agency Stipulated Penalties.

15.
The El Dorado Refinery reported to the Environmental Protection Agency in
October 2010 that the refinery projected that it would exceed its current Total
Annual Benzene (TAB) quantity of 10 megagrams. In compliance with the provisions
of Lion's Global Settlement Consent Decree, Lion contracted for a third-party
study to develop a compliance plan for the 6BQ standard of the Benzene Waste
Organic NESHAP (BWON) and has implemented that plan. Items described in the
quarterly End of Line Sampling Plan Results for years 2010, 2011, 2012, 2013 and
2014 are incorporated herein by reference. The contents of, and enclosures with,
Lion Oil Company's January 28, 2011 letter to various recipients, regarding
United States, et al. v. Lion Oil Company (Civ. No. 03-1028): Pursuant to
Paragraph 22.J, Proposal for Third-Party TAB Study and Compliance Review, are
incorporated herein by reference.

16.
Letter of Deficiency dated May 12, 2010, related to SPCC plan at Lion's Memphis
Terminal. Plan was updated to address deficiencies but there has been no further
communication from EPA as to the acceptableness of the revised plan.*

17.
February 2011 - Lion's Nashville Terminal - EPA FRP/SPCC inspection identified
certain deficiencies. Revisions were made and submitted to EPA. Awaiting any
follow-up comments from EPA.*

18.
Releases from El Dorado refinery:

a.
On April 5, 2010, a deisobutanizer tower overpressured during startup, emitting
approximately 30,771.5 pounds of VOCs over approximately 8 minutes.




--------------------------------------------------------------------------------




b.
March 16, 2009 - Truck Rack Oil Water Separator overflowed approximately 22
barrels of diesel/gasoline mix into Loutre Creek due to lack of a check valve in
pump discharge piping. Situation remedied by installation of a check valve.

c.
January 11, 2010 - Desalter released oil mist into community.

d.
May 4, 2010 - approximately 15 barrels of gasoline spilled into Loutre Creek due
to partially open stormwater drain valve.

e.
June 8, 2010 - Sump overflowed, but all product discharged to the SPCC pond.

f.
December 16, 2012 - 94 barrels of naptha was spilled

g.
January 30, 2013 - 15 barrels of CBO spilled when third party driver fell asleep
while loading and overfilled the truck

h.
May 24, 2013 – 50,400 barrels of asphalt released into containment area due to
fire tube failure on 548 tank

i.
December 4, 2013 – 400 bbl leak of spent caustic from hole in tank floor

j.
February 26, 2014 – 5 bbl leak of naphtha from suction line.

k.
February 17, 2014 to June 18, 2014 – on five occasions the #7 FCC fractionator
PSV 180 opened to the atmosphere releasing a CERCLA reportable quantity of
benzene.

19.
Releases of Lion Oil Trading & Transportation, Inc.*

a.
April 27, 2009 - Lion Oil Trading & Transportation had a six-barrel spill at
Louann Station.

b.
October 1, 2009 - LOTT had a 100-barrel crude oil spill on Highway 275 in
Strong, Arkansas. An ADEQ report dated November 19, 2009 considered the spill
closed.

c.
September 23, 2010 - LOTT spilled two barrels of crude oil onto a concrete
parking lot near El Dorado

d.
April 28, 2010 letter from Arkansas Department of Environmental Quality to Lion
Oil Trading & Transportation regarding a complaint of a crude oil spill in
waters of an unnamed creek adjacent to Miller CR 22. LOTT responded and cleaned
up the spill and received a letter from the ADEQ on July 15, 2010, advising that
the complaint had been closed.*

e.
August 11, 2010 - Lion Oil Trading & Transportation spilled "a few gallons" at
Fouke Station.

f.
January 13, 2011 - Lion Oil Trading & Transportation had a small spill on
Highway 36.




--------------------------------------------------------------------------------




g.
April 28, 2010 - Lion Oil Trading & Transportation received a letter from the
Arkansas Department of Environmental Quality, advising of a complaint of a crude
oil spill in waters of an unnamed creek adjacent to Miller CR 22. LOTT responded
and cleaned up the spill and received a letter from the ADEQ on July 15, 2010,
advising that the complaint had been closed.

h.
November 25, 2010 - Lion Oil Trading & Transportation, Inc., gauger discovered a
spill of less than 5 gallons of crude oil on the side of Highway 36 in Columbia
County, near Village, Arkansas.

i.
January 17, 2013 - a spill of approximately 30-35 bbl of crude oil occurred from
a section of underground line at the Perry Tank farm. The spill was reported to
the NRC and the ADEQ. The spill was contained on-site and free oil recovered.
Follow-up reports were made to the ADEQ and EPA

j.
March 9, 2013 - a release of approximately 5,900 barrels of crude oil occurred
at the Magnolia Station from an underground strainer. All but approximately
2,650 barrels were contained at the Magnolia Station. Much of the remaining
released crude oil reached a nearby small creek. ADEQ and NRC were notified.
Cleanup operations were coordinated with the EPA and state authorities to
restore the impacted area. Cleanup operations were concluded on April 2, 2013
and we believe over 99% of released crude oil was recovered. It is possible ADEQ
could require additional remediation and that fines could be levied by ADEQ
and/or EPA.

k.
May 31, 2013 – a release of approximately 3-5 barrels of crude oil occurred from
a gathering line near Colquitt in Claiborne Parish, LA, impacting a creek.
Notifications were made to the NRC and Louisiana State Police. Cleanup was
concluded on about June 7, 2013.

l.
August 26, 2013 – a release of approximately 5 barrels of crude oil occurred
from a gathering line near Old Union, AR, impacting a creek. Notifications were
made to the NRC and ADEQ. Cleanup was concluded in November, 2013, although
there has been no confirming communication from ADEQ. It is possible ADEQ could
require additional remediation and that fines could be levied by ADEQ and/or
EPA.

m.
August 26, 2013 – a release of crude oil estimated at 15-30 barrels from an old
leak on a gathering line near Old Union, AR, was identified on August 20 and
reported to the NRC and ADEQ on August 26. The spill impacted a nearby creek.
Cleanup was concluded in November 2013, although there has been no confirming
communication from ADEQ. It is possible ADEQ could require additional
remediation and that fines could be levied by ADEQ and/or EPA.

n.
October 7, 2013 – a release of crude oil from a gathering line near Macedonia,
AR, was discovered impacting a nearby creek and reported to the NRC and ADEQ.
Initially estimated at 3-5 barrels, the volume was likely closer to 100 barrels.
Initial cleanup of the creek concluded in early December, 2013. However, crude
leaching from nearby




--------------------------------------------------------------------------------




impacted soil continues to impact the creek where booms and weirs remain in
place to capture the leaching oil. A plan for remediation of the soil is being
developed but has not been completed or implemented. It is possible that fines
could be levied by ADEQ and/or EPA.
o.
On January 28, 2014, a release of crude oil was identified coming from the 4”
Village mainline south of the Hwy 82 pipeline crossing in Columbia County, AR,
near Magnolia. A wooded area approximately 200 feet long was impacted, and the
oil flowed about 200 yards down the Hwy 82 bar-ditch. Spill volume was estimated
at about 5 barrels. Following the recovery of free oil, impacted soil was
remediated by water injection to flush oil to the surface and to a down-gradient
trench where it was recovered.  The site was treated with microbes and
nutrients, and natural biological degradation is being used to complete the
remediation. Other than some possible future sampling, no further remediation is
expected.

p.
On April 25, 2014, a release of about 400 barrels of crude oil occurred from a
Delek Logistics gathering line near Haynesville, Louisiana. Some of the oil
impacted less than one-half mile of a nearby ravine/intermittent stream but no
significant environmental or public impacts occurred.  Cleanup operations were
coordinated with Louisiana and Federal officials and completed within two to
three weeks.  Periodic inspections of the area and maintenance of booms
continued until early October after no further oil was identified in the creek
for several months. Regulatory agencies have not yet given a complete release
and it is possible they will require additional remediation as well as imposing
a Natural Resource Damage Claim.

q.
On May 28, 2015, a release of 100 to 150 barrels of crude oil occurred from a
Delek Logistics gathering line 16 miles east of Texarkana (the “Fouke” line).
Oil directly impacted six to eight acres of heavily timbered area. Cleanup
operations were initiated immediately and are continuing under the direction of
state and federal authorities.

20.
In July 2014, EPA issued a Request for Information on five spills that occurred
from Delek Logistics pipelines that had been reported to the National Response
Center as impacting a Water of the US: Perry, Magnolia, Colquitt, Old Union and
Haynesville. A response was submitted in September, 2014.*

21.
November 2010 - Memphis Terminal had a leak from water draw on diesel tank.
Volume unknown (de minimis). Did not leave site.*

22.
October 31, 2010 - Nashville Terminal - Diesel lubricity additive spill inside
tank farm from T¬21. Estimated less than 200 gallons. Did not leave site.*

23.
Reports of air upsets at the El Dorado refinery submitted under CERCLA and EPCRA
reporting requirements are hereby incorporated by reference.

24.
The contents of, and attachments to, the following letters from Lion Oil Company
are incorporated herein by reference*:




--------------------------------------------------------------------------------




a.
To Nelson Smith (EPA Region 6), May 6, 2009, regarding NRC Report No. 900117;

b.
To Bryant Smalley (EPA Region 6), July 15, 2010, regarding NRC Report No.
939032;

c.
To Bryant Smalley (EPA Region 6), July 28, 2010, regarding NRC Report No.
943293; and

d.
To Jamie Bradsher (EPA Region 6), September 15, 2014, regarding NRC Report No.s:
1035960, 1040525, 1048890, 1058276, and 1080818.

25.
Between 2000 and 2009 there were 18 other documented crude oil spills along the
LOTT gathering system ranging from 10 bbl to 600 bbl and averaging about 70 bbl.
Many of these were the result of third-party damage. Several releases reached
streams, tributaries or other water ways and resulted in enforcement action by
ADEQ or EPA. None resulted in serious or lasting impacts that required on-going
remediation beyond they initial clean-up response.*

26.
July 2013 – Nashville Terminal. Diesel seeping from the ground following rain
events. In September 2014, an underground diesel line leak was found to be the
source and was repaired.*

27.
McMurrian vs. Lion Oil Company, et al. Cause No. CIV-2001-213, Circuit Court,
Union County, Arkansas. This litigation has been pending for almost ten years.
It involves a claim for environmental damage to real property from the crude oil
operations that were conducted on the property. Lion’s sole involvement with the
litigation is as the first purchaser of the crude oil production. The judge has
denied Lion’s Motion for Summary Judgment.

28.
Brett A. Walker and Devon R. Walker vs. Lion Oil Trading and Transportation
Inc., Case No. CV-2013-146, Circuit Court, Columbia County, Arkansas. On
September 25, 2013, a land owner filed suit regarding damages allegedly incurred
as a result of the March 9, 2013, release of crude oil at the Magnolia
terminal.*

29.
In April 2015, the EPA updated emission factors (AP-42 factors) for emissions
from refining process units and flares. For the first time, there was an
emission factor for hydrogen cyanide (HCN) emitted from fluidized catalytic
cracking units (FCCU). The refinery does not have any stack test results for HCN
that can be used in lieu of the EPA’s emission factor. The El Dorado refinery’s
air permit does not address emissions of HCN. Using this factor results in
estimated emissions of HCN greater than the CERCLA reportable quantity (RQ)
although the refinery has not chosen to submit a continuing release report to
the National Response Center at this time. The refinery is determining what
actions to take including obtaining a stack test for HCN and requesting that HCN
be added to the refinery’s air permit.

30.
February 12, 2015 notice of alleged violation and proposed Consent
Administrative Order from the ADEQ to the El Dorado refinery regarding a
hazardous waste violation. The alleged violation was for an erosional area on
the cap over the closed Sludge Storage Impoundment. The eroded area has been
repaired. Final resolution of the CAO is pending.




--------------------------------------------------------------------------------




31.
Lion Oil is a minor (but not de-minimus) PRP for the Marine Shale Superfund site
in Louisiana. Lion Oil has paid approximately $25,000 to the PRP group to
satisfy its current obligation. Additional financial obligations, if any, are
not expected to exceed $250,000.

32.
Various work, repairs, construction or Capital Expenditure (“Work”) is likely to
be required to remedy stormwater permit exceedances at the El Dorado refinery.
Such Work is also necessary for compliance with recent regulations affecting
refinery flare operation and will be necessary to comply with a proposed EPA
rule (Risk and Technology Review MACT) expected to become final in September
2015.  Such work will necessary to comply with Tier 3 gasoline sulfur standards
no later than 1/1/20 or within 30 months of any calendar year where the average
crude processing rate exceeds 75,000 bpd.






--------------------------------------------------------------------------------




SCHEDULE 6.02(a)
EXISTING LIENS




None.







--------------------------------------------------------------------------------




SCHEDULE 6.02(b)
EXISTING INDEBTEDNESS




None.







--------------------------------------------------------------------------------




SCHEDULE 6.02(e)
EXISTING INVESTMENTS




None.







--------------------------------------------------------------------------------




SCHEDULE 6.04
POST-CLOSING MATTERS


1.    Each Loan Party shall use commercially reasonable efforts to make subject
to a Control Agreement each deposit account maintained by such Loan Party at
Regions Bank (other than Excluded Deposit Accounts, as defined in the Loan Party
Security Agreement), which accounts are disclosed on Schedule IV of the Loan
Party Security Agreement; provided that, this post-closing condition shall
terminate on the nine month anniversary of the Restatement Effective Date.
2.    Within the Post-Closing Period, each Loan Party shall have either closed
or made subject to a Control Agreement each deposit account maintained by such
Loan Party at Israel Discount Bank of New York, which accounts are disclosed on
Schedule IV of the Loan Party Security Agreement.
3.    On or before the date that is ninety (90) days after the Restatement
Effective Date (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion), the Administrative Agent shall have received a
Refinery Appraisal; provided that such Refinery Appraisal shall not be a
Refinery Appraisal delivered under the Original Financing Agreement or the Prior
Financing Agreement.
4.    Within the date that is sixty (60) days after the Restatement Effective
Date (or such longer period as may be agreed to by the Administrative Agent in
its sole discretion), the Loan Parties shall have delivered to the
Administrative Agent (i) a date down endorsement to that mortgagee’s title
insurance policy No. 5011300‑172532, in form and substance reasonably acceptable
to the Administrative Agent, including having an insured amount equal to
$275,000,000 (or such lower amount acceptable to the Administrative Agent in its
sole discretion) and insuring the Lien of the Deed of Trust for the Real
Property Collateral as of the Restatement Effective Date to be a valid first
priority Lien subject to no defects or objections other than those reasonably
acceptable to the Administrative Agent, together with such endorsements as the
Administrative Agent may reasonably require (provided that, if the title
insurance company for such existing title policy declines to increase the
insured amount of such policy to $275,000,000, the Loan Parties shall, upon
request of the Administrative Agent, exercised within 10 Business Days following
notification of such decline to the Administrative Agent, at the Administrative
Agent’s sole discretion, use commercially reasonable efforts to cause another
title insurance company reasonably acceptable to the Administrative Agent to
issue a title insurance policy having an insured amount equal to $275,000,000
(or such lower amount acceptable to the Administrative Agent in its sole
discretion) and insuring the Lien of the Deed of Trust for the Real Property
Collateral to be a valid



--------------------------------------------------------------------------------




first priority Lien subject to no defects or objections other than those
reasonably acceptable to the Administrative Agent, together with such
endorsements as the Administrative Agent may reasonably require) and (ii) if
required by the title company issuing the foregoing date down endorsement (or
insurance policy), a survey in form and substance reasonably acceptable to the
Administrative Agent and such issuing title company, prepared by a licensed
surveyor on each parcel of the real estate that is insured under such title
insurance policy No. 5011300-172532.
5.    Within the Post-Closing Period, the Borrower shall either (a) cause the
Loan Parties’ primary accounts maintained with Regions Bank (other than Excluded
Accounts, as defined in the Loan Party Security Agreement) to be made subject to
Control Agreement or (b) establish and maintain an internal system to sweep on a
regular basis, but in no event longer than weekly, to the Administrative Agent
(or any account or accounts subject to a Control Agreement) cash from the Loan
Parties’ primary accounts maintained with Regions Bank (other than Excluded
Accounts, as defined in the Loan Party Security Agreement); provided that, such
sweep shall be permitted to exclude any cash in such accounts that the Borrower
reasonably determines in its business judgment to be needed in such accounts in
the Loan Parties’ ordinary course of business.
6.    Within the Post-Closing Period, the Borrower shall deliver executed
counter-parts from the MLP and its Subsidiaries of a consent and agreement in
form and substance substantially similar to that Third Consent and Agreement
dated as of March 31, 2015, by and among the MLP and its Subsidiaries and
Hapoalim, as agent for the Lenders, and otherwise reasonably acceptable to the
Administrative Agent.







2



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTICE OF BORROWING
May 14, 2015
Fifth Third Bank,
as Administrative Agent under the below‑
    referenced Financing Agreement
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attn: Loan Syndications/July Huls
Re:
Notice of Borrowing under the Second Amended and Restated Financing Agreement,
dated as of May 14, 2015 (such agreement as amended, restated, supplemented,
modified or otherwise changed from time to time, including any replacement
agreement therefore, being hereinafter referred to as the “Financing
Agreement”), by and among LION OIL COMPANY, an Arkansas corporation (the
“Borrower”), each subsidiary of the Borrower listed as a Guarantor on the
signature pages thereto (each a “Guarantor” and collectively, the “Guarantors”),
the Lenders (as defined therein), FIFTH THIRD BANK, as Administrative Agent
(“Administrative Agent”) and Lead Collateral Agent and BANK HAPOALIM B.M., as
Designated Account Collateral Agent.

Ladies and Gentlemen:
Reference hereby is made to the Financing Agreement. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Financing Agreement.
The Borrower hereby gives irrevocable notice to the Administrative Agent that
the Borrower hereby requests Loans under the Financing Agreement, and sets forth
below the information relating to such proposed Loans (collectively, the
“Proposed Borrowing”) pursuant to and as required by Section 2.02(a) of the
Financing Agreement.
(a)    The Business Day of the Proposed Borrowing is May 14, 2015.



--------------------------------------------------------------------------------






(b)    The aggregate amount of the Proposed Borrowing is: $__________
(c)    The Proposed Borrowing shall be a [Reference Rate Loan] [LIBOR Rate
Loan].
[(i)    The duration of the Interest Period for the LIBOR Rate Loan shall be
[___] months.]
(d)    The proceeds of the Proposed Borrowing shall be used for the purposes
expressed in Section 5.01(r) the Financing Agreement.
(e)    The Proposed Borrowing is to be made pursuant to the instructions set
forth in a separate disbursement agreement to be entered into on or prior to the
date of the Proposed Borrowing.
[SIGNATURE PAGE FOLLOWS]



2



--------------------------------------------------------------------------------




Very truly yours,
LION OIL COMPANY, AN ARKANSAS CORPORATION
By:    
Name:    
Title:    
By:    
Name:    
Title:    



[Signature Page to Notice of Borrowing]

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF LIBOR NOTICE
[LETTERHEAD OF BORROWER]
Fifth Third Bank,
as Administrative Agent under the below‑
    referenced Financing Agreement
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attn: Loan Syndications/July Huls
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Financing Agreement, dated
as of May 14, 2015 (such agreement as amended, restated, supplemented, modified
or otherwise changed from time to time, including any replacement agreement
therefor, being hereinafter referred to as the “Financing Agreement”), by and
among LION OIL COMPANY, an Arkansas corporation (“Borrower”), each subsidiary of
the Borrower listed as a Guarantor on the signature pages thereto (each a
“Guarantor” and collectively, the “Guarantors”), the Lenders (as defined
therein) from time to time party thereto, FIFTH THIRD BANK, as Administrative
Agent (“Administrative Agent”) and Lead Collateral Agent and BANK HAPOALIM B.M.,
as Designated Account Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Financing Agreement.
This LIBOR Notice represents the Borrower’s request to [convert into] [continue
as] [LIBOR Rate Loans] [Reference Rate Loans] $____________ 1of the outstanding
principal amount of the Term Loan (the “Requested Loan”)[, and is a written
confirmation of the telephonic notice of such election previously given to the
Administrative Agent].
[Such Requested LIBOR Rate Loan will have an Interest Period of [one] [two]
[three] [six] [twelve] month(s), commencing on ____________.]
[This LIBOR Notice further confirms the Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Financing
Agreement, of the LIBOR Rate as determined pursuant to the Financing Agreement.]


                
1
Borrower (i) shall not have more than 5 LIBOR Rate Loans in effect at any given
time, and (ii) may only exercise the LIBOR Option for LIBOR Rate Loans of at
least $10,000,000 and integral multiples of $500,000 in excess thereof.




--------------------------------------------------------------------------------




The undersigned certifies that no Event of Default has occurred and is
continuing or will result from the [conversion] [continuation] of the Requested
Loan or will occur or be continuing on the date of the Requested Loan.
Dated: ____________
LION OIL COMPANY
By:    
Name:    
Title:    
By:    
Name:    
Title:    



2



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of __________ __, 20_ between ________________________ (“Assignor”) and
___________________________ (“Assignee”). Reference is made to the agreement
described in Item 2 of Annex I annexed hereto (such agreement as amended,
restated, supplemented, modified or otherwise changed from time to time,
including any replacement agreement therefor, the “Financing Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Financing Agreement.
1.    In accordance with the terms and conditions of Section 11.07 of the
Financing Agreement, the Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, that interest in
and to the Assignor’s rights and obligations under the Financing Agreement and
the other Loan Documents as of the Effective Date (as defined below) with
respect to the Obligations owing to the Assignor, and the Assignor’s portion of
the Term Loan as specified on Annex I.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any lien, encumbrance, or other adverse claim and
(ii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Financing Agreement and the other Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Agreement and the other Loan Documents or
any other instrument or document furnished pursuant thereto or any collateral
thereunder; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Financing Agreement and the other Loan Documents or any other instrument or
document furnished pursuant thereto.
3.    The Assignee (a) confirms that it has received copies of the Financing
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Lead Collateral Agent, the
Assignor, or any other Lender, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Financing Agreement and the other Loan
Documents; (c) confirms that it complies with the criteria set forth in
Section 11.07 of the Financing Agreement necessary to acquire the interests
being assigned and to become a Lender; (d) appoints and authorizes the
Administrative Agent and the Lead Collateral Agent to take such action as agent
on its behalf and to exercise such powers under the Financing Agreement and the
other Loan Documents as are delegated to the Administrative Agent and the Lead
Collateral Agent, respectively, by the terms thereof, together with such powers
as are reasonably incidental thereto; (e) confirms



--------------------------------------------------------------------------------




that it is sophisticated with respect to decisions to acquire assets of the type
represented by the interests being assigned and either it, or the Person
exercising discretion in making its decision to acquire the interests being
assigned, is experienced in acquiring assets of such type; (f) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Financing Agreement and the other Loan Documents are required to be
performed by it as a Lender; and (g) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the
Financing Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.
4.    The effective date of this Assignment Agreement (the “Effective Date”)
shall be the latest of (a) the date of the execution hereof by the Assignor and
the Assignee[, and, if required, the Borrower]1, (b) the settlement date
specified on Annex I, and (c) the receipt by Assignor of the Purchase Price
specified in Annex I.
5.    As of the Effective Date (a) the Assignee shall be a party to the
Financing Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Financing Agreement and the other
Loan Documents.
6.    From and after the Effective Date, the Credit Parties and the
Administrative Agent shall make all payments under the Financing Agreement and
the other Loan Documents in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees (if applicable)
with respect thereto) to the Assignee. The Assignor and the Assignee shall make
all appropriate adjustments in payments under the Financing Agreement and the
other Loan Documents for periods prior to the Effective Date directly between
themselves on the Effective Date.
7.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTIONS 5‑1401 AND 5‑1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
8.    EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.


                
1
Borrower’s consent is not required if a Default or an Event of Default has
occurred and is continuing on the date of the assignment.


2



--------------------------------------------------------------------------------






9.    This Assignment Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by facsimile or electronic mail shall
be equally effective as delivery of an original executed counterpart.
[Remainder of page left intentionally blank.]

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered by their respective officers thereunto duly
authorized, as of the date first above written.
[ASSIGNOR]
By:    
Name:    
Title:
Date:    
[ASSIGNEE]
By:    
Name:    
Title:
Date:


    
[Required Consents (if any):2 
LION OIL COMPANY
By:    
Name:    
Title:


















                
2
Not required if a Default or an Event of Default has occurred and is continuing
at the time of the assignment.




4



--------------------------------------------------------------------------------




ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I
1.    Borrower: Lion Oil Company, an Arkansas corporation (the “Borrower”)
2.    Name and Date of Financing Agreement: Second Amended and Restated
Financing Agreement dated as of May 14, 2015 (such agreement as amended,
restated, supplemented, modified or otherwise changed from time to time,
including any replacement agreement therefor, the “Financing Agreement”), by and
among the Borrower, each subsidiary of the Borrower listed as a Guarantor on the
signature pages thereto (each a “Guarantor” and collectively, the “Guarantors”),
the Lenders (as defined therein) from time to time party thereto, FIFTH THIRD
BANK, as Administrative Agent (“Administrative Agent”) and Lead Collateral Agent
and BANK HAPOALIM B.M., as Designated Account Collateral Agent.
3.    Amount of Loan:    ____________
4.    Purchase Price:    ____________
5.    Settlement Date:    ____________
6.    Notice and Payment Instructions, Etc.


Assignee:
Assignor:



________________________________
__________________________________

________________________________
__________________________________

________________________________
__________________________________

Attn: ___________________________
Attn: _____________________________

Fax No.:_________________________
Fax No. ___________________________



Bank Name:
Bank Name:

ABA Number:
ABA Number:

Account Name:
Account Name:

Account Number:
Account Number:

Sub‑Account Name:
Sub‑Account Name:

Sub‑Account Number:
Sub‑Account Number:

Reference:
Reference:

Attn:
Attn:






5



--------------------------------------------------------------------------------




EXHIBIT D

FORM OF [AMENDED AND RESTATED] TERM NOTE
THIS TERM NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE FINANCING AGREEMENT
REFERRED TO BELOW.


$___________    New York, New York
May 14, 2015
FOR VALUE RECEIVED, the undersigned, LION OIL COMPANY, an Arkansas corporation
(the “Borrower”), hereby promises to pay [NAME OF LENDER], or its successors or
assigns (the “Payee”), the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of the Payee’s Term Loans as defined in that
certain Second Amended and Restated Financing Agreement dated as of May 14, 2015
(such agreement as amended, restated, supplemented, modified or otherwise
changed from time to time, including any replacement agreement therefor, the
“Financing Agreement”), by and among the Borrower, each subsidiary of the
Borrower listed as a Guarantor on the signature pages thereto (each a
“Guarantor” and collectively, the “Guarantors”), the Lenders (as defined
therein) from time to time party thereto, FIFTH THIRD BANK, as Administrative
Agent (“Administrative Agent”) and Lead Collateral Agent and BANK HAPOALIM B.M.,
as Designated Account Collateral Agent. Capitalized terms used herein without
definition are used as defined in the Financing Agreement.
The principal amount of this Term Note shall be paid in the amounts and on the
dates specified in Section 2.03 of the Financing Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the
Payee’s Term Loan from the date of such Term Loan until such principal amount is
paid in full in cash, at the interest rates and at the times provided in the
Financing Agreement. All payments of principal and interest shall be made
directly to the Payee in Dollars in immediately available funds at its Payment
Office.
This Term Note is entitled to the benefits of the Financing Agreement and is
subject to optional and mandatory prepayments in whole or in part as provided in
the Financing Agreement. This Term Note is secured by the Collateral and is
entitled to the benefits of the Security Agreement. Upon the occurrence and
continuation of any Event of Default under the Financing Agreement, all
principal and all accrued interest then remaining unpaid on this Term Note may
be declared to be immediately due and payable as provided in the Financing
Agreement.



--------------------------------------------------------------------------------




Term Loans made by the Payee shall be evidenced by one or more records or
accounts maintained by the Payee in the ordinary course of business. The Payee
may also attach schedules to this Term Note and endorse thereon the date, amount
and maturity of its Term Loans and all payments made on the Term Loans; provided
that any failure of the Payee to make any such recordation or endorsement, or
any error in any such recordation or endorsement, shall not affect the
Obligations of the Borrower under this Term Note.
The Borrower hereby waives diligence, presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind.
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
[This Term Note is issued in replacement and substitution for, and supersedes,
that certain Term Note dated ________ made by the Borrower party thereto in
favor of the Lender.]
THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTIONS 5‑1401 AND 5‑1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
[SIGNATURE PAGE FOLLOWS]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
LION OIL COMPANY, AN ARKANSAS CORPORATION
By:    
Name:    
Title:    
By:    
Name:    
Title:    



[Signature Page to Term Note]







--------------------------------------------------------------------------------




EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
Date: __________
To:
Fifth Third Bank, as Administrative Agent under, and the Lenders from time to
time party thereto, the Second Amended and Restated Financing Agreement
described below

This Compliance Certificate is furnished to the Administrative Agent pursuant to
that certain Second Amended and Restated Financing Agreement (the “Financing
Agreement”) dated as of May 14, 2015, by and among LION OIL COMPANY, an Arkansas
corporation (the “Borrower”), each subsidiary of the Borrower that is a
Guarantor party thereto, the Lenders party thereto, FIFTH THIRD BANK, as
Administrative Agent (“Administrative Agent”) and Lead Collateral Agent, and
BANK HAPOALIM B.M., as Designated Account Collateral Agent. Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Financing Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected/appointed ____________ of the Borrower and in such
capacity, I am providing this Compliance Certificate on behalf of the Borrower.
2.    I have reviewed the terms of the Financing Agreement and the other Loan
Documents and I have made, or have caused to be made under my supervision, a
detailed review of the conditions and operations of the Loan Parties during the
accounting period covered by the attached financial statements with a view to
determining whether the Loan Parties were in compliance with all of the
provisions of this Agreement and such Loan Documents at the times such
compliance is required thereby;
3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;
4.    The financial statements required by Section 6.01 of the Financing
Agreement and being furnished to you concurrently with this Compliance
Certificate fairly represent in all material respects, the financial position of
the Loan Parties as of the dates indicated and the results of their operations
and cash flows for the periods indicated, in accordance with GAAP applied in a
manner consistent with that of the

1



--------------------------------------------------------------------------------




most recent audited financial statements of the Loan Parties furnished to the
Administrative Agent, subject to normal year-end adjustments; and
5.    The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the applicable clauses of Section 6.03
[and 6.02(f)]1 of the Financing Agreement, all of which data and computations
are, to the best of my knowledge, true, complete and correct and have been made
in accordance with the relevant Sections of the Financing Agreement.
6.    The Schedule II hereto sets forth all Dispositions subject to Section
6.02(c)(ii)(I) that have occurred during or at the end of the accounting period
from the date of the most recently-delivered Compliance Certificate until the
date of this Compliance Certificate and from the Restatement Effective Date
until the date of this Compliance Certificate.
Described below are the exceptions, if any, to paragraph 3 above by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Loan Parties have taken, are taking, or propose
to take with respect to each such condition or event:
        
        
        
            
In the event of a conflict between the attached Schedule I and any
certifications relating thereto and the Financing Agreement and related
definitions used in calculating such covenants, the Financing Agreement and such
related definitions shall govern and control. The foregoing certifications,
together with the computations set forth in Schedule I hereto and the financial
statements delivered with this Certificate in support hereof, are made and
delivered as of the date first above written.
LION OIL COMPANY
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
                
1
Only to be included with Fiscal Year end Compliance Certificate.


2



--------------------------------------------------------------------------------




SCHEDULE I
TO COMPLIANCE CERTIFICATE
LION OIL COMPANY
COMPLIANCE CALCULATIONS
FOR SECOND AMENDED AND RESTATED FINANCING AGREEMENT DATED AS OF MAY 14, 2015
CALCULATIONS AS OF _____________, _______



--------------------------------------------------------------------------------

A. Loan to Collateral Requirement (Section 6.03(a))
 
1. Aggregate outstanding principal amount of Term Loan
$___________
2. Aggregate outstanding principal amount of Capitalized Lease Obligations (to
the extent proceeds of such Capitalized Lease Obligations financed Specified
Fixed Asset Collateral included in most recent Refinery Appraised Value)
$___________
3. Aggregate outstanding principal amount of purchase money indebtedness of Loan
Parties (to the extent proceeds of such indebtedness financed Specified Fixed
Asset Collateral included in most recent Refinery Appraised Value)
$___________
4. Aggregate outstanding principal amount of indebtedness incurred pursuant to
the Platinum Consignment Agreement (to the extent proceeds of such indebtedness
financed Specified Fixed Asset Collateral included in most recent Refinery
Appraised Value)
$___________
5. Sum of Line A1 to Line A4
$___________
6. Aggregate amount of Pledged Cash of Borrower and its Subsidiaries
$___________
7. Line A5 minus Line A6 (“Net Senior Secured Debt”)
$___________
8. Adjusted Collateral Value as calculated on Exhibit A hereto
$___________
9. Line A7 shall not exceed Line A8
 
10. The Borrower is in compliance (circle yes or no)
yes/no
 
 
 
 


1



--------------------------------------------------------------------------------




B. Liquidity (Section 6.03(b))1
 
1. Unrestricted Cash
$___________
2. Line B1 must exceed $25,000,000
 
3. The Borrower is in compliance (circle yes or no)
yes/no
 
 
C. Coverage Trigger Event (Section 6.03(c))
 
1. Net Senior Secured Debt as calculated on Line A7 hereof
$___________
2. Adjusted Collateral Value as calculated on Exhibit A hereto
$___________
3. 80% of Line C2
$___________
4. Line C1 shall not be equal to or exceed Line C3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
 
 
D. Springing Fixed Charge Coverage Ratio (Section 6.03(c)) 2 3
 
1. Consolidated Net Income for past 12 months
$___________
2. Gains or losses from sale, exchange or other Disposition of property or
assets not in the ordinary course of business and related tax effects for past
12 months
$___________
3. Gains or losses from the sale or exchange or other Disposition of property or
assets included in Growth Capital Expenditure not necessary for the business of
the Loan Parties and related tax effects for past 12 months
$___________
4. Extraordinary gains or losses and unusual or non-recurring gains or income
(or losses and expenses) and related tax effects for past 12 months
$___________
5. With respect to Borrower, Consolidated Net Income from the MLP, to the extent
cash distributions have not been made for past 12 months
$___________
6. Sum of Lines D2, D3, D4, and D5
$___________
 
 
1 Only to be tested quarterly
 
2 Only to be calculated after delivery of any Trigger Event Notice until the
occurence of a Trigger Cancellation Event with respect to such notice.
 
3 Calculations determined on the basis of such 12 consecutive fiscal months of
the Borrower for which financial statements have been furnished to the
Administrative Agent pursuant to Sections 6.01(a)(i) and (ii).
 
 
 
 
 


2



--------------------------------------------------------------------------------




7. Line D1 minus Line D6
$___________
8. Income taxes for past 12 months
$___________
9. Interest Expense for past 12 months (less interest income)
$___________
10. Depreciation and amortization expense for past 12 months
$___________
11. Amortization of intangibles and organization costs for past 12 months
$___________
12. Non cash losses/expenses included or deducted in calculating Consolidated
Net Income (except (i) accrual of a reserve of cash for future expenditure or
(ii) relating to a write-down, write-off or reserve with respect to accounts and
inventory) for past 12 months
$___________
13. Sum of Lines D7, D8, D9, D10, D11, and D12
$___________
14. Capital Expenditures not financed with Indebtedness for past 12 months
$___________
15. Income taxes paid in cash for past 12 months
$___________
16. Sum of Lines D14 and D15
$___________
17. Line D13 minus Line D16
$___________
18. Scheduled Principal Payments for past 12 months
$___________
19. Cash portion of Interest Expense (less the cash portion of interest income)
for past 12 months
$___________
20. Sum of Lines D18 and D19
$___________
21. Ratio of Line D17 to Line D20
 
22. Line D21 ratio must not exceed
1.25:1.0
23. The Borrower is in compliance (circle yes or no)
yes/no
 
 
E. Growth Capital Expenditure Limitation (Section 6.02(f)) 4
 
1. Growth Capital Expenditure for prior Fiscal Year
$___________
2. Line E1 must not exceed $30,000,000 plus any carried forward amounts from
prior Fiscal Years
 
3. The Borrower is in compliance (circle yes or no)
yes/no
 
 
4 Only to be included with Fiscal Year end Compliance Certificate
 
 
 




3



--------------------------------------------------------------------------------




EXHIBIT A TO SCHEDULE I
TO COMPLIANCE CERTIFICATE


ADJUSTED COLLATERAL VALUE
(a) Refinery Appraised Value
 
1. Refinery Appraised Value
$___________
2. 80% of Line (a)(1)
$___________
 
 
(b) Alon Stock Collateral that is not Alon Marketable Stock 1
 
1. Average Market Value of one share of Alon Marketable Stock for past 30 days
$___________
2. Number of shares of Alon Stock Collateral that is not Alon Marketable Stock
___________
3. Line (b)(1) multiplied by Line (b)(2)
$___________
4. 35% of Line (b)(3)
$___________
 
 
(c) Alon Marketable Stock 2
 
1. Number of shares of Alon Stock Collateral that is all or a portion of the
Alon Marketable Stock
___________
2. Line (b)(1) multiplied by Line (c)(1)
$___________
3. 50% of Line (c)(2)
$___________
 
 
(d) MLP Subordinated Units
 
1. Average Market Value of one MLP Listed Unit for past 30 days
$___________
2. Number of MLP Subordinated Units that are included in MLP Equity Collateral
___________
3. Line (d)(1) multiplied by Line (d)(2)
$___________
4. 35% of Line (d)(3)
$___________
 
 
1 If no Alon Stock is Alon Marketable Stock, this clause is not included in
Adjusted Collateral Value
2 If no Alon Stock is Alon Marketable Stock, this clause is not included in
Adjusted Collateral Value
 
 
 
 


1



--------------------------------------------------------------------------------




(e) MLP Common Units
 
1. Number of MLP Common Units that are included in MLP Equity Collateral
___________
2. Line (d)(1) multiplied by Line (e)(1)
$___________
3. 50% of Line (e)(2)
$___________
(f) Alon Stock Appraised Value
$___________
1. Alon Stock Appraised Value
$___________
2. 35% of Line (f)(1)
$___________
(g) Adjusted Collateral Value
 
1. Sum of Lines (a)(2), (b)(4), (c)(3), (d)(4), (e)(3), and, if applicable,
(f)(2) (“Adjusted Collateral Value”)
$___________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3 Only to be included if no Alon Stock is Alon Marketable Stock.




2



--------------------------------------------------------------------------------




SCHEDULE II
TO COMPLIANCE CERTIFICATE
LION OIL COMPANY
DISPOSITIONS PURSUANT TO SECTION 6.02(C)(II) OF
THE SECOND AMENDED AND RESTATED FINANCING AGREEMENT DATED AS OF MAY [__], 2015









--------------------------------------------------------------------------------




EXHIBIT F
FORM OF JOINDER AGREEMENT
______________, ___
FIFTH THIRD BANK, as Administrative Agent and Lead Collateral Agent to the
Second Amended and Restated Financing Agreement, dated as of May 14, 2015, by
and among LION OIL COMPANY, as Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, the Administrative Agent,
and BANK HAPOALIM B.M., as Designated Account Collateral Agent (as extended,
renewed, amended or restated, modified, amended or supplemented from time to
time, the “Financing Agreement”)
Ladies and Gentlemen:
Reference is made to the Financing Agreement described above. Terms not defined
herein which are defined in the Financing Agreement shall have the meaning
provided therein.
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a Guarantor for all purposes
of the Financing Agreement, effective from the date hereof. The undersigned
confirms that the representations and warranties set forth in Article 5 of the
Financing Agreement are true and correct (or in the case of any representation
or warranty not qualified as to materiality, true and correct in all material
respects) as to the undersigned to the extent applicable to it as of the date
hereof and the undersigned shall comply with each of the covenants set forth in
Article 6 of the Financing Agreement applicable to it.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Financing Agreement, including without limitation
Article X thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.
The undersigned acknowledges that this Joinder Agreement shall be effective upon
its execution and delivery by the undersigned to the Administrative Agent and
countersigned by the Administrative Agent, and it shall not be necessary for any
other Agent Party, any Lender, or any of their Affiliates entitled to the
benefits hereof, to execute this Joinder Agreement or any other acceptance
hereof. This Joinder Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without regard to conflicts of
law provisions (other than Sections 5‑1401 and 5‑1402 of the New York General
Obligations law).





--------------------------------------------------------------------------------




Very truly yours,
[NAME OF GUARANTOR]
By:    
Name:    
Title:    
By:    
Name:    
Title:    




Acknowledged and Agreed




FIFTH THIRD BANK, as Administrative Agent

By: ____________________________________
Name: _______________________________
Title: ________________________________



[Signature Page to Joinder Agreement]

